FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-604 WASHINGTON MUTUAL INVESTORS FUND (Exact name of registrant as specified in charter) 1101 Vermont Avenue, N.W. Washington, D.C. 20005 (Address of principal executive offices) JEFFREY L. STEELE WASHINGTON MANAGEMENT CORPORATION 1101 Vermont Avenue, N.W. Washington, D.C. 20005 (Name and address of agent for service) Registrant's Telephone Number, Including Area Code: (202) 842-5665 Date of fiscal year end:April 30 Date of reporting period:July 1, 2009 – June 30, 2010 Company Name Ticker Symbol Security Meeting Date Item Proposal Type Vote For/Against Mgmt 3M COMPANY MMM 88579Y101 11-May-2010 1 ELECTION OF DIRECTOR: LINDA G. ALVARADO Management For For 3M COMPANY MMM 88579Y101 11-May-2010 1 ELECTION OF DIRECTOR: GEORGE W. BUCKLEY Management For For 3M COMPANY MMM 88579Y101 11-May-2010 1 ELECTION OF DIRECTOR: VANCE D. COFFMAN Management For For 3M COMPANY MMM 88579Y101 11-May-2010 1 ELECTION OF DIRECTOR: MICHAEL L. ESKEW Management For For 3M COMPANY MMM 88579Y101 11-May-2010 1 ELECTION OF DIRECTOR: W. JAMES FARRELL Management For For 3M COMPANY MMM 88579Y101 11-May-2010 1 ELECTION OF DIRECTOR: HERBERT L. HENKEL Management For For 3M COMPANY MMM 88579Y101 11-May-2010 1 ELECTION OF DIRECTOR: EDWARD M. LIDDY Management For For 3M COMPANY MMM 88579Y101 11-May-2010 1 ELECTION OF DIRECTOR: ROBERT S. MORRISON Management For For 3M COMPANY MMM 88579Y101 11-May-2010 1 ELECTION OF DIRECTOR: AULANA L. PETERS Management For For 3M COMPANY MMM 88579Y101 11-May-2010 1 ELECTION OF DIRECTOR: ROBERT J. ULRICH Management For For 3M COMPANY MMM 88579Y101 11-May-2010 2 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS 3M'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 3M COMPANY MMM 88579Y101 11-May-2010 3 TO APPROVE THE AMENDED 2008 LONG-TERM INCENTIVE PLAN AND TO APPROVE THE EXPANDED PERFORMANCE CRITERIA AVAILABLE UNDER THE 2008 LONG-TERM INCENTIVE PLAN. Management For For 3M COMPANY MMM 88579Y101 11-May-2010 4 STOCKHOLDER PROPOSAL ON SPECIAL MEETINGS. Shareholder Against For ABBOTT LABORATORIES ABT 23-Apr-2010 1 ELECTION OF DIRECTOR: R.J. ALPERN Management For For ABBOTT LABORATORIES ABT 23-Apr-2010 1 ELECTION OF DIRECTOR: R.S. AUSTIN Management For For ABBOTT LABORATORIES ABT 23-Apr-2010 1 ELECTION OF DIRECTOR: W.M. DALEY Management For For ABBOTT LABORATORIES ABT 23-Apr-2010 1 ELECTION OF DIRECTOR: W.J. FARRELL Management For For ABBOTT LABORATORIES ABT 23-Apr-2010 1 ELECTION OF DIRECTOR: H.L. FULLER Management For For ABBOTT LABORATORIES ABT 23-Apr-2010 1 ELECTION OF DIRECTOR: W.A. OSBORN Management For For ABBOTT LABORATORIES ABT 23-Apr-2010 1 ELECTION OF DIRECTOR: D.A.L. OWEN Management For For ABBOTT LABORATORIES ABT 23-Apr-2010 1 ELECTION OF DIRECTOR: R.S. ROBERTS Management For For ABBOTT LABORATORIES ABT 23-Apr-2010 1 ELECTION OF DIRECTOR: S.C. SCOTT III Management For For ABBOTT LABORATORIES ABT 23-Apr-2010 1 ELECTION OF DIRECTOR: W.D. SMITHBURG Management For For ABBOTT LABORATORIES ABT 23-Apr-2010 1 ELECTION OF DIRECTOR: G.F. TILTON Management For For ABBOTT LABORATORIES ABT 23-Apr-2010 1 ELECTION OF DIRECTOR: M.D. WHITE Management For For ABBOTT LABORATORIES ABT 23-Apr-2010 2 RATIFICATION OF DELOITTE & TOUCHE LLP AS AUDITORS Management For For ABBOTT LABORATORIES ABT 23-Apr-2010 3 SHAREHOLDER PROPOSAL-ADVISORY VOTE Shareholder Against For ABBOTT LABORATORIES ABT 23-Apr-2010 4 SHAREHOLDER PROPOSAL-SPECIAL SHAREHOLDER MEETINGS Shareholder Against For AETNA INC. AET 00817Y108 21-May-2010 1 ELECTION OF DIRECTOR: FRANK M. CLARK Management For For AETNA INC. AET 00817Y108 21-May-2010 1 ELECTION OF DIRECTOR: BETSY Z. COHEN Management For For AETNA INC. AET 00817Y108 21-May-2010 1 ELECTION OF DIRECTOR: MOLLY J. COYE, M.D. Management For For AETNA INC. AET 00817Y108 21-May-2010 1 ELECTION OF DIRECTOR: ROGER N. FARAH Management For For AETNA INC. AET 00817Y108 21-May-2010 1 ELECTION OF DIRECTOR: BARBARA HACKMAN FRANKLIN Management For For AETNA INC. AET 00817Y108 21-May-2010 1 ELECTION OF DIRECTOR: JEFFREY E. GARTEN Management For For AETNA INC. AET 00817Y108 21-May-2010 1 ELECTION OF DIRECTOR: EARL G. GRAVES Management For For AETNA INC. AET 00817Y108 21-May-2010 1 ELECTION OF DIRECTOR: GERALD GREENWALD Management For For AETNA INC. AET 00817Y108 21-May-2010 1 ELECTION OF DIRECTOR: ELLEN M. HANCOCK Management For For AETNA INC. AET 00817Y108 21-May-2010 1 ELECTION OF DIRECTOR: RICHARD J. HARRINGTON Management For For AETNA INC. AET 00817Y108 21-May-2010 1 ELECTION OF DIRECTOR: EDWARD J. LUDWIG Management For For AETNA INC. AET 00817Y108 21-May-2010 1 ELECTION OF DIRECTOR: JOSEPH P. NEWHOUSE Management For For AETNA INC. AET 00817Y108 21-May-2010 1 ELECTION OF DIRECTOR: RONALD A. WILLIAMS Management For For AETNA INC. AET 00817Y108 21-May-2010 2 APPROVAL OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management For For AETNA INC. AET 00817Y108 21-May-2010 3 APPROVAL OF AETNA INC. 2 Management For For AETNA INC. AET 00817Y108 21-May-2010 4 APPROVAL OF AETNA INC. 2010 NON-EMPLOYEE DIRECTOR COMPENSATION PLAN Management For For AETNA INC. AET 00817Y108 21-May-2010 5 APPROVAL OF AETNA INC. 2 Management For For AETNA INC. AET 00817Y108 21-May-2010 6 SHAREHOLDER PROPOSAL ON CUMULATIVE VOTING Shareholder Against For AETNA INC. AET 00817Y108 21-May-2010 7 SHAREHOLDER PROPOSAL ON INDEPENDENT CHAIRMAN Shareholder Against For AIR PRODUCTS AND CHEMICALS, INC. APD 28-Jan-2010 1 ELECTION OF DIRECTOR: WILLIAM L. DAVIS III Management For For AIR PRODUCTS AND CHEMICALS, INC. APD 28-Jan-2010 1 ELECTION OF DIRECTOR: W. DOUGLAS FORD Management For For AIR PRODUCTS AND CHEMICALS, INC. APD 28-Jan-2010 1 ELECTION OF DIRECTOR: EVERT HENKES Management For For AIR PRODUCTS AND CHEMICALS, INC. APD 28-Jan-2010 1 ELECTION OF DIRECTOR: MARGARET G. MCGLYNN Management For For AIR PRODUCTS AND CHEMICALS, INC. APD 28-Jan-2010 2 APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS. RATIFICATION OF APPOINTMENT OF KPMG LLP, AS INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR FISCAL YEAR 2010. Management For For AIR PRODUCTS AND CHEMICALS, INC. APD 28-Jan-2010 3 APPROVAL OF THE LONG-TERM INCENTIVE PLAN. APPROVE AMENDMENTS TO THE LONG-TERM INCENTIVE PLAN. Management For For ALCOA INC. AA 23-Apr-2010 1 ELECTION OF DIRECTOR: ARTHUR D. COLLINS, JR. Management For For ALCOA INC. AA 23-Apr-2010 1 ELECTION OF DIRECTOR: CARLOS GHOSN Management For For ALCOA INC. AA 23-Apr-2010 1 ELECTION OF DIRECTOR: MICHAEL G. MORRIS Management For For ALCOA INC. AA 23-Apr-2010 1 ELECTION OF DIRECTOR: E. STANLEY O'NEAL Management For For ALCOA INC. AA 23-Apr-2010 2 PROPOSAL TO RATIFY THE INDEPENDENT AUDITOR Management For For ALCOA INC. AA 23-Apr-2010 3 APPROVE A MAJORITY VOTING STANDARD FOR UNCONTESTED DIRECTOR ELECTIONS Management For For ALCOA INC. AA 23-Apr-2010 4 ELIMINATE SUPER-MAJORITY VOTING REQUIREMENT IN THE ARTICLES OF INCORPORATION REGARDING AMENDING ARTICLE SEVENTH (FAIR PRICE PROTECTION) Management For For ALCOA INC. AA 23-Apr-2010 5 ELIMINATE SUPER-MAJORITY VOTING REQUIREMENT IN THE ARTICLES OF INCORPORATION REGARDING AMENDING ARTICLE EIGHTH (DIRECTOR ELECTIONS) Management For For ALCOA INC. AA 23-Apr-2010 6 ELIMINATE SUPER-MAJORITY VOTING REQUIREMENT IN ARTICLE EIGHTH OF THE ARTICLES OF INCORPORATION RELATING TO THE REMOVAL OF DIRECTORS Management For For ALCOA INC. AA 23-Apr-2010 7 SHAREHOLDER PROPOSAL TO ADOPT SIMPLE-MAJORITY VOTE Shareholder Against For AMEREN CORPORATION AEE 27-Apr-2010 1 ELECTION OF DIRECTOR: STEPHEN F. BRAUER Management For For AMEREN CORPORATION AEE 27-Apr-2010 1 ELECTION OF DIRECTOR: ELLEN M. FITZSIMMONS Management For For AMEREN CORPORATION AEE 27-Apr-2010 1 ELECTION OF DIRECTOR: WALTER J. GALVIN Management For For AMEREN CORPORATION AEE 27-Apr-2010 1 ELECTION OF DIRECTOR: GAYLE P.W. JACKSON Management For For AMEREN CORPORATION AEE 27-Apr-2010 1 ELECTION OF DIRECTOR: JAMES C. JOHNSON Management For For AMEREN CORPORATION AEE 27-Apr-2010 1 ELECTION OF DIRECTOR: STEVEN H. LIPSTEIN Management For For AMEREN CORPORATION AEE 27-Apr-2010 1 ELECTION OF DIRECTOR: CHARLES W. MUELLER Management For For AMEREN CORPORATION AEE 27-Apr-2010 1 ELECTION OF DIRECTOR: HARVEY SALIGMAN Management For For AMEREN CORPORATION AEE 27-Apr-2010 1 ELECTION OF DIRECTOR: PATRICK T. STOKES Management For For AMEREN CORPORATION AEE 27-Apr-2010 1 ELECTION OF DIRECTOR: THOMAS R. VOSS Management For For AMEREN CORPORATION AEE 27-Apr-2010 1 ELECTION OF DIRECTOR: STEPHEN R. WILSON Management For For AMEREN CORPORATION AEE 27-Apr-2010 1 ELECTION OF DIRECTOR: JACK D. WOODARD Management For For AMEREN CORPORATION AEE 27-Apr-2010 2 RATIFICATION OF THE APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2010. Management For For AMEREN CORPORATION AEE 27-Apr-2010 3 SHAREHOLDER PROPOSAL RELATING TO REPORT ON CALLAWAY PLANT EXTENSION OF OPERATING LICENSE. Shareholder Against For AMERICAN ELECTRIC POWER COMPANY, INC. AEP 27-Apr-2010 1 ELECTION OF DIRECTOR: E.R. BROOKS Management For For AMERICAN ELECTRIC POWER COMPANY, INC. AEP 27-Apr-2010 1 ELECTION OF DIRECTOR: DONALD M. CARLTON Management For For AMERICAN ELECTRIC POWER COMPANY, INC. AEP 27-Apr-2010 1 ELECTION OF DIRECTOR: JAMES F. CORDES Management For For AMERICAN ELECTRIC POWER COMPANY, INC. AEP 27-Apr-2010 1 ELECTION OF DIRECTOR: RALPH D. CROSBY, JR. Management For For AMERICAN ELECTRIC POWER COMPANY, INC. AEP 27-Apr-2010 1 ELECTION OF DIRECTOR: LINDA A. GOODSPEED Management For For AMERICAN ELECTRIC POWER COMPANY, INC. AEP 27-Apr-2010 1 ELECTION OF DIRECTOR: THOMAS E. HOAGLIN Management For For AMERICAN ELECTRIC POWER COMPANY, INC. AEP 27-Apr-2010 1 ELECTION OF DIRECTOR: LESTER A. HUDSON, JR Management For For AMERICAN ELECTRIC POWER COMPANY, INC. AEP 27-Apr-2010 1 ELECTION OF DIRECTOR: MICHAEL G. MORRIS Management For For AMERICAN ELECTRIC POWER COMPANY, INC. AEP 27-Apr-2010 1 ELECTION OF DIRECTOR: LIONEL L. NOWELL III Management For For AMERICAN ELECTRIC POWER COMPANY, INC. AEP 27-Apr-2010 1 ELECTION OF DIRECTOR: RICHARD L. SANDOR Management For For AMERICAN ELECTRIC POWER COMPANY, INC. AEP 27-Apr-2010 1 ELECTION OF DIRECTOR: KATHRYN D. SULLIVAN Management For For AMERICAN ELECTRIC POWER COMPANY, INC. AEP 27-Apr-2010 1 ELECTION OF DIRECTOR: SARA MARTINEZ TUCKER Management For For AMERICAN ELECTRIC POWER COMPANY, INC. AEP 27-Apr-2010 1 ELECTION OF DIRECTOR: JOHN F. TURNER Management For For AMERICAN ELECTRIC POWER COMPANY, INC. AEP 27-Apr-2010 2 APPROVE AMENDMENTS TO THE AMERICAN ELECTRIC POWER SYSTEM LONG-TERM INCENTIVE PLAN. Management For For AMERICAN ELECTRIC POWER COMPANY, INC. AEP 27-Apr-2010 3 RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For AMERICAN EXPRESS COMPANY AXP 26-Apr-2010 1 ELECTION OF DIRECTOR: D.F. AKERSON Management For For AMERICAN EXPRESS COMPANY AXP 26-Apr-2010 1 ELECTION OF DIRECTOR: C. BARSHEFSKY Management For For AMERICAN EXPRESS COMPANY AXP 26-Apr-2010 1 ELECTION OF DIRECTOR: U.M. BURNS Management For For AMERICAN EXPRESS COMPANY AXP 26-Apr-2010 1 ELECTION OF DIRECTOR: K.I. CHENAULT Management For For AMERICAN EXPRESS COMPANY AXP 26-Apr-2010 1 ELECTION OF DIRECTOR: P. CHERNIN Management For For AMERICAN EXPRESS COMPANY AXP 26-Apr-2010 1 ELECTION OF DIRECTOR: J. LESCHLY Management For For AMERICAN EXPRESS COMPANY AXP 26-Apr-2010 1 ELECTION OF DIRECTOR: R.C. LEVIN Management For For AMERICAN EXPRESS COMPANY AXP 26-Apr-2010 1 ELECTION OF DIRECTOR: R.A. MCGINN Management For For AMERICAN EXPRESS COMPANY AXP 26-Apr-2010 1 ELECTION OF DIRECTOR: E.D. MILLER Management For For AMERICAN EXPRESS COMPANY AXP 26-Apr-2010 1 ELECTION OF DIRECTOR: S.S REINEMUND Management For For AMERICAN EXPRESS COMPANY AXP 26-Apr-2010 1 ELECTION OF DIRECTOR: R.D. WALTER Management For For AMERICAN EXPRESS COMPANY AXP 26-Apr-2010 1 ELECTION OF DIRECTOR: R.A. WILLIAMS Management For For AMERICAN EXPRESS COMPANY AXP 26-Apr-2010 2 RATIFICATION OF APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2010. Management For For AMERICAN EXPRESS COMPANY AXP 26-Apr-2010 3 ADVISORY (NON-BINDING) VOTE APPROVING EXECUTIVE COMPENSATION. Management Abstain Against AMERICAN EXPRESS COMPANY AXP 26-Apr-2010 4 SHAREHOLDER PROPOSAL RELATING TO CUMULATIVE VOTING FOR DIRECTORS. Shareholder Against For AMERICAN EXPRESS COMPANY AXP 26-Apr-2010 5 SHAREHOLDER PROPOSAL RELATING TO THE CALLING OF SPECIAL SHAREHOLDER MEETINGS. Shareholder Against For AMERICAN EXPRESS COMPANY AXP 26-Apr-2010 6 SHAREHOLDER PROPOSAL RELATING TO SHARE RETENTION REQUIREMENTS FOR EXECUTIVES. Shareholder Against For AT&T INC. T 00206R102 30-Apr-2010 1 ELECTION OF DIRECTOR: RANDALL L. STEPHENSON Management For For AT&T INC. T 00206R102 30-Apr-2010 1 ELECTION OF DIRECTOR: GILBERT F. AMELIO Management For For AT&T INC. T 00206R102 30-Apr-2010 1 ELECTION OF DIRECTOR: REUBEN V. ANDERSON Management For For AT&T INC. T 00206R102 30-Apr-2010 1 ELECTION OF DIRECTOR: JAMES H. BLANCHARD Management For For AT&T INC. T 00206R102 30-Apr-2010 1 ELECTION OF DIRECTOR: JAIME CHICO PARDO Management For For AT&T INC. T 00206R102 30-Apr-2010 1 ELECTION OF DIRECTOR: JAMES P. KELLY Management For For AT&T INC. T 00206R102 30-Apr-2010 1 ELECTION OF DIRECTOR: JON C. MADONNA Management For For AT&T INC. T 00206R102 30-Apr-2010 1 ELECTION OF DIRECTOR: LYNN M. MARTIN Management For For AT&T INC. T 00206R102 30-Apr-2010 1 ELECTION OF DIRECTOR: JOHN B. MCCOY Management For For AT&T INC. T 00206R102 30-Apr-2010 1 ELECTION OF DIRECTOR: JOYCE M. ROCHE Management For For AT&T INC. T 00206R102 30-Apr-2010 1 ELECTION OF DIRECTOR: LAURA D'ANDREA TYSON Management For For AT&T INC. T 00206R102 30-Apr-2010 1 ELECTION OF DIRECTOR: PATRICIA P. UPTON Management For For AT&T INC. T 00206R102 30-Apr-2010 2 RATIFICATION OF APPOINTMENT OF INDEPENDENT AUDITORS. Management For For AT&T INC. T 00206R102 30-Apr-2010 3 CUMULATIVE VOTING. Shareholder Against For AT&T INC. T 00206R102 30-Apr-2010 4 PENSION CREDIT POLICY. Shareholder For Against AT&T INC. T 00206R102 30-Apr-2010 5 ADVISORY VOTE ON COMPENSATION. Shareholder Against For AT&T INC. T 00206R102 30-Apr-2010 6 SPECIAL STOCKHOLDER MEETINGS. Shareholder Against For AUTOMATIC DATA PROCESSING, INC. ADP 10-Nov-2009 1 ELECTION OF DIRECTOR: GREGORY D. BRENNEMAN Management For For AUTOMATIC DATA PROCESSING, INC. ADP 10-Nov-2009 1 ELECTION OF DIRECTOR: LESLIE A. BRUN Management For For AUTOMATIC DATA PROCESSING, INC. ADP 10-Nov-2009 1 ELECTION OF DIRECTOR: GARY C. BUTLER Management For For AUTOMATIC DATA PROCESSING, INC. ADP 10-Nov-2009 1 ELECTION OF DIRECTOR: LEON G. COOPERMAN Management For For AUTOMATIC DATA PROCESSING, INC. ADP 10-Nov-2009 1 ELECTION OF DIRECTOR: ERIC C. FAST Management For For AUTOMATIC DATA PROCESSING, INC. ADP 10-Nov-2009 1 ELECTION OF DIRECTOR: LINDA R. GOODEN Management For For AUTOMATIC DATA PROCESSING, INC. ADP 10-Nov-2009 1 ELECTION OF DIRECTOR: R. GLENN HUBBARD Management For For AUTOMATIC DATA PROCESSING, INC. ADP 10-Nov-2009 1 ELECTION OF DIRECTOR: JOHN P. JONES Management For For AUTOMATIC DATA PROCESSING, INC. ADP 10-Nov-2009 1 ELECTION OF DIRECTOR: CHARLES H. NOSKI Management For For AUTOMATIC DATA PROCESSING, INC. ADP 10-Nov-2009 1 ELECTION OF DIRECTOR: SHARON T. ROWLANDS Management For For AUTOMATIC DATA PROCESSING, INC. ADP 10-Nov-2009 1 ELECTION OF DIRECTOR: GREGORY L. SUMME Management For For AUTOMATIC DATA PROCESSING, INC. ADP 10-Nov-2009 2 APPOINTMENT OF DELOITTE & TOUCHE LLP Management For For AVON PRODUCTS, INC. AVP 06-May-2010 1 ELECTION OF DIRECTOR: W. DON CORNWELL Management For For AVON PRODUCTS, INC. AVP 06-May-2010 1 ELECTION OF DIRECTOR: V. ANN HAILEY Management For For AVON PRODUCTS, INC. AVP 06-May-2010 1 ELECTION OF DIRECTOR: FRED HASSAN Management For For AVON PRODUCTS, INC. AVP 06-May-2010 1 ELECTION OF DIRECTOR: ANDREA JUNG Management For For AVON PRODUCTS, INC. AVP 06-May-2010 1 ELECTION OF DIRECTOR: MARIA ELENA LAGOMASINO Management For For AVON PRODUCTS, INC. AVP 06-May-2010 1 ELECTION OF DIRECTOR: ANN S. MOORE Management For For AVON PRODUCTS, INC. AVP 06-May-2010 1 ELECTION OF DIRECTOR: PAUL S. PRESSLER Management For For AVON PRODUCTS, INC. AVP 06-May-2010 1 ELECTION OF DIRECTOR: GARY M. RODKIN Management For For AVON PRODUCTS, INC. AVP 06-May-2010 1 ELECTION OF DIRECTOR: PAULA STERN Management For For AVON PRODUCTS, INC. AVP 06-May-2010 1 ELECTION OF DIRECTOR: LAWRENCE A. WEINBACH Management For For AVON PRODUCTS, INC. AVP 06-May-2010 2 RATIFICATION OF THE APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For AVON PRODUCTS, INC. AVP 06-May-2010 3 APPROVAL OF 2 Management For For BAKER HUGHES INCORPORATED BHI 31-Mar-2010 1 PROPOSAL TO APPROVE THE ISSUANCE OF SHARES OF BAKER HUGHES COMMON STOCK PURSUANT TO THE AGREEMENT AND PLAN OF MERGER, DATED AS OF AUGUST 30, 2009, BY AND AMONG BAKER HUGHES INCORPORATED, BSA ACQUISITION LLC AND BJ SERVICES COMPANY (AS IT MAY BE AMENDED FROM TIME TO TIME). Management For For BAKER HUGHES INCORPORATED BHI 31-Mar-2010 2 PROPOSAL TO APPROVE THE AMENDMENT TO THE BAKER HUGHES INCORPORATED 2002 DIRECTOR & OFFICER LONG-TERM INCENTIVE PLAN. Management For For BAKER HUGHES INCORPORATED BHI 31-Mar-2010 3 PROPOSAL TO APPROVE THE AMENDMENT TO THE BAKER HUGHES INCORPORATED 2-TERM INCENTIVE PLAN. Management For For BAKER HUGHES INCORPORATED BHI 31-Mar-2010 4 ANY PROPOSAL TO AUTHORIZE THE BAKER HUGHES BOARD OF DIRECTORS, IN ITS DISCRETION, TO ADJOURN THE SPECIAL MEETING TO A LATER DATE OR DATES IF NECESSARY TO SOLICIT ADDITIONAL PROXIES IF THERE ARE INSUFFICIENT VOTES AT THE TIME OF THE SPECIAL MEETING. Management For For BAKER HUGHES INCORPORATED BHI 22-Apr-2010 1 ELECTION OF DIRECTOR: LARRY D. BRADY Management For For BAKER HUGHES INCORPORATED BHI 22-Apr-2010 1 ELECTION OF DIRECTOR: CLARENCE P. CAZALOT Management For For BAKER HUGHES INCORPORATED BHI 22-Apr-2010 1 ELECTION OF DIRECTOR: CHAD C. DEATON Management For For BAKER HUGHES INCORPORATED BHI 22-Apr-2010 1 ELECTION OF DIRECTOR: EDWARD P. DJEREJIAN Management For For BAKER HUGHES INCORPORATED BHI 22-Apr-2010 1 ELECTION OF DIRECTOR: ANTHONY G. FERNANDES Management For For BAKER HUGHES INCORPORATED BHI 22-Apr-2010 1 ELECTION OF DIRECTOR: CLAIRE W. GARGALLI Management For For BAKER HUGHES INCORPORATED BHI 22-Apr-2010 1 ELECTION OF DIRECTOR: PIERRE H. JUNGELS Management For For BAKER HUGHES INCORPORATED BHI 22-Apr-2010 1 ELECTION OF DIRECTOR: JAMES A. LASH Management For For BAKER HUGHES INCORPORATED BHI 22-Apr-2010 1 ELECTION OF DIRECTOR: J. LARRY NICHOLS Management For For BAKER HUGHES INCORPORATED BHI 22-Apr-2010 1 ELECTION OF DIRECTOR: H. JOHN RILEY, JR. Management For For BAKER HUGHES INCORPORATED BHI 22-Apr-2010 1 ELECTION OF DIRECTOR: CHARLES L. WATSON Management For For BAKER HUGHES INCORPORATED BHI 22-Apr-2010 1 ELECTION OF DIRECTOR: J.W. STEWART Management For For BAKER HUGHES INCORPORATED BHI 22-Apr-2010 1 ELECTION OF DIRECTOR: JAMES L. PAYNE Management For For BAKER HUGHES INCORPORATED BHI 22-Apr-2010 2 RATIFICATION OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2010 Management For For BAKER HUGHES INCORPORATED BHI 22-Apr-2010 3 MANAGEMENT PROPOSAL NO. 1 REGARDING THE APPROVAL OF AN AMENDMENT TO OUR CERTIFICATE OF INCORPORATION THAT WOULD, SUBJECT TO ANY LIMITATIONS THAT MAY BE IMPOSED IN THE BYLAWS, REQUIRE OUR CORPORATE SECRETARY TO CALL SPECIAL STOCKHOLDER MEETINGS FOLLOWING A REQUEST FROM THE HOLDERS OF 25% OF OUR VOTING STOCK Management For For BAKER HUGHES INCORPORATED BHI 22-Apr-2010 4 STOCKHOLDER PROPOSAL NO. 1 REGARDING MAJORITY VOTE STANDARD FOR DIRECTOR ELECTIONS Shareholder Against For BANK OF MONTREAL BMO 23-Mar-2010 1 ELECTION OF DIRECTOR: ROBERT M. ASTLEY Management For For BANK OF MONTREAL BMO 23-Mar-2010 1 ELECTION OF DIRECTOR: DAVID R. BEATTY Management For For BANK OF MONTREAL BMO 23-Mar-2010 1 ELECTION OF DIRECTOR: ROBERT CHEVRIER Management For For BANK OF MONTREAL BMO 23-Mar-2010 1 ELECTION OF DIRECTOR: GEORGE A. COPE Management For For BANK OF MONTREAL BMO 23-Mar-2010 1 ELECTION OF DIRECTOR: WILLIAM A. DOWNE Management For For BANK OF MONTREAL BMO 23-Mar-2010 1 ELECTION OF DIRECTOR: RONALD H. FARMER Management For For BANK OF MONTREAL BMO 23-Mar-2010 1 ELECTION OF DIRECTOR: DAVID A. GALLOWAY Management For For BANK OF MONTREAL BMO 23-Mar-2010 1 ELECTION OF DIRECTOR: HAROLD N. KVISLE Management For For BANK OF MONTREAL BMO 23-Mar-2010 1 ELECTION OF DIRECTOR: BRUCE H. MITCHELL Management For For BANK OF MONTREAL BMO 23-Mar-2010 1 ELECTION OF DIRECTOR: PHILIP S. ORSINO Management For For BANK OF MONTREAL BMO 23-Mar-2010 1 ELECTION OF DIRECTOR: MARTHA C. PIPER Management For For BANK OF MONTREAL BMO 23-Mar-2010 1 ELECTION OF DIRECTOR: J. ROBERT S. PRICHARD Management For For BANK OF MONTREAL BMO 23-Mar-2010 1 ELECTION OF DIRECTOR: JEREMY H. REITMAN Management For For BANK OF MONTREAL BMO 23-Mar-2010 1 ELECTION OF DIRECTOR: GUYLAINE SAUCIER Management For For BANK OF MONTREAL BMO 23-Mar-2010 1 ELECTION OF DIRECTOR: NANCY C. SOUTHERN Management For For BANK OF MONTREAL BMO 23-Mar-2010 1 ELECTION OF DIRECTOR: DON M. WILSON III Management For For BANK OF MONTREAL BMO 23-Mar-2010 2 APPOINTMENT OF SHAREHOLDERS' AUDITORS Management For For BANK OF MONTREAL BMO 23-Mar-2010 3 AMENDMENT AND RESTATEMENT OF THE BANK'S BY-LAWS Management For For BANK OF MONTREAL BMO 23-Mar-2010 4 ADVISORY VOTE ON THE BANK'S APPROACH TO EXECUTIVE COMPENSATION Management For For BANK OF MONTREAL BMO 23-Mar-2010 5 SHAREHOLDER PROPOSAL ON GREATER CHOICE IN DIRECTOR ELECTIONS Shareholder Against For BANK OF MONTREAL BMO 23-Mar-2010 6 SHAREHOLDER PROPOSAL ON RATIFICATION OF EXECUTIVE COMPENSATION. Shareholder Against For BAXTER INTERNATIONAL INC. BAX 04-May-2010 1 ELECTION OF DIRECTOR: BLAKE E. DEVITT Management For For BAXTER INTERNATIONAL INC. BAX 04-May-2010 1 ELECTION OF DIRECTOR: JOHN D. FORSYTH Management For For BAXTER INTERNATIONAL INC. BAX 04-May-2010 1 ELECTION OF DIRECTOR: GAIL D. FOSLER Management For For BAXTER INTERNATIONAL INC. BAX 04-May-2010 1 ELECTION OF DIRECTOR: CAROLE J. SHAPAZIAN Management For For BAXTER INTERNATIONAL INC. BAX 04-May-2010 2 RATIFICATION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For BAXTER INTERNATIONAL INC. BAX 04-May-2010 3 SHAREHOLDER PROPOSAL RELATING TO SIMPLE MAJORITY VOTING. Shareholder For Against BB&T CORPORATION BBT 27-Apr-2010 1 ELECTION OF DIRECTOR: JOHN A. ALLISON IV Management For For BB&T CORPORATION BBT 27-Apr-2010 1 ELECTION OF DIRECTOR: JENNIFER S. BANNER Management For For BB&T CORPORATION BBT 27-Apr-2010 1 ELECTION OF DIRECTOR: K. DAVID BOYER, JR. Management For For BB&T CORPORATION BBT 27-Apr-2010 1 ELECTION OF DIRECTOR: ANNA R. CABLIK Management For For BB&T CORPORATION BBT 27-Apr-2010 1 ELECTION OF DIRECTOR: RONALD E. DEAL Management For For BB&T CORPORATION BBT 27-Apr-2010 1 ELECTION OF DIRECTOR: BARRY J. FITZPATRICK Management For For BB&T CORPORATION BBT 27-Apr-2010 1 ELECTION OF DIRECTOR: J.L. GLOVER, JR. Management For For BB&T CORPORATION BBT 27-Apr-2010 1 ELECTION OF DIRECTOR: L. VINCENT HACKLEY, PHD Management For For BB&T CORPORATION BBT 27-Apr-2010 1 ELECTION OF DIRECTOR: JANE P. HELM Management For For BB&T CORPORATION BBT 27-Apr-2010 1 ELECTION OF DIRECTOR: JOHN P. HOWE III, M.D. Management For For BB&T CORPORATION BBT 27-Apr-2010 1 ELECTION OF DIRECTOR: KELLY S. KING Management For For BB&T CORPORATION BBT 27-Apr-2010 1 ELECTION OF DIRECTOR: JAMES H. MAYNARD Management For For BB&T CORPORATION BBT 27-Apr-2010 1 ELECTION OF DIRECTOR: ALBERT O. MCCAULEY Management For For BB&T CORPORATION BBT 27-Apr-2010 1 ELECTION OF DIRECTOR: J. HOLMES MORRISON Management For For BB&T CORPORATION BBT 27-Apr-2010 1 ELECTION OF DIRECTOR: NIDO R. QUBEIN Management For For BB&T CORPORATION BBT 27-Apr-2010 1 ELECTION OF DIRECTOR: THOMAS E. SKAINS Management For For BB&T CORPORATION BBT 27-Apr-2010 1 ELECTION OF DIRECTOR: THOMAS N. THOMPSON Management For For BB&T CORPORATION BBT 27-Apr-2010 1 ELECTION OF DIRECTOR: STEPHEN T. WILLIAMS Management For For BB&T CORPORATION BBT 27-Apr-2010 2 TO APPROVE AN AMENDMENT TO THE CORPORATION'S ARTICLES OF INCORPORATION TO INCREASE THE NUMBER OF AUTHORIZED SHARES OF THE CORPORATION'S COMMON STOCK, PAR VALUE $5.00 PER SHARE. Management For For BB&T CORPORATION BBT 27-Apr-2010 3 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS BB&T'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2010. Management For For BB&T CORPORATION BBT 27-Apr-2010 4 VOTE ON A SHAREHOLDER PROPOSAL REQUESTING REPORTS WITH RESPECT BB&T'S POLITICAL CONTRIBUTIONS & RELATED POLICIES & PROCEDURES. Shareholder Against For BB&T CORPORATION BBT 27-Apr-2010 5 TO VOTE ON A SHAREHOLDER PROPOSAL REGARDING AN AMENDMENT TO THE CORPORATION'S BYLAWS TO REQUIRE AN INDEPENDENT CHAIR OF THE BOARD OF DIRECTORS. Shareholder Against For BB&T CORPORATION BBT 27-Apr-2010 6 TO VOTE ON A SHAREHOLDER PROPOSAL REQUESTING A REPORT ON BB&T'S OVERDRAFT POLICIES AND PRACTICES. Shareholder Against For BECTON, DICKINSON AND COMPANY BDX 02-Feb-2010 1 ELECTION OF DIRECTOR: HENRY P. BECTON, JR. Management For For BECTON, DICKINSON AND COMPANY BDX 02-Feb-2010 1 ELECTION OF DIRECTOR: EDWARD F. DEGRAAN Management For For BECTON, DICKINSON AND COMPANY BDX 02-Feb-2010 1 ELECTION OF DIRECTOR: CLAIRE M FRASER-LIGGETT Management For For BECTON, DICKINSON AND COMPANY BDX 02-Feb-2010 1 ELECTION OF DIRECTOR: EDWARD J. LUDWIG Management For For BECTON, DICKINSON AND COMPANY BDX 02-Feb-2010 1 ELECTION OF DIRECTOR: ADEL A.F. MAHMOUD Management For For BECTON, DICKINSON AND COMPANY BDX 02-Feb-2010 1 ELECTION OF DIRECTOR: JAMES F. ORR Management For For BECTON, DICKINSON AND COMPANY BDX 02-Feb-2010 1 ELECTION OF DIRECTOR: WILLARD J. OVERLOCK, JR Management For For BECTON, DICKINSON AND COMPANY BDX 02-Feb-2010 1 ELECTION OF DIRECTOR: BERTRAM L. SCOTT Management For For BECTON, DICKINSON AND COMPANY BDX 02-Feb-2010 2 RATIFICATION OF SELECTION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For BECTON, DICKINSON AND COMPANY BDX 02-Feb-2010 3 APPROVAL OF A BY-LAW AMENDMENT REGARDING SPECIAL SHAREHOLDER MEETINGS. Management For For BECTON, DICKINSON AND COMPANY BDX 02-Feb-2010 4 APPROVAL OF AN AMENDMENT TO THE 2-BASED COMPENSATION PLAN. Management For For BECTON, DICKINSON AND COMPANY BDX 02-Feb-2010 5 APPROVAL OF MATERIAL TERMS OF PERFORMANCE GOALS. Management For For BECTON, DICKINSON AND COMPANY BDX 02-Feb-2010 6 MAJORITY VOTING. Shareholder Against For BECTON, DICKINSON AND COMPANY BDX 02-Feb-2010 7 CUMULATIVE VOTING. Shareholder Against For BEST BUY CO., INC. BBY 24-Jun-2010 1 ELECTION OF DIRECTOR: LISA M. CAPUTO Management For For BEST BUY CO., INC. BBY 24-Jun-2010 1 ELECTION OF DIRECTOR: BRIAN J. DUNN Management For For BEST BUY CO., INC. BBY 24-Jun-2010 1 ELECTION OF DIRECTOR: KATHY J. HIGGINS VICTOR Management For For BEST BUY CO., INC. BBY 24-Jun-2010 1 ELECTION OF DIRECTOR: ROGELIO M. REBOLLEDO Management For For BEST BUY CO., INC. BBY 24-Jun-2010 1 ELECTION OF DIRECTOR: GERARD R. VITTECOQ Management For For BEST BUY CO., INC. BBY 24-Jun-2010 2 RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING FEBRUARY 26, 2011. Management For For BRISTOL-MYERS SQUIBB COMPANY BMY 04-May-2010 1 ELECTION OF DIRECTOR: L. ANDREOTTI Management For For BRISTOL-MYERS SQUIBB COMPANY BMY 04-May-2010 1 ELECTION OF DIRECTOR: L.B. CAMPBELL Management For For BRISTOL-MYERS SQUIBB COMPANY BMY 04-May-2010 1 ELECTION OF DIRECTOR: J.M. CORNELIUS Management For For BRISTOL-MYERS SQUIBB COMPANY BMY 04-May-2010 1 ELECTION OF DIRECTOR: L.J. FREEH Management For For BRISTOL-MYERS SQUIBB COMPANY BMY 04-May-2010 1 ELECTION OF DIRECTOR: L.H. GLIMCHER, M.D. Management For For BRISTOL-MYERS SQUIBB COMPANY BMY 04-May-2010 1 ELECTION OF DIRECTOR: M. GROBSTEIN Management For For BRISTOL-MYERS SQUIBB COMPANY BMY 04-May-2010 1 ELECTION OF DIRECTOR: L. JOHANSSON Management For For BRISTOL-MYERS SQUIBB COMPANY BMY 04-May-2010 1 ELECTION OF DIRECTOR: A.J. LACY Management For For BRISTOL-MYERS SQUIBB COMPANY BMY 04-May-2010 1 ELECTION OF DIRECTOR: V.L. SATO, PH.D. Management For For BRISTOL-MYERS SQUIBB COMPANY BMY 04-May-2010 1 ELECTION OF DIRECTOR: T.D. WEST, JR. Management For For BRISTOL-MYERS SQUIBB COMPANY BMY 04-May-2010 1 ELECTION OF DIRECTOR: R.S. WILLIAMS, M.D. Management For For BRISTOL-MYERS SQUIBB COMPANY BMY 04-May-2010 2 RATIFICATION OF THE APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For BRISTOL-MYERS SQUIBB COMPANY BMY 04-May-2010 3 APPROVAL OF AMENDMENT TO CERTIFICATE OF INCORPORATION - SPECIAL STOCKHOLDER MEETINGS. Management For For BRISTOL-MYERS SQUIBB COMPANY BMY 04-May-2010 4 APPROVAL OF AMENDMENT TO CERTIFICATE OF INCORPORATION - SUPERMAJORITY VOTING PROVISION - COMMON STOCK. Management For For BRISTOL-MYERS SQUIBB COMPANY BMY 04-May-2010 5 APPROVAL OF AMENDMENT TO CERTIFICATE OF INCORPORATION - SUPERMAJORITY VOTING PROVISIONS - PREFERRED STOCK. Management For For BRISTOL-MYERS SQUIBB COMPANY BMY 04-May-2010 6 EXECUTIVE COMPENSATION DISCLOSURE. Shareholder Against For BRISTOL-MYERS SQUIBB COMPANY BMY 04-May-2010 7 SHAREHOLDER ACTION BY WRITTEN CONSENT. Shareholder Against For BRISTOL-MYERS SQUIBB COMPANY BMY 04-May-2010 8 REPORT ON ANIMAL USE. Shareholder Against For BURLINGTON NORTHERN SANTA FE CORPORATION BNI 12189T104 11-Feb-2010 1 ADOPT THE AGREEMENT AND PLAN OF MERGER, DATED AS OF NOVEMBER 2, 2009, BY AND AMONG BERKSHIRE HATHWAY INC., R ACQUISITION COMPANY, LLC AND BURLINGTON NORTHERN SANTA FE CORPORATION, AS IT MAY BE AMENDED FROM TIME TO TIME (THE "MERGER AGREEMENT"). Management For For BURLINGTON NORTHERN SANTA FE CORPORATION BNI 12189T104 11-Feb-2010 2 ADOPT A MOTION TO ADJOURN OR POSTPONE THE SPECIAL MEETING TO ANOTHER TIME AND/OR PLACE FOR THE PURPOSE OF SOLICITING ADDITIONAL PROXIES IN FAVOR OF THE PROPOSAL TO ADOPT THE MERGER AGREEMENT, IF NECESSARY. Management For For CARDINAL HEALTH, INC. CAH 14149Y108 04-Nov-2009 1 ELECTION OF DIRECTOR: COLLEEN F. ARNOLD Management For For CARDINAL HEALTH, INC. CAH 14149Y108 04-Nov-2009 1 ELECTION OF DIRECTOR: GEORGE S. BARRETT Management For For CARDINAL HEALTH, INC. CAH 14149Y108 04-Nov-2009 1 ELECTION OF DIRECTOR: GLENN A. BRITT Management For For CARDINAL HEALTH, INC. CAH 14149Y108 04-Nov-2009 1 ELECTION OF DIRECTOR: CALVIN DARDEN Management For For CARDINAL HEALTH, INC. CAH 14149Y108 04-Nov-2009 1 ELECTION OF DIRECTOR: BRUCE L. DOWNEY Management For For CARDINAL HEALTH, INC. CAH 14149Y108 04-Nov-2009 1 ELECTION OF DIRECTOR: JOHN F. FINN Management For For CARDINAL HEALTH, INC. CAH 14149Y108 04-Nov-2009 1 ELECTION OF DIRECTOR: GREGORY B. KENNY Management For For CARDINAL HEALTH, INC. CAH 14149Y108 04-Nov-2009 1 ELECTION OF DIRECTOR: RICHARD C. NOTEBAERT Management For For CARDINAL HEALTH, INC. CAH 14149Y108 04-Nov-2009 1 ELECTION OF DIRECTOR: DAVID W. RAISBECK Management For For CARDINAL HEALTH, INC. CAH 14149Y108 04-Nov-2009 1 ELECTION OF DIRECTOR: JEAN G. SPAULDING, M.D. Management For For CARDINAL HEALTH, INC. CAH 14149Y108 04-Nov-2009 2 TO RATIFY THE SELECTION OF ERNST & YOUNG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For CARDINAL HEALTH, INC. CAH 14149Y108 04-Nov-2009 3 TO RE-APPROVE MATERIAL TERMS OF THE PERFORMANCE CRITERIA UNDER CARDINAL HEALTH'S AMENDED & RESTATED MANAGEMENT INCENTIVE PLAN. Management For For CARDINAL HEALTH, INC. CAH 14149Y108 04-Nov-2009 4 SHAREHOLDER PROPOSAL REGARDING PERFORMANCE-BASED STOCK OPTIONS. Shareholder Against For CARDINAL HEALTH, INC. CAH 14149Y108 04-Nov-2009 5 SHAREHOLDER PROPOSAL TO AMEND THE CODE OF REGULATIONS TO REQUIRE THAT THE CHAIRMAN OF THE BOARD BE AN INDEPENDENT DIRECTOR. Shareholder Against For CATERPILLAR INC. CAT 09-Jun-2010 1 ELECTION OF DIRECTOR: JOHN T. DILLON Management For For CATERPILLAR INC. CAT 09-Jun-2010 1 ELECTION OF DIRECTOR: JUAN GALLARDO Management For For CATERPILLAR INC. CAT 09-Jun-2010 1 ELECTION OF DIRECTOR: WILLIAM A. OSBORN Management For For CATERPILLAR INC. CAT 09-Jun-2010 1 ELECTION OF DIRECTOR: EDWARD B. RUST, JR. Management For For CATERPILLAR INC. CAT 09-Jun-2010 1 ELECTION OF DIRECTOR: SUSAN C. SCHWAB Management For For CATERPILLAR INC. CAT 09-Jun-2010 2 RATIFY AUDITORS Management For For CATERPILLAR INC. CAT 09-Jun-2010 3 AMEND 2006 LONG-TERM INCENTIVE PLAN Management For For CATERPILLAR INC. CAT 09-Jun-2010 4 AMEND ARTICLES AND BYLAWS TO DECLASSIFY BOARD Management For For CATERPILLAR INC. CAT 09-Jun-2010 5 AMEND ARTICLES AND BYLAWS TO ELIMINATE SUPERMAJORITY VOTE REQUIREMENTS Management For For CATERPILLAR INC. CAT 09-Jun-2010 6 STOCKHOLDER PROPOSAL - INDEPENDENT CHAIRMAN OF THE BOARD Shareholder Against For CATERPILLAR INC. CAT 09-Jun-2010 7 STOCKHOLDER PROPOSAL - REVIEW GLOBAL CORPORATE STANDARDS Shareholder Against For CATERPILLAR INC. CAT 09-Jun-2010 8 STOCKHOLDER PROPOSAL - SPECIAL STOCKHOLDER MEETINGS Shareholder Against For CHEVRON CORPORATION CVX 26-May-2010 1 ELECTION OF DIRECTOR: S.H. ARMACOST Management For For CHEVRON CORPORATION CVX 26-May-2010 1 ELECTION OF DIRECTOR: L.F. DEILY Management For For CHEVRON CORPORATION CVX 26-May-2010 1 ELECTION OF DIRECTOR: R.E. DENHAM Management For For CHEVRON CORPORATION CVX 26-May-2010 1 ELECTION OF DIRECTOR: R.J. EATON Management For For CHEVRON CORPORATION CVX 26-May-2010 1 ELECTION OF DIRECTOR: C. HAGEL Management For For CHEVRON CORPORATION CVX 26-May-2010 1 ELECTION OF DIRECTOR: E. HERNANDEZ Management For For CHEVRON CORPORATION CVX 26-May-2010 1 ELECTION OF DIRECTOR: F.G. JENIFER Management For For CHEVRON CORPORATION CVX 26-May-2010 1 ELECTION OF DIRECTOR: G.L. KIRKLAND Management For For CHEVRON CORPORATION CVX 26-May-2010 1 ELECTION OF DIRECTOR: S. NUNN Management For For CHEVRON CORPORATION CVX 26-May-2010 1 ELECTION OF DIRECTOR: D.B. RICE Management For For CHEVRON CORPORATION CVX 26-May-2010 1 ELECTION OF DIRECTOR: K.W. SHARER Management For For CHEVRON CORPORATION CVX 26-May-2010 1 ELECTION OF DIRECTOR: C.R. SHOEMATE Management For For CHEVRON CORPORATION CVX 26-May-2010 1 ELECTION OF DIRECTOR: J.G. STUMPF Management For For CHEVRON CORPORATION CVX 26-May-2010 1 ELECTION OF DIRECTOR: R.D. SUGAR Management For For CHEVRON CORPORATION CVX 26-May-2010 1 ELECTION OF DIRECTOR: C. WARE Management For For CHEVRON CORPORATION CVX 26-May-2010 1 ELECTION OF DIRECTOR: J.S. WATSON Management For For CHEVRON CORPORATION CVX 26-May-2010 2 RATIFICATION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management For For CHEVRON CORPORATION CVX 26-May-2010 3 AMENDMENT TO CHEVRON'S BY-LAWS TO REDUCE THE PERCENTAGE OF STOCKHOLDINGS REQUIRED FOR STOCKHOLDERS TO CALL FOR SPECIAL MEETINGS Management For For CHEVRON CORPORATION CVX 26-May-2010 4 APPOINTMENT OF AN INDEPENDENT DIRECTOR WITH ENVIRONMENTAL EXPERTISE Shareholder Against For CHEVRON CORPORATION CVX 26-May-2010 5 HOLDING EQUITY-BASED COMPENSATION THROUGH RETIREMENT Shareholder Against For CHEVRON CORPORATION CVX 26-May-2010 6 DISCLOSURE OF PAYMENTS TO HOST GOVERNMENTS Shareholder Against For CHEVRON CORPORATION CVX 26-May-2010 7 GUIDELINES FOR COUNTRY SELECTION Shareholder Against For CHEVRON CORPORATION CVX 26-May-2010 8 FINANCIAL RISKS FROM CLIMATE CHANGE Shareholder Against For CHEVRON CORPORATION CVX 26-May-2010 9 HUMAN RIGHTS COMMITTEE Shareholder Against For COLGATE-PALMOLIVE COMPANY CL 07-May-2010 1 ELECTION OF DIRECTOR: JOHN T. CAHILL Management For For COLGATE-PALMOLIVE COMPANY CL 07-May-2010 1 ELECTION OF DIRECTOR: IAN COOK Management For For COLGATE-PALMOLIVE COMPANY CL 07-May-2010 1 ELECTION OF DIRECTOR: HELENE D. GAYLE Management For For COLGATE-PALMOLIVE COMPANY CL 07-May-2010 1 ELECTION OF DIRECTOR: ELLEN M. HANCOCK Management For For COLGATE-PALMOLIVE COMPANY CL 07-May-2010 1 ELECTION OF DIRECTOR: JOSEPH JIMENEZ Management For For COLGATE-PALMOLIVE COMPANY CL 07-May-2010 1 ELECTION OF DIRECTOR: DAVID W. JOHNSON Management For For COLGATE-PALMOLIVE COMPANY CL 07-May-2010 1 ELECTION OF DIRECTOR: RICHARD J. KOGAN Management For For COLGATE-PALMOLIVE COMPANY CL 07-May-2010 1 ELECTION OF DIRECTOR: DELANO E. LEWIS Management For For COLGATE-PALMOLIVE COMPANY CL 07-May-2010 1 ELECTION OF DIRECTOR: J. PEDRO REINHARD Management For For COLGATE-PALMOLIVE COMPANY CL 07-May-2010 1 ELECTION OF DIRECTOR: STEPHEN I. SADOVE Management For For COLGATE-PALMOLIVE COMPANY CL 07-May-2010 2 RATIFY SELECTION OF PRICEWATERHOUSECOOPERS LLP AS COLGATE'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For COLGATE-PALMOLIVE COMPANY CL 07-May-2010 3 ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For COLGATE-PALMOLIVE COMPANY CL 07-May-2010 4 STOCKHOLDER PROPOSAL ON CHARITABLE CONTRIBUTIONS. Shareholder Against For COLGATE-PALMOLIVE COMPANY CL 07-May-2010 5 STOCKHOLDER PROPOSAL ON SPECIAL STOCKHOLDER MEETINGS. Shareholder Against For CONOCOPHILLIPS COP 20825C104 12-May-2010 1 ELECTION OF DIRECTOR: RICHARD L. ARMITAGE Management For For CONOCOPHILLIPS COP 20825C104 12-May-2010 1 ELECTION OF DIRECTOR: RICHARD H. AUCHINLECK Management For For CONOCOPHILLIPS COP 20825C104 12-May-2010 1 ELECTION OF DIRECTOR: JAMES E. COPELAND, JR. Management For For CONOCOPHILLIPS COP 20825C104 12-May-2010 1 ELECTION OF DIRECTOR: KENNETH M. DUBERSTEIN Management For For CONOCOPHILLIPS COP 20825C104 12-May-2010 1 ELECTION OF DIRECTOR: RUTH R. HARKIN Management For For CONOCOPHILLIPS COP 20825C104 12-May-2010 1 ELECTION OF DIRECTOR: HAROLD W. MCGRAW III Management For For CONOCOPHILLIPS COP 20825C104 12-May-2010 1 ELECTION OF DIRECTOR: JAMES J. MULVA Management For For CONOCOPHILLIPS COP 20825C104 12-May-2010 1 ELECTION OF DIRECTOR: ROBERT A. NIBLOCK Management For For CONOCOPHILLIPS COP 20825C104 12-May-2010 1 ELECTION OF DIRECTOR: HARALD J. NORVIK Management For For CONOCOPHILLIPS COP 20825C104 12-May-2010 1 ELECTION OF DIRECTOR: WILLIAM K. REILLY Management For For CONOCOPHILLIPS COP 20825C104 12-May-2010 1 ELECTION OF DIRECTOR: BOBBY S. SHACKOULS Management For For CONOCOPHILLIPS COP 20825C104 12-May-2010 1 ELECTION OF DIRECTOR: VICTORIA J. TSCHINKEL Management For For CONOCOPHILLIPS COP 20825C104 12-May-2010 1 ELECTION OF DIRECTOR: KATHRYN C. TURNER Management For For CONOCOPHILLIPS COP 20825C104 12-May-2010 1 ELECTION OF DIRECTOR: WILLIAM E. WADE, JR. Management For For CONOCOPHILLIPS COP 20825C104 12-May-2010 2 PROPOSAL TO RATIFY APPOINTMENT OF ERNST & YOUNG LLP AS CONOCOPHILLIPS' INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2010. Management For For CONOCOPHILLIPS COP 20825C104 12-May-2010 3 BOARD RISK MANAGEMENT OVERSIGHT Shareholder Against For CONOCOPHILLIPS COP 20825C104 12-May-2010 4 GREENHOUSE GAS REDUCTION Shareholder Against For CONOCOPHILLIPS COP 20825C104 12-May-2010 5 OIL SANDS DRILLING Shareholder Against For CONOCOPHILLIPS COP 20825C104 12-May-2010 6 LOUISIANA WETLANDS Shareholder Against For CONOCOPHILLIPS COP 20825C104 12-May-2010 7 FINANCIAL RISKS OF CLIMATE CHANGE Shareholder Against For CONOCOPHILLIPS COP 20825C104 12-May-2010 8 TOXIC POLLUTION REPORT Shareholder Against For CONOCOPHILLIPS COP 20825C104 12-May-2010 9 GENDER EXPRESSION NON-DISCRIMINATION Shareholder Against For CONOCOPHILLIPS COP 20825C104 12-May-2010 10 POLITICAL CONTRIBUTIONS Shareholder Against For CONSOLIDATED EDISON, INC. ED 17-May-2010 1 ELECTION OF DIRECTOR: K. BURKE Management For For CONSOLIDATED EDISON, INC. ED 17-May-2010 1 ELECTION OF DIRECTOR: V.A. CALARCO Management For For CONSOLIDATED EDISON, INC. ED 17-May-2010 1 ELECTION OF DIRECTOR: G. CAMPBELL, JR. Management For For CONSOLIDATED EDISON, INC. ED 17-May-2010 1 ELECTION OF DIRECTOR: G.J. DAVIS Management For For CONSOLIDATED EDISON, INC. ED 17-May-2010 1 ELECTION OF DIRECTOR: M.J. DEL GIUDICE Management For For CONSOLIDATED EDISON, INC. ED 17-May-2010 1 ELECTION OF DIRECTOR: E.V. FUTTER Management For For CONSOLIDATED EDISON, INC. ED 17-May-2010 1 ELECTION OF DIRECTOR: J.F. HENNESSY III Management For For CONSOLIDATED EDISON, INC. ED 17-May-2010 1 ELECTION OF DIRECTOR: S. HERNANDEZ Management For For CONSOLIDATED EDISON, INC. ED 17-May-2010 1 ELECTION OF DIRECTOR: J.F. KILLIAN Management For For CONSOLIDATED EDISON, INC. ED 17-May-2010 1 ELECTION OF DIRECTOR: E.R. MCGRATH Management For For CONSOLIDATED EDISON, INC. ED 17-May-2010 1 ELECTION OF DIRECTOR: M.W. RANGER Management For For CONSOLIDATED EDISON, INC. ED 17-May-2010 1 ELECTION OF DIRECTOR: L.F. SUTHERLAND Management For For CONSOLIDATED EDISON, INC. ED 17-May-2010 2 RATIFICATION OF APPOINTMENT OF INDEPENDENT ACCOUNTANTS. Management For For CONSOLIDATED EDISON, INC. ED 17-May-2010 3 ADDITIONAL COMPENSATION INFORMATION. Shareholder Against For DEERE & COMPANY DE 24-Feb-2010 1 ELECTION OF DIRECTOR: SAMUEL R. ALLEN Management For For DEERE & COMPANY DE 24-Feb-2010 1 ELECTION OF DIRECTOR: AULANA L. PETERS Management For For DEERE & COMPANY DE 24-Feb-2010 1 ELECTION OF DIRECTOR: DAVID B. SPEER Management For For DEERE & COMPANY DE 24-Feb-2010 2 COMPANY PROPOSAL #1 - AMEND RESTATED CERTIFICATE OF INCORPORATION TO PROVIDE FOR ANNUAL ELECTION OF ALL DIRECTORS Management For For DEERE & COMPANY DE 24-Feb-2010 3 COMPANY PROPOSAL #2 - AMEND THE JOHN DEERE OMNIBUS EQUITY AND INCENTIVE PLAN Management For For DEERE & COMPANY DE 24-Feb-2010 4 COMPANY PROPOSAL #3 - RE-APPROVE THE JOHN DEERE SHORT-TERM INCENTIVE BONUS PLAN Management For For DEERE & COMPANY DE 24-Feb-2010 5 RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL 2010 Management For For DEERE & COMPANY DE 24-Feb-2010 6 STOCKHOLDER PROPOSAL #1 - CEO PAY DISPARITY Shareholder Against For DEERE & COMPANY DE 24-Feb-2010 7 STOCKHOLDER PROPOSAL #2 - ADVISORY VOTE ON EXECUTIVE COMPENSATION Shareholder Against For DEERE & COMPANY DE 24-Feb-2010 8 STOCKHOLDER PROPOSAL #3 - SEPARATION OF CEO AND CHAIRMAN RESPONSIBILITIES Shareholder Against For DIAMOND OFFSHORE DRILLING, INC. DO 25271C102 24-May-2010 1 ELECTION OF DIRECTOR: JAMES S. TISCH Management For For DIAMOND OFFSHORE DRILLING, INC. DO 25271C102 24-May-2010 1 ELECTION OF DIRECTOR: LAWRENCE R. DICKERSON Management For For DIAMOND OFFSHORE DRILLING, INC. DO 25271C102 24-May-2010 1 ELECTION OF DIRECTOR: JOHN R. BOLTON Management For For DIAMOND OFFSHORE DRILLING, INC. DO 25271C102 24-May-2010 1 ELECTION OF DIRECTOR: CHARLES L. FABRIKANT Management For For DIAMOND OFFSHORE DRILLING, INC. DO 25271C102 24-May-2010 1 ELECTION OF DIRECTOR: PAUL G. GAFFNEY II Management For For DIAMOND OFFSHORE DRILLING, INC. DO 25271C102 24-May-2010 1 ELECTION OF DIRECTOR: EDWARD GREBOW Management For For DIAMOND OFFSHORE DRILLING, INC. DO 25271C102 24-May-2010 1 ELECTION OF DIRECTOR: HERBERT C. HOFMANN Management For For DIAMOND OFFSHORE DRILLING, INC. DO 25271C102 24-May-2010 1 ELECTION OF DIRECTOR: ARTHUR L. REBELL Management For For DIAMOND OFFSHORE DRILLING, INC. DO 25271C102 24-May-2010 1 ELECTION OF DIRECTOR: RAYMOND S. TROUBH Management For For DIAMOND OFFSHORE DRILLING, INC. DO 24-May-2010 2 TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE INDEPENDENT AUDITORS OF THE COMPANY FOR FISCAL YEAR 2010. Management For For DIAMOND OFFSHORE DRILLING, INC. DO 24-May-2010 3 TO TRANSACT SUCH OTHER BUSINESS AS MAY PROPERLY COME BEFORE THE ANNUAL MEETING OR ANY ADJOURNMENT THEREOF. Management Abstain Against DOMINION RESOURCES, INC. D 25746U109 18-May-2010 1 ELECTION OF DIRECTOR: WILLIAM P. BARR Management For For DOMINION RESOURCES, INC. D 25746U109 18-May-2010 1 ELECTION OF DIRECTOR: PETER W. BROWN Management For For DOMINION RESOURCES, INC. D 25746U109 18-May-2010 1 ELECTION OF DIRECTOR: GEORGE A. DAVIDSON, JR. Management For For DOMINION RESOURCES, INC. D 25746U109 18-May-2010 1 ELECTION OF DIRECTOR: THOMAS F. FARRELL II Management For For DOMINION RESOURCES, INC. D 25746U109 18-May-2010 1 ELECTION OF DIRECTOR: JOHN W. HARRIS Management For For DOMINION RESOURCES, INC. D 25746U109 18-May-2010 1 ELECTION OF DIRECTOR: ROBERT S. JEPSON, JR. Management For For DOMINION RESOURCES, INC. D 25746U109 18-May-2010 1 ELECTION OF DIRECTOR: MARK J. KINGTON Management For For DOMINION RESOURCES, INC. D 25746U109 18-May-2010 1 ELECTION OF DIRECTOR: MARGARET A. MCKENNA Management For For DOMINION RESOURCES, INC. D 25746U109 18-May-2010 1 ELECTION OF DIRECTOR: FRANK S. ROYAL Management For For DOMINION RESOURCES, INC. D 25746U109 18-May-2010 1 ELECTION OF DIRECTOR: ROBERT H. SPILMAN, JR. Management For For DOMINION RESOURCES, INC. D 25746U109 18-May-2010 1 ELECTION OF DIRECTOR: DAVID A. WOLLARD Management For For DOMINION RESOURCES, INC. D 25746U109 18-May-2010 2 RATIFICATION OF APPOINTMENT OF THE INDEPENDENT AUDITORS FOR 2010 Management For For DOMINION RESOURCES, INC. D 25746U109 18-May-2010 3 AMENDMENT TO ARTICLES OF INCORPORATION RELATED TO VOTING PROVISIONS Management For For DOMINION RESOURCES, INC. D 25746U109 18-May-2010 4 AMENDMENTS TO BYLAWS RELATED TO VOTING PROVISIONS Management For For DOMINION RESOURCES, INC. D 25746U109 18-May-2010 5 AMENDMENTS TO ARTICLES RELATED TO SETTING THE SIZE OF THE BOARD Management For For DOMINION RESOURCES, INC. D 25746U109 18-May-2010 6 AMENDMENT TO ARTICLES RELATED TO REMOVAL OF A DIRECTOR FOR CAUSE Management For For DOMINION RESOURCES, INC. D 25746U109 18-May-2010 7 AMENDMENT TO ARTICLES CLARIFYING CERTAIN SHAREHOLDER MEETING PROVISIONS Management For For DOMINION RESOURCES, INC. D 25746U109 18-May-2010 8 20% RENEWABLE ELECTRICITY ENERGY GENERATION BY 2022 Shareholder Against For DOMINION RESOURCES, INC. D 25746U109 18-May-2010 9 REJECT PLANS TO CONSTRUCT NORTH ANNA 3 Shareholder Against For DOMINION RESOURCES, INC. D 25746U109 18-May-2010 10 ADVISORY VOTE ON EXECUTIVE COMPENSATION Shareholder Against For DUKE ENERGY CORPORATION DUK 26441C105 06-May-2010 1 ELECTION OF DIRECTOR: WILLIAM BARNET, III Management For For DUKE ENERGY CORPORATION DUK 26441C105 06-May-2010 1 ELECTION OF DIRECTOR: G. ALEX BERNHARDT, SR. Management For For DUKE ENERGY CORPORATION DUK 26441C105 06-May-2010 1 ELECTION OF DIRECTOR: MICHAEL G. BROWNING Management For For DUKE ENERGY CORPORATION DUK 26441C105 06-May-2010 1 ELECTION OF DIRECTOR: DANIEL R. DIMICCO Management For For DUKE ENERGY CORPORATION DUK 26441C105 06-May-2010 1 ELECTION OF DIRECTOR: JOHN H. FORSGREN Management For For DUKE ENERGY CORPORATION DUK 26441C105 06-May-2010 1 ELECTION OF DIRECTOR: ANN MAYNARD GRAY Management For For DUKE ENERGY CORPORATION DUK 26441C105 06-May-2010 1 ELECTION OF DIRECTOR: JAMES H. HANCE, JR. Management For For DUKE ENERGY CORPORATION DUK 26441C105 06-May-2010 1 ELECTION OF DIRECTOR: E. JAMES REINSCH Management For For DUKE ENERGY CORPORATION DUK 26441C105 06-May-2010 1 ELECTION OF DIRECTOR: JAMES T. RHODES Management For For DUKE ENERGY CORPORATION DUK 26441C105 06-May-2010 1 ELECTION OF DIRECTOR: JAMES E. ROGERS Management For For DUKE ENERGY CORPORATION DUK 26441C105 06-May-2010 1 ELECTION OF DIRECTOR: PHILIP R. SHARP Management For For DUKE ENERGY CORPORATION DUK 06-May-2010 2 APPROVAL OF THE DUKE ENERGY CORPORATION 2010 LONG-TERM INCENTIVE PLAN Management For For DUKE ENERGY CORPORATION DUK 06-May-2010 3 RATIFICATION OF DELOITTE & TOUCHE LLP AS DUKE ENERGY CORPORATION'S INDEPENDENT PUBLIC ACCOUNTANT FOR 2010 Management For For DUKE ENERGY CORPORATION DUK 06-May-2010 4 SHAREHOLDER PROPOSAL RELATING TO PREPARATION OF A REPORT ON DUKE ENERGY GLOBAL WARMING-RELATED LOBBYING ACTIVITIES Shareholder Against For DUKE ENERGY CORPORATION DUK 06-May-2010 5 SHAREHOLDER PROPOSAL RELATING TO MAJORITY VOTING FOR THE ELECTION OF DIRECTORS Shareholder Against For DUKE ENERGY CORPORATION DUK 06-May-2010 6 SHAREHOLDER PROPOSAL REGARDING THE RETENTION OF EQUITY COMPENSATION BY SENIOR EXECUTIVES Shareholder Against For E. I. DU PONT DE NEMOURS AND COMPANY DD 28-Apr-2010 1 ELECTION OF DIRECTOR: SAMUEL W. BODMAN Management For For E. I. DU PONT DE NEMOURS AND COMPANY DD 28-Apr-2010 1 ELECTION OF DIRECTOR: RICHARD H. BROWN Management For For E. I. DU PONT DE NEMOURS AND COMPANY DD 28-Apr-2010 1 ELECTION OF DIRECTOR: ROBERT A. BROWN Management For For E. I. DU PONT DE NEMOURS AND COMPANY DD 28-Apr-2010 1 ELECTION OF DIRECTOR: BERTRAND P. COLLOMB Management For For E. I. DU PONT DE NEMOURS AND COMPANY DD 28-Apr-2010 1 ELECTION OF DIRECTOR: CURTIS J. CRAWFORD Management For For E. I. DU PONT DE NEMOURS AND COMPANY DD 28-Apr-2010 1 ELECTION OF DIRECTOR: ALEXANDER M. CUTLER Management For For E. I. DU PONT DE NEMOURS AND COMPANY DD 28-Apr-2010 1 ELECTION OF DIRECTOR: JOHN T. DILLON Management For For E. I. DU PONT DE NEMOURS AND COMPANY DD 28-Apr-2010 1 ELECTION OF DIRECTOR: ELEUTHERE I. DU PONT Management For For E. I. DU PONT DE NEMOURS AND COMPANY DD 28-Apr-2010 1 ELECTION OF DIRECTOR: MARILLYN A. HEWSON Management For For E. I. DU PONT DE NEMOURS AND COMPANY DD 28-Apr-2010 1 ELECTION OF DIRECTOR: LOIS D. JULIBER Management For For E. I. DU PONT DE NEMOURS AND COMPANY DD 28-Apr-2010 1 ELECTION OF DIRECTOR: ELLEN J. KULLMAN Management For For E. I. DU PONT DE NEMOURS AND COMPANY DD 28-Apr-2010 1 ELECTION OF DIRECTOR: WILLIAM K. REILLY Management For For E. I. DU PONT DE NEMOURS AND COMPANY DD 28-Apr-2010 2 ON RATIFICATION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management For For E. I. DU PONT DE NEMOURS AND COMPANY DD 28-Apr-2010 3 ON SHAREHOLDER SAY ON EXECUTIVE PAY Shareholder Against For E. I. DU PONT DE NEMOURS AND COMPANY DD 28-Apr-2010 4 ON AMENDMENT TO HUMAN RIGHTS POLICY Shareholder Against For EATON CORPORATION ETN 28-Apr-2010 1 ELECTION OF DIRECTOR: TODD M. BLUEDORN Management For For EATON CORPORATION ETN 28-Apr-2010 1 ELECTION OF DIRECTOR: CHRISTOPHER M. CONNOR Management For For EATON CORPORATION ETN 28-Apr-2010 1 ELECTION OF DIRECTOR: MICHAEL J. CRITELLI Management For For EATON CORPORATION ETN 28-Apr-2010 1 ELECTION OF DIRECTOR: CHARLES E. GOLDEN Management For For EATON CORPORATION ETN 28-Apr-2010 1 ELECTION OF DIRECTOR: ERNIE GREEN Management For For EATON CORPORATION ETN 28-Apr-2010 2 RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT AUDITOR FOR 2010. Management For For ELI LILLY AND COMPANY LLY 19-Apr-2010 1 ELECTION OF DIRECTOR : R. ALVAREZ Management For For ELI LILLY AND COMPANY LLY 19-Apr-2010 1 ELECTION OF DIRECTOR : W. BISCHOFF Management For For ELI LILLY AND COMPANY LLY 19-Apr-2010 1 ELECTION OF DIRECTOR : R.D. HOOVER Management For For ELI LILLY AND COMPANY LLY 19-Apr-2010 1 ELECTION OF DIRECTOR : F.G. PRENDERGAST Management For For ELI LILLY AND COMPANY LLY 19-Apr-2010 1 ELECTION OF DIRECTOR : K.P. SEIFERT Management For For ELI LILLY AND COMPANY LLY 19-Apr-2010 2 RATIFICATION OF THE APPOINTMENT BY THE AUDIT COMMITTEE OF BOARD OF ERNST & YOUNG LLP AS PRINCIPAL INDEPENDENT AUDITORS FOR 2010. Management For For ELI LILLY AND COMPANY LLY 19-Apr-2010 3 APPROVE AMENDMENTS TO THE ARTICLES OF INCORPORATION TO PROVIDE FOR ANNUAL ELECTION OF ALL DIRECTORS. Management For For ELI LILLY AND COMPANY LLY 19-Apr-2010 4 APPROVE AMENDMENTS TO THE ARTICLES OF INCORPORATION TO ELIMINATE ALL SUPERMAJORITY VOTING PROVISIONS. Management For For ELI LILLY AND COMPANY LLY 19-Apr-2010 5 SHAREHOLDER PROPOSAL ON ALLOWING SHAREHOLDERS TO CALL SPECIAL SHAREHOLDERS' MEETINGS. Shareholder Against For ELI LILLY AND COMPANY LLY 19-Apr-2010 6 SHAREHOLDER PROPOSAL ON PROHIBITING CEO'S FROM SERVING ON THE COMPENSATION COMMITTEE. Shareholder Against For ELI LILLY AND COMPANY LLY 19-Apr-2010 7 SHAREHOLDER PROPOSAL ON RATIFICATION OF EXECUTIVE COMPENSATION. Shareholder Against For ELI LILLY AND COMPANY LLY 19-Apr-2010 8 SHAREHOLDER PROPOSAL REQUIRING EXECUTIVES TO HOLD EQUITY AWARDS INTO RETIREMENT. Shareholder Against For EMERSON ELECTRIC CO. EMR 02-Feb-2010 1 ELECTION OF DIRECTOR: C.A.H. BOERSIG Management For For EMERSON ELECTRIC CO. EMR 02-Feb-2010 1 ELECTION OF DIRECTOR: C. FERNANDEZ G. Management For For EMERSON ELECTRIC CO. EMR 02-Feb-2010 1 ELECTION OF DIRECTOR: W.J. GALVIN Management For For EMERSON ELECTRIC CO. EMR 02-Feb-2010 1 ELECTION OF DIRECTOR: R.L. STEPHENSON Management For For EMERSON ELECTRIC CO. EMR 02-Feb-2010 1 ELECTION OF DIRECTOR: V.R. LOUCKS, JR. Management For For EMERSON ELECTRIC CO. EMR 02-Feb-2010 1 ELECTION OF DIRECTOR: R.L. RIDGWAY Management For For EMERSON ELECTRIC CO. EMR 02-Feb-2010 2 RE-APPROVAL OF THE PERFORMANCE MEASURES UNDER THE EMERSON ELECTRIC CO. ANNUAL INCENTIVE PLAN. Management For For EMERSON ELECTRIC CO. EMR 02-Feb-2010 3 RATIFICATION OF KPMG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For ENTERGY CORPORATION ETR 29364G103 07-May-2010 1 ELECTION OF DIRECTOR: M.S. BATEMAN Management For For ENTERGY CORPORATION ETR 29364G103 07-May-2010 1 ELECTION OF DIRECTOR: W.F. BLOUNT Management For For ENTERGY CORPORATION ETR 29364G103 07-May-2010 1 ELECTION OF DIRECTOR: G.W. EDWARDS Management For For ENTERGY CORPORATION ETR 29364G103 07-May-2010 1 ELECTION OF DIRECTOR: A.M. HERMAN Management For For ENTERGY CORPORATION ETR 29364G103 07-May-2010 1 ELECTION OF DIRECTOR: D.C. HINTZ Management For For ENTERGY CORPORATION ETR 29364G103 07-May-2010 1 ELECTION OF DIRECTOR: J.W. LEONARD Management For For ENTERGY CORPORATION ETR 29364G103 07-May-2010 1 ELECTION OF DIRECTOR: S.L. LEVENICK Management For For ENTERGY CORPORATION ETR 29364G103 07-May-2010 1 ELECTION OF DIRECTOR: S.C. MYERS Management For For ENTERGY CORPORATION ETR 29364G103 07-May-2010 1 ELECTION OF DIRECTOR: J.R. NICHOLS Management For For ENTERGY CORPORATION ETR 29364G103 07-May-2010 1 ELECTION OF DIRECTOR: W.A. PERCY, II Management For For ENTERGY CORPORATION ETR 29364G103 07-May-2010 1 ELECTION OF DIRECTOR: W.J. TAUZIN Management For For ENTERGY CORPORATION ETR 29364G103 07-May-2010 1 ELECTION OF DIRECTOR: S.V. WILKINSON Management For For ENTERGY CORPORATION ETR 29364G103 07-May-2010 2 RATIFICATION OF SELECTION OF DELOITTE & TOUCHE LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR 2010. Management For For ENTERGY CORPORATION ETR 29364G103 07-May-2010 3 APPROVAL OF THE AMENDED AND RESTATED ENTERGY CORPORATION EXECUTIVE ANNUAL INCENTIVE PLAN. Management For For EXELON CORPORATION EXC 27-Apr-2010 1 ELECTION OF DIRECTOR: JOHN A. CANNING, JR. Management For For EXELON CORPORATION EXC 27-Apr-2010 1 ELECTION OF DIRECTOR: M. WALTER D'ALESSIO Management For For EXELON CORPORATION EXC 27-Apr-2010 1 ELECTION OF DIRECTOR: NICHOLAS DEBENEDICTIS Management For For EXELON CORPORATION EXC 27-Apr-2010 1 ELECTION OF DIRECTOR: BRUCE DEMARS Management For For EXELON CORPORATION EXC 27-Apr-2010 1 ELECTION OF DIRECTOR: NELSON A. DIAZ Management For For EXELON CORPORATION EXC 27-Apr-2010 1 ELECTION OF DIRECTOR: SUE L. GIN Management For For EXELON CORPORATION EXC 27-Apr-2010 1 ELECTION OF DIRECTOR: ROSEMARIE B. GRECO Management For For EXELON CORPORATION EXC 27-Apr-2010 1 ELECTION OF DIRECTOR: PAUL L. JOSKOW Management For For EXELON CORPORATION EXC 27-Apr-2010 1 ELECTION OF DIRECTOR: RICHARD W. MIES Management For For EXELON CORPORATION EXC 27-Apr-2010 1 ELECTION OF DIRECTOR: JOHN M. PALMS Management For For EXELON CORPORATION EXC 27-Apr-2010 1 ELECTION OF DIRECTOR: WILLIAM C. RICHARDSON Management For For EXELON CORPORATION EXC 27-Apr-2010 1 ELECTION OF DIRECTOR: THOMAS J. RIDGE Management For For EXELON CORPORATION EXC 27-Apr-2010 1 ELECTION OF DIRECTOR: JOHN W. ROGERS, JR. Management For For EXELON CORPORATION EXC 27-Apr-2010 1 ELECTION OF DIRECTOR: JOHN W. ROWE Management For For EXELON CORPORATION EXC 27-Apr-2010 1 ELECTION OF DIRECTOR: STEPHEN D. STEINOUR Management For For EXELON CORPORATION EXC 27-Apr-2010 1 ELECTION OF DIRECTOR: DON THOMPSON Management For For EXELON CORPORATION EXC 27-Apr-2010 2 THE APPROVAL OF EXELON CORPORATION'S 2011 LONG-TERM INCENTIVE PLAN. Management For For EXELON CORPORATION EXC 27-Apr-2010 3 THE RATIFICATION OF PRICEWATERHOUSECOOPERS LLP AS EXELON'S INDEPENDENT ACCOUNTANT FOR THE YEAR 2010. Management For For EXXON MOBIL CORPORATION XOM 30231G102 26-May-2010 1 ELECTION OF DIRECTOR: M.J. BOSKIN Management For For EXXON MOBIL CORPORATION XOM 30231G102 26-May-2010 1 ELECTION OF DIRECTOR: P. BRABECK-LETMATHE Management For For EXXON MOBIL CORPORATION XOM 30231G102 26-May-2010 1 ELECTION OF DIRECTOR: L.R. FAULKNER Management For For EXXON MOBIL CORPORATION XOM 30231G102 26-May-2010 1 ELECTION OF DIRECTOR: J.S. FISHMAN Management For For EXXON MOBIL CORPORATION XOM 30231G102 26-May-2010 1 ELECTION OF DIRECTOR: K.C. FRAZIER Management For For EXXON MOBIL CORPORATION XOM 30231G102 26-May-2010 1 ELECTION OF DIRECTOR: W.W. GEORGE Management For For EXXON MOBIL CORPORATION XOM 30231G102 26-May-2010 1 ELECTION OF DIRECTOR: M.C. NELSON Management For For EXXON MOBIL CORPORATION XOM 30231G102 26-May-2010 1 ELECTION OF DIRECTOR: S.J. PALMISANO Management For For EXXON MOBIL CORPORATION XOM 30231G102 26-May-2010 1 ELECTION OF DIRECTOR: S.S REINEMUND Management For For EXXON MOBIL CORPORATION XOM 30231G102 26-May-2010 1 ELECTION OF DIRECTOR: R.W. TILLERSON Management For For EXXON MOBIL CORPORATION XOM 30231G102 26-May-2010 1 ELECTION OF DIRECTOR: E.E. WHITACRE, JR. Management For For EXXON MOBIL CORPORATION XOM 26-May-2010 2 RATIFICATION OF INDEPENDENT AUDITORS () Management For For EXXON MOBIL CORPORATION XOM 26-May-2010 3 SPECIAL SHAREHOLDER MEETINGS () Shareholder Against For EXXON MOBIL CORPORATION XOM 26-May-2010 4 INCORPORATE IN NORTH DAKOTA () Shareholder Against For EXXON MOBIL CORPORATION XOM 26-May-2010 5 SHAREHOLDER ADVISORY VOTE ON EXECUTIVE COMPENSATION () Shareholder Against For EXXON MOBIL CORPORATION XOM 26-May-2010 6 AMENDMENT OF EEO POLICY () Shareholder Against For EXXON MOBIL CORPORATION XOM 26-May-2010 7 POLICY ON WATER () Shareholder Against For EXXON MOBIL CORPORATION XOM 26-May-2010 8 WETLANDS RESTORATION POLICY () Shareholder Against For EXXON MOBIL CORPORATION XOM 26-May-2010 9 REPORT ON CANADIAN OIL SANDS () Shareholder Against For EXXON MOBIL CORPORATION XOM 26-May-2010 10 REPORT ON NATURAL GAS PRODUCTION () Shareholder Against For EXXON MOBIL CORPORATION XOM 26-May-2010 11 REPORT ON ENERGY TECHNOLOGY () Shareholder Against For EXXON MOBIL CORPORATION XOM 26-May-2010 12 GREENHOUSE GAS EMISSIONS GOALS () Shareholder Against For EXXON MOBIL CORPORATION XOM 26-May-2010 13 PLANNING ASSUMPTIONS () Shareholder Against For FIRSTENERGY CORP. FE 18-May-2010 1 ELECTION OF DIRECTOR: PAUL T. ADDISON Management For For FIRSTENERGY CORP. FE 18-May-2010 1 ELECTION OF DIRECTOR: ANTHONY J. ALEXANDER Management For For FIRSTENERGY CORP. FE 18-May-2010 1 ELECTION OF DIRECTOR: MICHAEL J. ANDERSON Management For For FIRSTENERGY CORP. FE 18-May-2010 1 ELECTION OF DIRECTOR: DR. CAROL A. CARTWRIGHT Management Withheld Against FIRSTENERGY CORP. FE 18-May-2010 1 ELECTION OF DIRECTOR: WILLIAM T. COTTLE Management For For FIRSTENERGY CORP. FE 18-May-2010 1 ELECTION OF DIRECTOR: ROBERT B. HEISLER, JR. Management For For FIRSTENERGY CORP. FE 18-May-2010 1 ELECTION OF DIRECTOR: ERNEST J. NOVAK, JR. Management For For FIRSTENERGY CORP. FE 18-May-2010 1 ELECTION OF DIRECTOR: CATHERINE A. REIN Management For For FIRSTENERGY CORP. FE 18-May-2010 1 ELECTION OF DIRECTOR: GEORGE M. SMART Management Withheld Against FIRSTENERGY CORP. FE 18-May-2010 1 ELECTION OF DIRECTOR: WES M. TAYLOR Management For For FIRSTENERGY CORP. FE 18-May-2010 1 ELECTION OF DIRECTOR: JESSE T. WILLIAMS, SR. Management For For FIRSTENERGY CORP. FE 18-May-2010 2 RATIFICATION OF THE APPOINTMENT OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management For For FIRSTENERGY CORP. FE 18-May-2010 3 SHAREHOLDER PROPOSAL: REDUCE THE PERCENTAGE OF SHARES REQUIRED TO CALL SPECIAL SHAREHOLDER MEETING Shareholder For Against FIRSTENERGY CORP. FE 18-May-2010 4 SHAREHOLDER PROPOSAL: ADOPT POLICY TO RETAIN SHARES FOLLOWING TERMINATION OF EMPLOYMENT Shareholder Against For FIRSTENERGY CORP. FE 18-May-2010 5 SHAREHOLDER PROPOSAL: PERMIT SHAREHOLDER ACTION BY WRITTEN CONSENT Shareholder Against For FIRSTENERGY CORP. FE 18-May-2010 6 SHAREHOLDER PROPOSAL: ADOPT A MAJORITY VOTE STANDARD FOR THE ELECTION OF DIRECTORS Shareholder For Against FPL GROUP, INC. FPL 21-May-2010 1 ELECTION OF DIRECTOR: SHERRY S. BARRAT Management For For FPL GROUP, INC. FPL 21-May-2010 1 ELECTION OF DIRECTOR: ROBERT M. BEALL, II Management For For FPL GROUP, INC. FPL 21-May-2010 1 ELECTION OF DIRECTOR: J. HYATT BROWN Management For For FPL GROUP, INC. FPL 21-May-2010 1 ELECTION OF DIRECTOR: JAMES L. CAMAREN Management For For FPL GROUP, INC. FPL 21-May-2010 1 ELECTION OF DIRECTOR: J. BRIAN FERGUSON Management For For FPL GROUP, INC. FPL 21-May-2010 1 ELECTION OF DIRECTOR: LEWIS HAY, III Management For For FPL GROUP, INC. FPL 21-May-2010 1 ELECTION OF DIRECTOR: TONI JENNINGS Management For For FPL GROUP, INC. FPL 21-May-2010 1 ELECTION OF DIRECTOR: OLIVER D. KINGSLEY, JR. Management For For FPL GROUP, INC. FPL 21-May-2010 1 ELECTION OF DIRECTOR: RUDY E. SCHUPP Management For For FPL GROUP, INC. FPL 21-May-2010 1 ELECTION OF DIRECTOR: WILLIAM H. SWANSON Management For For FPL GROUP, INC. FPL 21-May-2010 1 ELECTION OF DIRECTOR: MICHAEL H. THAMAN Management For For FPL GROUP, INC. FPL 21-May-2010 1 ELECTION OF DIRECTOR: HANSEL E. TOOKES, II Management For For FPL GROUP, INC. FPL 21-May-2010 2 RATIFICATION OF APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2010. Management For For FPL GROUP, INC. FPL 21-May-2010 3 APPROVAL OF AN AMENDMENT TO ARTICLE I OF THE RESTATED ARTICLES OF INCORPORATION OF FPL GROUP, INC. TO CHANGE THE COMPANY'S NAME TO NEXTERA ENERGY, INC. Management For For GENERAL DYNAMICS CORPORATION GD 05-May-2010 1 ELECTION OF DIRECTOR: NICHOLAS D. CHABRAJA Management For For GENERAL DYNAMICS CORPORATION GD 05-May-2010 1 ELECTION OF DIRECTOR: JAMES S. CROWN Management For For GENERAL DYNAMICS CORPORATION GD 05-May-2010 1 ELECTION OF DIRECTOR: WILLIAM P. FRICKS Management For For GENERAL DYNAMICS CORPORATION GD 05-May-2010 1 ELECTION OF DIRECTOR: JAY L. JOHNSON Management For For GENERAL DYNAMICS CORPORATION GD 05-May-2010 1 ELECTION OF DIRECTOR: GEORGE A. JOULWAN Management For For GENERAL DYNAMICS CORPORATION GD 05-May-2010 1 ELECTION OF DIRECTOR: PAUL G. KAMINSKI Management For For GENERAL DYNAMICS CORPORATION GD 05-May-2010 1 ELECTION OF DIRECTOR: JOHN M. KEANE Management For For GENERAL DYNAMICS CORPORATION GD 05-May-2010 1 ELECTION OF DIRECTOR: LESTER L. LYLES Management For For GENERAL DYNAMICS CORPORATION GD 05-May-2010 1 ELECTION OF DIRECTOR: WILLIAM A. OSBORN Management For For GENERAL DYNAMICS CORPORATION GD 05-May-2010 1 ELECTION OF DIRECTOR: ROBERT WALMSLEY Management For For GENERAL DYNAMICS CORPORATION GD 05-May-2010 2 RATIFICATION OF APPOINTMENT OF INDEPENDENT AUDITORS. Management For For GENERAL DYNAMICS CORPORATION GD 05-May-2010 3 SHAREHOLDER PROPOSAL WITH REGARD TO WEAPONS IN SPACE. Shareholder Against For GENERAL ELECTRIC COMPANY GE 28-Apr-2010 1 ELECTION OF DIRECTOR: W. GEOFFREY BEATTIE Management For For GENERAL ELECTRIC COMPANY GE 28-Apr-2010 1 ELECTION OF DIRECTOR: JAMES I. CASH, JR. Management For For GENERAL ELECTRIC COMPANY GE 28-Apr-2010 1 ELECTION OF DIRECTOR: WILLIAM M. CASTELL Management For For GENERAL ELECTRIC COMPANY GE 28-Apr-2010 1 ELECTION OF DIRECTOR: ANN M. FUDGE Management For For GENERAL ELECTRIC COMPANY GE 28-Apr-2010 1 ELECTION OF DIRECTOR: SUSAN HOCKFIELD Management For For GENERAL ELECTRIC COMPANY GE 28-Apr-2010 1 ELECTION OF DIRECTOR: JEFFREY R. IMMELT Management For For GENERAL ELECTRIC COMPANY GE 28-Apr-2010 1 ELECTION OF DIRECTOR: ANDREA JUNG Management For For GENERAL ELECTRIC COMPANY GE 28-Apr-2010 1 ELECTION OF DIRECTOR: ALAN G. (A.G.) LAFLEY Management For For GENERAL ELECTRIC COMPANY GE 28-Apr-2010 1 ELECTION OF DIRECTOR: ROBERT W. LANE Management For For GENERAL ELECTRIC COMPANY GE 28-Apr-2010 1 ELECTION OF DIRECTOR: RALPH S. LARSEN Management For For GENERAL ELECTRIC COMPANY GE 28-Apr-2010 1 ELECTION OF DIRECTOR: ROCHELLE B. LAZARUS Management For For GENERAL ELECTRIC COMPANY GE 28-Apr-2010 1 ELECTION OF DIRECTOR: JAMES J. MULVA Management For For GENERAL ELECTRIC COMPANY GE 28-Apr-2010 1 ELECTION OF DIRECTOR: SAM NUNN Management For For GENERAL ELECTRIC COMPANY GE 28-Apr-2010 1 ELECTION OF DIRECTOR: ROGER S. PENSKE Management For For GENERAL ELECTRIC COMPANY GE 28-Apr-2010 1 ELECTION OF DIRECTOR: ROBERT J. SWIERINGA Management For For GENERAL ELECTRIC COMPANY GE 28-Apr-2010 1 ELECTION OF DIRECTOR: DOUGLAS A. WARNER III Management For For GENERAL ELECTRIC COMPANY GE 28-Apr-2010 2 RATIFICATION OF KPMG Management For For GENERAL ELECTRIC COMPANY GE 28-Apr-2010 3 SHAREOWNER PROPOSAL: CUMULATIVE VOTING Shareholder Against For GENERAL ELECTRIC COMPANY GE 28-Apr-2010 4 SHAREOWNER PROPOSAL: SPECIAL SHAREOWNER MEETINGS Shareholder Against For GENERAL ELECTRIC COMPANY GE 28-Apr-2010 5 SHAREOWNER PROPOSAL: INDEPENDENT BOARD CHAIRMAN Shareholder Against For GENERAL ELECTRIC COMPANY GE 28-Apr-2010 6 SHAREOWNER PROPOSAL: PAY DISPARITY Shareholder Against For GENERAL ELECTRIC COMPANY GE 28-Apr-2010 7 SHAREOWNER PROPOSAL: KEY BOARD COMMITTEES Shareholder Against For GENERAL ELECTRIC COMPANY GE 28-Apr-2010 8 SHAREOWNER PROPOSAL: ADVISORY VOTE ON EXECUTIVE COMPENSATION Shareholder Against For GOOGLE INC. GOOG 38259P508 13-May-2010 1 ELECTION OF DIRECTOR: ERIC SCHMIDT Management For For GOOGLE INC. GOOG 38259P508 13-May-2010 1 ELECTION OF DIRECTOR: SERGEY BRIN Management For For GOOGLE INC. GOOG 38259P508 13-May-2010 1 ELECTION OF DIRECTOR: LARRY PAGE Management For For GOOGLE INC. GOOG 38259P508 13-May-2010 1 ELECTION OF DIRECTOR: L. JOHN DOERR Management For For GOOGLE INC. GOOG 38259P508 13-May-2010 1 ELECTION OF DIRECTOR: JOHN L. HENNESSY Management For For GOOGLE INC. GOOG 38259P508 13-May-2010 1 ELECTION OF DIRECTOR: ANN MATHER Management For For GOOGLE INC. GOOG 38259P508 13-May-2010 1 ELECTION OF DIRECTOR: PAUL S. OTELLINI Management For For GOOGLE INC. GOOG 38259P508 13-May-2010 1 ELECTION OF DIRECTOR: K. RAM SHRIRAM Management For For GOOGLE INC. GOOG 38259P508 13-May-2010 1 ELECTION OF DIRECTOR: SHIRLEY M. TILGHMAN Management For For GOOGLE INC. GOOG 38259P508 13-May-2010 2 THE RATIFICATION OF ERNST & YOUNG LLP AS GOOGLE'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2010. Management For For GOOGLE INC. GOOG 38259P508 13-May-2010 3 THE APPROVAL OF AN AMENDMENT TO GOOGLE'S 2,500,000. Management Against Against GOOGLE INC. GOOG 38259P508 13-May-2010 4 A STOCKHOLDER PROPOSAL REGARDING A SUSTAINABILITY REPORT, IF PROPERLY PRESENTED AT THE MEETING. Shareholder Against For GOOGLE INC. GOOG 38259P508 13-May-2010 5 A STOCKHOLDER PROPOSAL REGARDING ONLINE ADVERTISING, PRIVACY, AND SENSITIVE INFORMATION, IF PROPERLY PRESENTED AT THE MEETING. Shareholder Against For GOOGLE INC. GOOG 38259P508 13-May-2010 6 A STOCKHOLDER PROPOSAL REGARDING THE ADOPTION OF HUMAN RIGHTS PRINCIPLES WITH RESPECT TO BUSINESS IN CHINA, IF PROPERLY PRESENTED AT THE MEETING. Shareholder Against For H.J. HEINZ COMPANY HNZ 12-Aug-2009 1 ELECTION OF DIRECTOR: W.R. JOHNSON Management For For H.J. HEINZ COMPANY HNZ 12-Aug-2009 1 ELECTION OF DIRECTOR: C.E. BUNCH Management For For H.J. HEINZ COMPANY HNZ 12-Aug-2009 1 ELECTION OF DIRECTOR: L.S. COLEMAN, JR. Management For For H.J. HEINZ COMPANY HNZ 12-Aug-2009 1 ELECTION OF DIRECTOR: J.G. DROSDICK Management For For H.J. HEINZ COMPANY HNZ 12-Aug-2009 1 ELECTION OF DIRECTOR: E.E. HOLIDAY Management For For H.J. HEINZ COMPANY HNZ 12-Aug-2009 1 ELECTION OF DIRECTOR: C. KENDLE Management For For H.J. HEINZ COMPANY HNZ 12-Aug-2009 1 ELECTION OF DIRECTOR: D.R. O'HARE Management For For H.J. HEINZ COMPANY HNZ 12-Aug-2009 1 ELECTION OF DIRECTOR: N. PELTZ Management For For H.J. HEINZ COMPANY HNZ 12-Aug-2009 1 ELECTION OF DIRECTOR: D.H. REILLEY Management For For H.J. HEINZ COMPANY HNZ 12-Aug-2009 1 ELECTION OF DIRECTOR: L.C. SWANN Management For For H.J. HEINZ COMPANY HNZ 12-Aug-2009 1 ELECTION OF DIRECTOR: T.J. USHER Management For For H.J. HEINZ COMPANY HNZ 12-Aug-2009 1 ELECTION OF DIRECTOR: M.F. WEINSTEIN Management For For H.J. HEINZ COMPANY HNZ 12-Aug-2009 2 RATIFICATION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For H.J. HEINZ COMPANY HNZ 12-Aug-2009 3 AMENDMENT OF BY-LAWS TO ADD RIGHT OF HOLDERS OF 25% OF VOTING POWER TO CALL SPECIAL MEETING OF SHAREHOLDERS. Management For For HALLIBURTON COMPANY HAL 19-May-2010 1 ELECTION OF DIRECTOR: A.M. BENNETT Management For For HALLIBURTON COMPANY HAL 19-May-2010 1 ELECTION OF DIRECTOR: J.R. BOYD Management For For HALLIBURTON COMPANY HAL 19-May-2010 1 ELECTION OF DIRECTOR: M. CARROLL Management For For HALLIBURTON COMPANY HAL 19-May-2010 1 ELECTION OF DIRECTOR: N.K. DICCIANI Management For For HALLIBURTON COMPANY HAL 19-May-2010 1 ELECTION OF DIRECTOR: S.M. GILLIS Management For For HALLIBURTON COMPANY HAL 19-May-2010 1 ELECTION OF DIRECTOR: J.T. HACKETT Management For For HALLIBURTON COMPANY HAL 19-May-2010 1 ELECTION OF DIRECTOR: D.J. LESAR Management For For HALLIBURTON COMPANY HAL 19-May-2010 1 ELECTION OF DIRECTOR: R.A. MALONE Management For For HALLIBURTON COMPANY HAL 19-May-2010 1 ELECTION OF DIRECTOR: J.L. MARTIN Management For For HALLIBURTON COMPANY HAL 19-May-2010 1 ELECTION OF DIRECTOR: D.L. REED Management For For HALLIBURTON COMPANY HAL 19-May-2010 2 PROPOSAL FOR RATIFICATION OF THE SELECTION OF AUDITORS. Management For For HALLIBURTON COMPANY HAL 19-May-2010 3 PROPOSAL ON HUMAN RIGHTS POLICY. Shareholder Against For HALLIBURTON COMPANY HAL 19-May-2010 4 PROPOSAL ON POLITICAL CONTRIBUTIONS. Shareholder Against For HALLIBURTON COMPANY HAL 19-May-2010 5 PROPOSAL ON EXECUTIVE COMPENSATION POLICIES. Shareholder Against For HALLIBURTON COMPANY HAL 19-May-2010 6 PROPOSAL ON SPECIAL SHAREOWNER MEETINGS. Shareholder Against For HARLEY-DAVIDSON, INC. HOG 24-Apr-2010 1 ELECTION OF DIRECTOR: BARRY K. ALLEN Management For For HARLEY-DAVIDSON, INC. HOG 24-Apr-2010 1 ELECTION OF DIRECTOR: RICHARD I. BEATTIE Management For For HARLEY-DAVIDSON, INC. HOG 24-Apr-2010 1 ELECTION OF DIRECTOR: JUDSON C. GREEN Management For For HARLEY-DAVIDSON, INC. HOG 24-Apr-2010 1 ELECTION OF DIRECTOR: N. THOMAS LINEBARGER Management For For HARLEY-DAVIDSON, INC. HOG 24-Apr-2010 1 APPROVAL OF AMENDMENTS TO THE HARLEY-DAVIDSON, INC. RESTATED ARTICLES OF INCORPORATION TO ELIMINATE THE CLASSIFIED BOARD STRUCTURE AND APPROVAL OF AN ADJOURNMENT OF THE ANNUAL MEETING TO IMPLEMENT THE AMENDMENTS. Management For For HARLEY-DAVIDSON, INC. HOG 24-Apr-2010 2 APPROVAL OF THE HARLEY-DAVIDSON, INC. EMPLOYEE INCENTIVE PLAN. Management For For HARLEY-DAVIDSON, INC. HOG 24-Apr-2010 3 APPROVAL OF THE AMENDED AND RESTATED HARLEY-DAVIDSON, INC. DIRECTOR STOCK PLAN. Management For For HARLEY-DAVIDSON, INC. HOG 24-Apr-2010 4 RATIFICATION OF SELECTION OF ERNST & YOUNG LLP, INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM, TO BE THE AUDITORS. Management For For HARLEY-DAVIDSON, INC. HOG 24-Apr-2010 5 SHAREHOLDER PROPOSAL TO ADOPT SIMPLE MAJORITY VOTE Shareholder For Against HESS CORPORATION HES 42809H107 05-May-2010 1 ELECTION OF DIRECTOR: N.F. BRADY Management For For HESS CORPORATION HES 42809H107 05-May-2010 1 ELECTION OF DIRECTOR: G.P. HILL Management For For HESS CORPORATION HES 42809H107 05-May-2010 1 ELECTION OF DIRECTOR: T.H. KEAN Management For For HESS CORPORATION HES 42809H107 05-May-2010 1 ELECTION OF DIRECTOR: F.A. OLSON Management For For HESS CORPORATION HES 42809H107 05-May-2010 2 RATIFICATION OF THE SELECTION OF ERNST & YOUNG LLP AS INDEPENDENT AUDITORS FOR FISCAL YEAR ENDING DECEMBER 31, 2010. Management For For HESS CORPORATION HES 42809H107 05-May-2010 3 APPROVAL OF AMENDMENT TO 2008 LONG-TERM INCENTIVE PLAN TO INCREASE SHARES AVAILABLE FOR AWARD BY 8 MILLION SHARES. Management For For HESS CORPORATION HES 42809H107 05-May-2010 4 STOCKHOLDER PROPOSAL REQUESTING THE COMPANY TO PROVIDE A REPORT ON POLITICAL SPENDING AND POLICIES. Shareholder Against For HEWLETT-PACKARD COMPANY HPQ 17-Mar-2010 1 ELECTION OF DIRECTOR : M.L. ANDREESSEN Management For For HEWLETT-PACKARD COMPANY HPQ 17-Mar-2010 1 ELECTION OF DIRECTOR : L.T. BABBIO, JR. Management For For HEWLETT-PACKARD COMPANY HPQ 17-Mar-2010 1 ELECTION OF DIRECTOR : S.M. BALDAUF Management For For HEWLETT-PACKARD COMPANY HPQ 17-Mar-2010 1 ELECTION OF DIRECTOR : R.L. GUPTA Management For For HEWLETT-PACKARD COMPANY HPQ 17-Mar-2010 1 ELECTION OF DIRECTOR : J.H. HAMMERGREN Management For For HEWLETT-PACKARD COMPANY HPQ 17-Mar-2010 1 ELECTION OF DIRECTOR : M.V. HURD Management For For HEWLETT-PACKARD COMPANY HPQ 17-Mar-2010 1 ELECTION OF DIRECTOR : J.Z. HYATT Management For For HEWLETT-PACKARD COMPANY HPQ 17-Mar-2010 1 ELECTION OF DIRECTOR : J.R. JOYCE Management For For HEWLETT-PACKARD COMPANY HPQ 17-Mar-2010 1 ELECTION OF DIRECTOR : R.L. RYAN Management For For HEWLETT-PACKARD COMPANY HPQ 17-Mar-2010 1 ELECTION OF DIRECTOR : L.S. SALHANY Management For For HEWLETT-PACKARD COMPANY HPQ 17-Mar-2010 1 ELECTION OF DIRECTOR : G.K. THOMPSON Management For For HEWLETT-PACKARD COMPANY HPQ 17-Mar-2010 2 PROPOSAL TO RATIFY THE APPOINTMENT OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR ENDING OCTOBER 31, 2010. Management For For HEWLETT-PACKARD COMPANY HPQ 17-Mar-2010 3 PROPOSAL TO APPROVE THE AMENDED AND RESTATED HEWLETT-PACKARD COMPANY 2 Management For For HEWLETT-PACKARD COMPANY HPQ 17-Mar-2010 4 PROPOSAL TO CONDUCT AN ANNUAL ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For HONEYWELL INTERNATIONAL INC. HON 26-Apr-2010 1 ELECTION OF DIRECTOR: GORDON M. BETHUNE Management For For HONEYWELL INTERNATIONAL INC. HON 26-Apr-2010 1 ELECTION OF DIRECTOR: KEVIN BURKE Management For For HONEYWELL INTERNATIONAL INC. HON 26-Apr-2010 1 ELECTION OF DIRECTOR: JAIME CHICO PARDO Management For For HONEYWELL INTERNATIONAL INC. HON 26-Apr-2010 1 ELECTION OF DIRECTOR: DAVID M. COTE Management For For HONEYWELL INTERNATIONAL INC. HON 26-Apr-2010 1 ELECTION OF DIRECTOR: D. SCOTT DAVIS Management For For HONEYWELL INTERNATIONAL INC. HON 26-Apr-2010 1 ELECTION OF DIRECTOR: LINNET F. DEILY Management For For HONEYWELL INTERNATIONAL INC. HON 26-Apr-2010 1 ELECTION OF DIRECTOR: CLIVE R. HOLLICK Management For For HONEYWELL INTERNATIONAL INC. HON 26-Apr-2010 1 ELECTION OF DIRECTOR: GEORGE PAZ Management For For HONEYWELL INTERNATIONAL INC. HON 26-Apr-2010 1 ELECTION OF DIRECTOR: BRADLEY T. SHEARES Management For For HONEYWELL INTERNATIONAL INC. HON 26-Apr-2010 1 ELECTION OF DIRECTOR: MICHAEL W. WRIGHT Management For For HONEYWELL INTERNATIONAL INC. HON 26-Apr-2010 2 APPROVAL OF INDEPENDENT ACCOUNTANTS Management For For HONEYWELL INTERNATIONAL INC. HON 26-Apr-2010 3 AMENDMENT TO THE AMENDED AND RESTATED CERTIFICATE OF INCORPORATION - RIGHT TO CALL A SPECIAL MEETING OF SHAREOWNERS Management For For HONEYWELL INTERNATIONAL INC. HON 26-Apr-2010 4 ADVISORY VOTE ON EXECUTIVE COMPENSATION Management For For HONEYWELL INTERNATIONAL INC. HON 26-Apr-2010 5 SHAREHOLDER ACTION BY WRITTEN CONSENT Shareholder Against For HONEYWELL INTERNATIONAL INC. HON 26-Apr-2010 6 INDEPENDENT CHAIRMAN Shareholder Against For HONEYWELL INTERNATIONAL INC. HON 26-Apr-2010 7 HUMAN RIGHTS DEVELOP AND ADOPT POLICIES Shareholder Against For HSBC HOLDINGS PLC HBC 28-May-2010 1 TO RECEIVE THE REPORT AND ACCOUNTS FOR 2009 Management For For HSBC HOLDINGS PLC HBC 28-May-2010 1 TO RE-ELECT R A FAIRHEAD A DIRECTOR Management For For HSBC HOLDINGS PLC HBC 28-May-2010 1 TO RE-ELECT M F GEOGHEGAN A DIRECTOR Management For For HSBC HOLDINGS PLC HBC 28-May-2010 1 TO RE-ELECT S K GREEN A DIRECTOR Management For For HSBC HOLDINGS PLC HBC 28-May-2010 1 TO RE-ELECT G MORGAN A DIRECTOR Management For For HSBC HOLDINGS PLC HBC 28-May-2010 1 TO RE-ELECT N R N MURTHY A DIRECTOR Management For For HSBC HOLDINGS PLC HBC 28-May-2010 1 TO RE-ELECT S M ROBERTSON A DIRECTOR Management For For HSBC HOLDINGS PLC HBC 28-May-2010 1 TO RE-ELECT J L THORNTON A DIRECTOR Management For For HSBC HOLDINGS PLC HBC 28-May-2010 1 TO RE-ELECT SIR BRIAN WILLIAMSON A DIRECTOR Management For For HSBC HOLDINGS PLC HBC 28-May-2010 2 TO APPROVE THE DIRECTORS' REMUNERATION REPORT FOR 2009 Management For For HSBC HOLDINGS PLC HBC 28-May-2010 2 TO REAPPOINT THE AUDITOR AT REMUNERATION TO BE DETERMINED BY THE GROUP AUDIT COMMITTEE Management For For HSBC HOLDINGS PLC HBC 28-May-2010 3 TO AUTHORISE THE DIRECTORS TO ALLOT SHARES Management For For HSBC HOLDINGS PLC HBC 28-May-2010 4 TO DISAPPLY PRE-EMPTION RIGHTS (SPECIAL RESOLUTION) Management For For HSBC HOLDINGS PLC HBC 28-May-2010 5 TO ALTER THE ARTICLES OF ASSOCIATION (SPECIAL RESOLUTION) Management For For HSBC HOLDINGS PLC HBC 28-May-2010 6 TO APPROVE THE EXTENSION OF THE TERM OF THE SHARE INCENTIVE PLAN AND THE ESTABLISHMENT OF NEW SHARE OWNERSHIP PLANS Management For For HSBC HOLDINGS PLC HBC 28-May-2010 7 TO APPROVE GENERAL MEETINGS (OTHER THAN ANNUAL GENERAL MEETINGS) BEING CALLED ON A MINIMUM OF 14 CLEAR DAYS' NOTICE (SPECIAL RESOLUTION) Management For For ILLINOIS TOOL WORKS INC. ITW 07-May-2010 1 ELECTION OF DIRECTOR: MARVIN D. BRAILSFORD Management For For ILLINOIS TOOL WORKS INC. ITW 07-May-2010 1 ELECTION OF DIRECTOR: SUSAN CROWN Management For For ILLINOIS TOOL WORKS INC. ITW 07-May-2010 1 ELECTION OF DIRECTOR: DON H. DAVIS, JR. Management For For ILLINOIS TOOL WORKS INC. ITW 07-May-2010 1 ELECTION OF DIRECTOR: ROBERT C. MCCORMACK Management For For ILLINOIS TOOL WORKS INC. ITW 07-May-2010 1 ELECTION OF DIRECTOR: ROBERT S. MORRISON Management For For ILLINOIS TOOL WORKS INC. ITW 07-May-2010 1 ELECTION OF DIRECTOR: JAMES A. SKINNER Management For For ILLINOIS TOOL WORKS INC. ITW 07-May-2010 1 ELECTION OF DIRECTOR: DAVID B. SMITH, JR. Management For For ILLINOIS TOOL WORKS INC. ITW 07-May-2010 1 ELECTION OF DIRECTOR: DAVID B. SPEER Management For For ILLINOIS TOOL WORKS INC. ITW 07-May-2010 1 ELECTION OF DIRECTOR: PAMELA B. STROBEL Management For For ILLINOIS TOOL WORKS INC. ITW 07-May-2010 2 RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS ITW'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2010. Management For For ILLINOIS TOOL WORKS INC. ITW 07-May-2010 3 STOCKHOLDER PROPOSAL, IF PRESENTED AT THE MEETING, REQUESTING REPORTS ON POLITICAL CONTRIBUTIONS AND EXPENDITURES. Shareholder Against For INTEL CORPORATION INTC 19-May-2010 1 ELECTION OF DIRECTOR: CHARLENE BARSHEFSKY Management For For INTEL CORPORATION INTC 19-May-2010 1 ELECTION OF DIRECTOR: SUSAN L. DECKER Management For For INTEL CORPORATION INTC 19-May-2010 1 ELECTION OF DIRECTOR: JOHN J. DONAHOE Management For For INTEL CORPORATION INTC 19-May-2010 1 ELECTION OF DIRECTOR: REED E. HUNDT Management For For INTEL CORPORATION INTC 19-May-2010 1 ELECTION OF DIRECTOR: PAUL S. OTELLINI Management For For INTEL CORPORATION INTC 19-May-2010 1 ELECTION OF DIRECTOR: JAMES D. PLUMMER Management For For INTEL CORPORATION INTC 19-May-2010 1 ELECTION OF DIRECTOR: DAVID S. POTTRUCK Management For For INTEL CORPORATION INTC 19-May-2010 1 ELECTION OF DIRECTOR: JANE E. SHAW Management For For INTEL CORPORATION INTC 19-May-2010 1 ELECTION OF DIRECTOR: FRANK D. YEARY Management For For INTEL CORPORATION INTC 19-May-2010 1 ELECTION OF DIRECTOR: DAVID B. YOFFIE Management For For INTEL CORPORATION INTC 19-May-2010 2 RATIFICATION OF SELECTION OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE CURRENT YEAR Management For For INTEL CORPORATION INTC 19-May-2010 3 ADVISORY VOTE ON EXECUTIVE COMPENSATION Management Abstain Against INTERNATIONAL BUSINESS MACHINES CORP. IBM 27-Apr-2010 1 ELECTION OF DIRECTOR: A.J.P. BELDA Management For For INTERNATIONAL BUSINESS MACHINES CORP. IBM 27-Apr-2010 1 ELECTION OF DIRECTOR: C. BLACK Management For For INTERNATIONAL BUSINESS MACHINES CORP. IBM 27-Apr-2010 1 ELECTION OF DIRECTOR: W.R. BRODY Management For For INTERNATIONAL BUSINESS MACHINES CORP. IBM 27-Apr-2010 1 ELECTION OF DIRECTOR: K.I. CHENAULT Management For For INTERNATIONAL BUSINESS MACHINES CORP. IBM 27-Apr-2010 1 ELECTION OF DIRECTOR: M.L. ESKEW Management For For INTERNATIONAL BUSINESS MACHINES CORP. IBM 27-Apr-2010 1 ELECTION OF DIRECTOR: S.A. JACKSON Management For For INTERNATIONAL BUSINESS MACHINES CORP. IBM 27-Apr-2010 1 ELECTION OF DIRECTOR: A.N. LIVERIS Management For For INTERNATIONAL BUSINESS MACHINES CORP. IBM 27-Apr-2010 1 ELECTION OF DIRECTOR: W.J. MCNERNEY, JR. Management For For INTERNATIONAL BUSINESS MACHINES CORP. IBM 27-Apr-2010 1 ELECTION OF DIRECTOR: T. NISHIMURO Management For For INTERNATIONAL BUSINESS MACHINES CORP. IBM 27-Apr-2010 1 ELECTION OF DIRECTOR: J.W. OWENS Management For For INTERNATIONAL BUSINESS MACHINES CORP. IBM 27-Apr-2010 1 ELECTION OF DIRECTOR: S.J. PALMISANO Management For For INTERNATIONAL BUSINESS MACHINES CORP. IBM 27-Apr-2010 1 ELECTION OF DIRECTOR: J.E. SPERO Management For For INTERNATIONAL BUSINESS MACHINES CORP. IBM 27-Apr-2010 1 ELECTION OF DIRECTOR: S. TAUREL Management For For INTERNATIONAL BUSINESS MACHINES CORP. IBM 27-Apr-2010 1 ELECTION OF DIRECTOR: L.H. ZAMBRANO Management For For INTERNATIONAL BUSINESS MACHINES CORP. IBM 27-Apr-2010 2 RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management For For INTERNATIONAL BUSINESS MACHINES CORP. IBM 27-Apr-2010 3 STOCKHOLDER PROPOSAL ON EXECUTIVE COMPENSATION ANNUAL INCENTIVE PAYOUT Shareholder Against For INTERNATIONAL BUSINESS MACHINES CORP. IBM 27-Apr-2010 4 STOCKHOLDER PROPOSAL ON CUMULATIVE VOTING Shareholder Against For INTERNATIONAL BUSINESS MACHINES CORP. IBM 27-Apr-2010 5 STOCKHOLDER PROPOSAL ON NEW THRESHOLD FOR CALLING SPECIAL MEETINGS Shareholder Against For INTERNATIONAL BUSINESS MACHINES CORP. IBM 27-Apr-2010 6 STOCKHOLDER PROPOSAL ON ADVISORY VOTE ON EXECUTIVE COMPENSATION. Shareholder Against For J. C. PENNEY COMPANY, INC. JCP 21-May-2010 1 ELECTION OF DIRECTOR: C.C. BARRETT Management For For J. C. PENNEY COMPANY, INC. JCP 21-May-2010 1 ELECTION OF DIRECTOR: M.A. BURNS Management For For J. C. PENNEY COMPANY, INC. JCP 21-May-2010 1 ELECTION OF DIRECTOR: M.K. CLARK Management For For J. C. PENNEY COMPANY, INC. JCP 21-May-2010 1 ELECTION OF DIRECTOR: T.J. ENGIBOUS Management For For J. C. PENNEY COMPANY, INC. JCP 21-May-2010 1 ELECTION OF DIRECTOR: K.B. FOSTER Management For For J. C. PENNEY COMPANY, INC. JCP 21-May-2010 1 ELECTION OF DIRECTOR: G.B. LAYBOURNE Management For For J. C. PENNEY COMPANY, INC. JCP 21-May-2010 1 ELECTION OF DIRECTOR: BURL OSBORNE Management For For J. C. PENNEY COMPANY, INC. JCP 21-May-2010 1 ELECTION OF DIRECTOR: L.H. ROBERTS Management For For J. C. PENNEY COMPANY, INC. JCP 21-May-2010 1 ELECTION OF DIRECTOR: J.G. TERUEL Management For For J. C. PENNEY COMPANY, INC. JCP 21-May-2010 1 ELECTION OF DIRECTOR: R.G. TURNER Management For For J. C. PENNEY COMPANY, INC. JCP 21-May-2010 1 ELECTION OF DIRECTOR: M.E. ULLMAN, III Management For For J. C. PENNEY COMPANY, INC. JCP 21-May-2010 1 ELECTION OF DIRECTOR: M.E. WEST Management For For J. C. PENNEY COMPANY, INC. JCP 21-May-2010 2 TO RATIFY THE APPOINTMENT OF KPMG LLP AS INDEPENDENT AUDITOR FOR THE FISCAL YEAR ENDING JANUARY 29, 2011. Management For For JOHNSON & JOHNSON JNJ 22-Apr-2010 1 ELECTION OF DIRECTOR: MARY SUE COLEMAN Management For For JOHNSON & JOHNSON JNJ 22-Apr-2010 1 ELECTION OF DIRECTOR: JAMES G. CULLEN Management For For JOHNSON & JOHNSON JNJ 22-Apr-2010 1 ELECTION OF DIRECTOR: MICHAEL M.E. JOHNS Management For For JOHNSON & JOHNSON JNJ 22-Apr-2010 1 ELECTION OF DIRECTOR: SUSAN L. LINDQUIST Management For For JOHNSON & JOHNSON JNJ 22-Apr-2010 1 ELECTION OF DIRECTOR: ANNE M. MULCAHY Management For For JOHNSON & JOHNSON JNJ 22-Apr-2010 1 ELECTION OF DIRECTOR: LEO F. MULLIN Management For For JOHNSON & JOHNSON JNJ 22-Apr-2010 1 ELECTION OF DIRECTOR: WILLIAM D. PEREZ Management For For JOHNSON & JOHNSON JNJ 22-Apr-2010 1 ELECTION OF DIRECTOR: CHARLES PRINCE Management For For JOHNSON & JOHNSON JNJ 22-Apr-2010 1 ELECTION OF DIRECTOR: DAVID SATCHER Management For For JOHNSON & JOHNSON JNJ 22-Apr-2010 1 ELECTION OF DIRECTOR: WILLIAM C. WELDON Management For For JOHNSON & JOHNSON JNJ 22-Apr-2010 2 RATIFICATION OF APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2010 Management For For JOHNSON & JOHNSON JNJ 22-Apr-2010 3 ADVISORY VOTE ON EXECUTIVE COMPENSATION Shareholder Against For JOHNSON & JOHNSON JNJ 22-Apr-2010 4 SPECIAL SHAREOWNER MEETINGS Shareholder Against For JOHNSON CONTROLS, INC. JCI 27-Jan-2010 1 ELECTION OF DIRECTOR: DAVID P. ABNEY Management For For JOHNSON CONTROLS, INC. JCI 27-Jan-2010 1 ELECTION OF DIRECTOR: ROBERT L. BARNETT Management For For JOHNSON CONTROLS, INC. JCI 27-Jan-2010 1 ELECTION OF DIRECTOR: E.C. REYES-RETANA Management For For JOHNSON CONTROLS, INC. JCI 27-Jan-2010 1 ELECTION OF DIRECTOR: JEFFREY A. JOERRES Management For For JOHNSON CONTROLS, INC. JCI 27-Jan-2010 2 RATIFICATION OF PRICEWATERHOUSECOOPERS AS INDEPENDENT AUDITORS FOR 2010. Management For For JOHNSON CONTROLS, INC. JCI 27-Jan-2010 3 CONSIDERATION OF A SHAREHOLDER PROPOSAL TO ADOPT A MAJORITY VOTE STANDARD. Shareholder For Against JPMORGAN CHASE & CO. JPM 46625H100 18-May-2010 1 ELECTION OF DIRECTOR: CRANDALL C. BOWLES Management For For JPMORGAN CHASE & CO. JPM 46625H100 18-May-2010 1 ELECTION OF DIRECTOR: STEPHEN B. BURKE Management For For JPMORGAN CHASE & CO. JPM 46625H100 18-May-2010 1 ELECTION OF DIRECTOR: DAVID M. COTE Management For For JPMORGAN CHASE & CO. JPM 46625H100 18-May-2010 1 ELECTION OF DIRECTOR: JAMES S. CROWN Management For For JPMORGAN CHASE & CO. JPM 46625H100 18-May-2010 1 ELECTION OF DIRECTOR: JAMES DIMON Management For For JPMORGAN CHASE & CO. JPM 46625H100 18-May-2010 1 ELECTION OF DIRECTOR: ELLEN V. FUTTER Management For For JPMORGAN CHASE & CO. JPM 46625H100 18-May-2010 1 ELECTION OF DIRECTOR: WILLIAM H. GRAY, III Management For For JPMORGAN CHASE & CO. JPM 46625H100 18-May-2010 1 ELECTION OF DIRECTOR: LABAN P. JACKSON, JR. Management For For JPMORGAN CHASE & CO. JPM 46625H100 18-May-2010 1 ELECTION OF DIRECTOR: DAVID C. NOVAK Management For For JPMORGAN CHASE & CO. JPM 46625H100 18-May-2010 1 ELECTION OF DIRECTOR: LEE R. RAYMOND Management For For JPMORGAN CHASE & CO. JPM 46625H100 18-May-2010 1 ELECTION OF DIRECTOR: WILLIAM C. WELDON Management For For JPMORGAN CHASE & CO. JPM 46625H100 18-May-2010 2 APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management For For JPMORGAN CHASE & CO. JPM 46625H100 18-May-2010 3 ADVISORY VOTE ON EXECUTIVE COMPENSATION Management For For JPMORGAN CHASE & CO. JPM 46625H100 18-May-2010 4 POLITICAL NON-PARTISANSHIP Shareholder Against For JPMORGAN CHASE & CO. JPM 46625H100 18-May-2010 5 SPECIAL SHAREOWNER MEETINGS Shareholder Against For JPMORGAN CHASE & CO. JPM 46625H100 18-May-2010 6 COLLATERAL IN OVER THE COUNTER DERIVATIVES TRADING Shareholder Against For JPMORGAN CHASE & CO. JPM 46625H100 18-May-2010 7 SHAREHOLDER ACTION BY WRITTEN CONSENT Shareholder Against For JPMORGAN CHASE & CO. JPM 46625H100 18-May-2010 8 INDEPENDENT CHAIRMAN Shareholder Against For JPMORGAN CHASE & CO. JPM 46625H100 18-May-2010 9 PAY DISPARITY Shareholder Against For JPMORGAN CHASE & CO. JPM 46625H100 18-May-2010 10 SHARE RETENTION Shareholder Against For KEYCORP KEY 20-May-2010 1 ELECTION OF DIRECTOR: WILLIAM G. BARES Management For For KEYCORP KEY 20-May-2010 1 ELECTION OF DIRECTOR: JOSEPH A. CARRABBA Management For For KEYCORP KEY 20-May-2010 1 ELECTION OF DIRECTOR: CAROL A. CARTWRIGHT Management For For KEYCORP KEY 20-May-2010 1 ELECTION OF DIRECTOR: ALEXANDER M. CUTLER Management For For KEYCORP KEY 20-May-2010 1 ELECTION OF DIRECTOR: ELIZABETH R. GILE Management For For KEYCORP KEY 20-May-2010 1 ELECTION OF DIRECTOR: RUTH ANN M. GILLIS Management For For KEYCORP KEY 20-May-2010 1 ELECTION OF DIRECTOR: KRISTEN L. MANOS Management For For KEYCORP KEY 20-May-2010 1 ELECTION OF DIRECTOR: EDUARDO R. MENASCE Management For For KEYCORP KEY 20-May-2010 1 ELECTION OF DIRECTOR: HENRY L. MEYER III Management For For KEYCORP KEY 20-May-2010 1 ELECTION OF DIRECTOR: EDWARD W. STACK Management For For KEYCORP KEY 20-May-2010 1 ELECTION OF DIRECTOR: THOMAS C. STEVENS Management For For KEYCORP KEY 20-May-2010 2 APPROVAL OF 2 Management For For KEYCORP KEY 20-May-2010 3 AMENDMENT TO ARTICLES AND REGULATIONS TO REVISE THE VOTING RIGHTS OF THE SERIES B PREFERRED STOCK. Management For For KEYCORP KEY 20-May-2010 4 RATIFICATION OF THE APPOINTMENT OF INDEPENDENT AUDITORS. Management For For KEYCORP KEY 20-May-2010 5 ADVISORY APPROVAL OF EXECUTIVE COMPENSATION PROGRAM. Management Abstain Against KIMBERLY-CLARK CORPORATION KMB 29-Apr-2010 1 ELECTION OF DIRECTOR: JOHN R. ALM Management For For KIMBERLY-CLARK CORPORATION KMB 29-Apr-2010 1 ELECTION OF DIRECTOR: DENNIS R. BERESFORD Management For For KIMBERLY-CLARK CORPORATION KMB 29-Apr-2010 1 ELECTION OF DIRECTOR: JOHN F. BERGSTROM Management For For KIMBERLY-CLARK CORPORATION KMB 29-Apr-2010 1 ELECTION OF DIRECTOR: ABELARDO E. BRU Management For For KIMBERLY-CLARK CORPORATION KMB 29-Apr-2010 1 ELECTION OF DIRECTOR: ROBERT W. DECHERD Management For For KIMBERLY-CLARK CORPORATION KMB 29-Apr-2010 1 ELECTION OF DIRECTOR: THOMAS J. FALK Management For For KIMBERLY-CLARK CORPORATION KMB 29-Apr-2010 1 ELECTION OF DIRECTOR: MAE C. JEMISON, M.D. Management For For KIMBERLY-CLARK CORPORATION KMB 29-Apr-2010 1 ELECTION OF DIRECTOR: JAMES M. JENNESS Management For For KIMBERLY-CLARK CORPORATION KMB 29-Apr-2010 1 ELECTION OF DIRECTOR: IAN C. READ Management For For KIMBERLY-CLARK CORPORATION KMB 29-Apr-2010 1 ELECTION OF DIRECTOR: LINDA JOHNSON RICE Management For For KIMBERLY-CLARK CORPORATION KMB 29-Apr-2010 1 ELECTION OF DIRECTOR: MARC J. SHAPIRO Management For For KIMBERLY-CLARK CORPORATION KMB 29-Apr-2010 1 ELECTION OF DIRECTOR: G. CRAIG SULLIVAN Management For For KIMBERLY-CLARK CORPORATION KMB 29-Apr-2010 2 RATIFICATION OF AUDITORS Management For For KIMBERLY-CLARK CORPORATION KMB 29-Apr-2010 3 STOCKHOLDER PROPOSAL REGARDING SPECIAL SHAREHOLDER MEETINGS Shareholder Against For KRAFT FOODS INC. KFT 50075N104 18-May-2010 1 ELECTION OF DIRECTOR: AJAYPAL S. BANGA Management For For KRAFT FOODS INC. KFT 50075N104 18-May-2010 1 ELECTION OF DIRECTOR: MYRA M. HART Management For For KRAFT FOODS INC. KFT 50075N104 18-May-2010 1 ELECTION OF DIRECTOR: LOIS D. JULIBER Management For For KRAFT FOODS INC. KFT 50075N104 18-May-2010 1 ELECTION OF DIRECTOR: MARK D. KETCHUM Management For For KRAFT FOODS INC. KFT 50075N104 18-May-2010 1 ELECTION OF DIRECTOR: RICHARD A. LERNER, M.D. Management For For KRAFT FOODS INC. KFT 50075N104 18-May-2010 1 ELECTION OF DIRECTOR: MACKEY J. MCDONALD Management For For KRAFT FOODS INC. KFT 50075N104 18-May-2010 1 ELECTION OF DIRECTOR: JOHN C. POPE Management For For KRAFT FOODS INC. KFT 50075N104 18-May-2010 1 ELECTION OF DIRECTOR: FREDRIC G. REYNOLDS Management For For KRAFT FOODS INC. KFT 50075N104 18-May-2010 1 ELECTION OF DIRECTOR: IRENE B. ROSENFELD Management For For KRAFT FOODS INC. KFT 50075N104 18-May-2010 1 ELECTION OF DIRECTOR: J.F. VAN BOXMEER Management For For KRAFT FOODS INC. KFT 50075N104 18-May-2010 1 ELECTION OF DIRECTOR: DEBORAH C. WRIGHT Management For For KRAFT FOODS INC. KFT 50075N104 18-May-2010 1 ELECTION OF DIRECTOR: FRANK G. ZARB Management For For KRAFT FOODS INC. KFT 50075N104 18-May-2010 2 RATIFICATION OF THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2010. Management For For KRAFT FOODS INC. KFT 50075N104 18-May-2010 3 SHAREHOLDER PROPOSAL REGARDING SHAREHOLDER ACTION BY WRITTEN CONSENT. Shareholder Against For LEGGETT & PLATT, INCORPORATED LEG 13-May-2010 1 ELECTION OF DIRECTOR: ROBERT E. BRUNNER Management For For LEGGETT & PLATT, INCORPORATED LEG 13-May-2010 1 ELECTION OF DIRECTOR: RALPH W. CLARK Management For For LEGGETT & PLATT, INCORPORATED LEG 13-May-2010 1 ELECTION OF DIRECTOR: R. TED ENLOE, III Management For For LEGGETT & PLATT, INCORPORATED LEG 13-May-2010 1 ELECTION OF DIRECTOR: RICHARD T. FISHER Management For For LEGGETT & PLATT, INCORPORATED LEG 13-May-2010 1 ELECTION OF DIRECTOR: MATTHEW C. FLANIGAN Management For For LEGGETT & PLATT, INCORPORATED LEG 13-May-2010 1 ELECTION OF DIRECTOR: KARL G. GLASSMAN Management For For LEGGETT & PLATT, INCORPORATED LEG 13-May-2010 1 ELECTION OF DIRECTOR: RAY A. GRIFFITH Management For For LEGGETT & PLATT, INCORPORATED LEG 13-May-2010 1 ELECTION OF DIRECTOR: DAVID S. HAFFNER Management For For LEGGETT & PLATT, INCORPORATED LEG 13-May-2010 1 ELECTION OF DIRECTOR: JOSEPH W. MCCLANATHAN Management For For LEGGETT & PLATT, INCORPORATED LEG 13-May-2010 1 ELECTION OF DIRECTOR: JUDY C. ODOM Management For For LEGGETT & PLATT, INCORPORATED LEG 13-May-2010 1 ELECTION OF DIRECTOR: MAURICE E. PURNELL, JR. Management For For LEGGETT & PLATT, INCORPORATED LEG 13-May-2010 1 ELECTION OF DIRECTOR: PHOEBE A. WOOD Management For For LEGGETT & PLATT, INCORPORATED LEG 13-May-2010 2 RATIFICATION OF SELECTION OF PRICEWATERHOUSECOOPERS LLP AS THE PUBLIC ACCOUNTING FIRM FOR THE YEAR DECEMBER 31, 2010. Management For For LEGGETT & PLATT, INCORPORATED LEG 13-May-2010 3 APPROVAL OF THE AMENDMENT AND RESTATEMENT OF THE COMPANY'S FLEXIBLE STOCK PLAN. Management For For LEGGETT & PLATT, INCORPORATED LEG 13-May-2010 4 A SHAREHOLDER PROPOSAL REQUESTING ADDITION OF SEXUAL ORIENTATION AND GENDER IDENTITY TO WRITTEN NON-DISCRIMINATION POLICY. Shareholder Against For LINEAR TECHNOLOGY CORPORATION LLTC 04-Nov-2009 1 ELECTION OF DIRECTOR: ROBERT H. SWANSON, JR. Management For For LINEAR TECHNOLOGY CORPORATION LLTC 04-Nov-2009 1 ELECTION OF DIRECTOR: DAVID S. LEE Management For For LINEAR TECHNOLOGY CORPORATION LLTC 04-Nov-2009 1 ELECTION OF DIRECTOR: LOTHAR MAIER Management For For LINEAR TECHNOLOGY CORPORATION LLTC 04-Nov-2009 1 ELECTION OF DIRECTOR: RICHARD M. MOLEY Management For For LINEAR TECHNOLOGY CORPORATION LLTC 04-Nov-2009 1 ELECTION OF DIRECTOR: THOMAS S. VOLPE Management For For LINEAR TECHNOLOGY CORPORATION LLTC 04-Nov-2009 2 TO APPROVE AN AMENDMENT TO THE COMPANY'S 2,000,000. Management For For LINEAR TECHNOLOGY CORPORATION LLTC 04-Nov-2009 3 TO APPROVE THE COMPANY'S 2 Management For For LINEAR TECHNOLOGY CORPORATION LLTC 04-Nov-2009 4 TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JUNE 27, 2010. Management For For LOCKHEED MARTIN CORPORATION LMT 22-Apr-2010 1 ELECTION OF DIRECTOR: E.C. "PETE" ALDRIDGE JR. Management For For LOCKHEED MARTIN CORPORATION LMT 22-Apr-2010 1 ELECTION OF DIRECTOR: NOLAN D. ARCHIBALD Management For For LOCKHEED MARTIN CORPORATION LMT 22-Apr-2010 1 ELECTION OF DIRECTOR: DAVID B. BURRITT Management For For LOCKHEED MARTIN CORPORATION LMT 22-Apr-2010 1 ELECTION OF DIRECTOR: JAMES O. ELLIS JR. Management For For LOCKHEED MARTIN CORPORATION LMT 22-Apr-2010 1 ELECTION OF DIRECTOR: GWENDOLYN S. KING Management For For LOCKHEED MARTIN CORPORATION LMT 22-Apr-2010 1 ELECTION OF DIRECTOR: JAMES M. LOY Management For For LOCKHEED MARTIN CORPORATION LMT 22-Apr-2010 1 ELECTION OF DIRECTOR: DOUGLAS H. MCCORKINDALE Management For For LOCKHEED MARTIN CORPORATION LMT 22-Apr-2010 1 ELECTION OF DIRECTOR: JOSEPH W. RALSTON Management For For LOCKHEED MARTIN CORPORATION LMT 22-Apr-2010 1 ELECTION OF DIRECTOR: JAMES M. SCHNEIDER Management For For LOCKHEED MARTIN CORPORATION LMT 22-Apr-2010 1 ELECTION OF DIRECTOR: ANNE STEVENS Management For For LOCKHEED MARTIN CORPORATION LMT 22-Apr-2010 1 ELECTION OF DIRECTOR: ROBERT J. STEVENS Management For For LOCKHEED MARTIN CORPORATION LMT 22-Apr-2010 2 RATIFICATION OF APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT AUDITORS Management For For LOCKHEED MARTIN CORPORATION LMT 22-Apr-2010 3 STOCKHOLDER PROPOSAL: REPORT ON SPACE-BASED WEAPONS PROGRAM Shareholder Against For LOWE'S COMPANIES, INC. LOW 28-May-2010 1 ELECTION OF DIRECTOR: DAVID W. BERNAUER Management For For LOWE'S COMPANIES, INC. LOW 28-May-2010 1 ELECTION OF DIRECTOR: LEONARD L. BERRY Management For For LOWE'S COMPANIES, INC. LOW 28-May-2010 1 ELECTION OF DIRECTOR: DAWN E. HUDSON Management For For LOWE'S COMPANIES, INC. LOW 28-May-2010 1 ELECTION OF DIRECTOR: ROBERT A. NIBLOCK Management For For LOWE'S COMPANIES, INC. LOW 28-May-2010 2 TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For LOWE'S COMPANIES, INC. LOW 28-May-2010 3 TO APPROVE AN AMENDMENT TO LOWE'S BYLAWS DECREASING THE PERCENTAGE OF SHARES REQUIRED TO CALL A SPECIAL MEETING OF SHAREHOLDERS. Management For For LOWE'S COMPANIES, INC. LOW 28-May-2010 4 SHAREHOLDER PROPOSAL REGARDING REPORT ON POLITICAL SPENDING. Shareholder Against For LOWE'S COMPANIES, INC. LOW 28-May-2010 5 SHAREHOLDER PROPOSAL REGARDING SEPARATING THE ROLES OF CHAIRMAN AND CEO. Shareholder Against For M&T BANK CORPORATION MTB 55261F104 20-Apr-2010 1 ELECTION OF DIRECTOR: BRENT D. BAIRD Management For For M&T BANK CORPORATION MTB 55261F104 20-Apr-2010 1 ELECTION OF DIRECTOR: ROBERT J. BENNETT Management For For M&T BANK CORPORATION MTB 55261F104 20-Apr-2010 1 ELECTION OF DIRECTOR: C. ANGELA BONTEMPO Management For For M&T BANK CORPORATION MTB 55261F104 20-Apr-2010 1 ELECTION OF DIRECTOR: ROBERT T. BRADY Management For For M&T BANK CORPORATION MTB 55261F104 20-Apr-2010 1 ELECTION OF DIRECTOR: MICHAEL D. BUCKLEY Management For For M&T BANK CORPORATION MTB 55261F104 20-Apr-2010 1 ELECTION OF DIRECTOR: T.J. CUNNINGHAM III Management For For M&T BANK CORPORATION MTB 55261F104 20-Apr-2010 1 ELECTION OF DIRECTOR: MARK J. CZARNECKI Management For For M&T BANK CORPORATION MTB 55261F104 20-Apr-2010 1 ELECTION OF DIRECTOR: COLM E. DOHERTY Management For For M&T BANK CORPORATION MTB 55261F104 20-Apr-2010 1 ELECTION OF DIRECTOR: GARY N. GEISEL Management For For M&T BANK CORPORATION MTB 55261F104 20-Apr-2010 1 ELECTION OF DIRECTOR: PATRICK W.E. HODGSON Management For For M&T BANK CORPORATION MTB 55261F104 20-Apr-2010 1 ELECTION OF DIRECTOR: RICHARD G. KING Management For For M&T BANK CORPORATION MTB 55261F104 20-Apr-2010 1 ELECTION OF DIRECTOR: JORGE G. PEREIRA Management For For M&T BANK CORPORATION MTB 55261F104 20-Apr-2010 1 ELECTION OF DIRECTOR: MICHAEL P. PINTO Management For For M&T BANK CORPORATION MTB 55261F104 20-Apr-2010 1 ELECTION OF DIRECTOR: MELINDA R. RICH Management For For M&T BANK CORPORATION MTB 55261F104 20-Apr-2010 1 ELECTION OF DIRECTOR: ROBERT E. SADLER, JR. Management For For M&T BANK CORPORATION MTB 55261F104 20-Apr-2010 1 ELECTION OF DIRECTOR: HERBERT L. WASHINGTON Management For For M&T BANK CORPORATION MTB 55261F104 20-Apr-2010 1 ELECTION OF DIRECTOR: ROBERT G. WILMERS Management For For M&T BANK CORPORATION MTB 20-Apr-2010 2 TO APPROVE THE COMPENSATION OF M&T BANK CORPORATION'S NAMED EXECUTIVE OFFICERS. Management For For M&T BANK CORPORATION MTB 20-Apr-2010 3 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF M&T BANK CORPORATION FOR THE YEAR ENDING DECEMBER 31, 2010. Management For For MARATHON OIL CORPORATION MRO 28-Apr-2010 1 ELECTION OF DIRECTOR: GREGORY H. BOYCE Management For For MARATHON OIL CORPORATION MRO 28-Apr-2010 1 ELECTION OF DIRECTOR: CLARENCE P. CAZALOT, JR. Management For For MARATHON OIL CORPORATION MRO 28-Apr-2010 1 ELECTION OF DIRECTOR: DAVID A. DABERKO Management For For MARATHON OIL CORPORATION MRO 28-Apr-2010 1 ELECTION OF DIRECTOR: WILLIAM L. DAVIS Management For For MARATHON OIL CORPORATION MRO 28-Apr-2010 1 ELECTION OF DIRECTOR: SHIRLEY ANN JACKSON Management For For MARATHON OIL CORPORATION MRO 28-Apr-2010 1 ELECTION OF DIRECTOR: PHILIP LADER Management For For MARATHON OIL CORPORATION MRO 28-Apr-2010 1 ELECTION OF DIRECTOR: CHARLES R. LEE Management For For MARATHON OIL CORPORATION MRO 28-Apr-2010 1 ELECTION OF DIRECTOR: MICHAEL E.J. PHELPS Management For For MARATHON OIL CORPORATION MRO 28-Apr-2010 1 ELECTION OF DIRECTOR: DENNIS H. REILLEY Management For For MARATHON OIL CORPORATION MRO 28-Apr-2010 1 ELECTION OF DIRECTOR: SETH E. SCHOFIELD Management For For MARATHON OIL CORPORATION MRO 28-Apr-2010 1 ELECTION OF DIRECTOR: JOHN W. SNOW Management For For MARATHON OIL CORPORATION MRO 28-Apr-2010 1 ELECTION OF DIRECTOR: THOMAS J. USHER Management For For MARATHON OIL CORPORATION MRO 28-Apr-2010 2 RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT AUDITOR FOR 2010 Management For For MARATHON OIL CORPORATION MRO 28-Apr-2010 3 STOCKHOLDER PROPOSAL TO AMEND OUR BY-LAWS TO LOWER THE THRESHOLD FOR STOCKHOLDERS TO CALL SPECIAL MEETINGS Shareholder Against For MARATHON OIL CORPORATION MRO 28-Apr-2010 4 STOCKHOLDER PROPOSAL TO ADOPT A POLICY FOR RATIFICATION AND APPROVAL OF EXECUTIVE COMPENSATION POLICIES AND PRACTICES Shareholder Against For MARSH & MCLENNAN COMPANIES, INC. MMC 20-May-2010 1 ELECTION OF DIRECTOR: LESLIE M. BAKER Management For For MARSH & MCLENNAN COMPANIES, INC. MMC 20-May-2010 1 ELECTION OF DIRECTOR: ZACHARY W. CARTER Management For For MARSH & MCLENNAN COMPANIES, INC. MMC 20-May-2010 1 ELECTION OF DIRECTOR: BRIAN DUPERREAULT Management For For MARSH & MCLENNAN COMPANIES, INC. MMC 20-May-2010 1 ELECTION OF DIRECTOR: OSCAR FANJUL Management For For MARSH & MCLENNAN COMPANIES, INC. MMC 20-May-2010 1 ELECTION OF DIRECTOR: H. EDWARD HANWAY Management For For MARSH & MCLENNAN COMPANIES, INC. MMC 20-May-2010 1 ELECTION OF DIRECTOR: GWENDOLYN S. KING Management For For MARSH & MCLENNAN COMPANIES, INC. MMC 20-May-2010 1 ELECTION OF DIRECTOR: BRUCE P. NOLOP Management For For MARSH & MCLENNAN COMPANIES, INC. MMC 20-May-2010 1 ELECTION OF DIRECTOR: MARC D. OKEN Management For For MARSH & MCLENNAN COMPANIES, INC. MMC 20-May-2010 2 RATIFICATION OF SELECTION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management For For MARSH & MCLENNAN COMPANIES, INC. MMC 20-May-2010 3 STOCKHOLDER PROPOSAL: SHAREHOLDER ACTION BY WRITTEN CONSENT Shareholder Against For MASCO CORPORATION MAS 11-May-2010 1 ELECTION OF DIRECTOR: DENNIS W. ARCHER Management For For MASCO CORPORATION MAS 11-May-2010 1 ELECTION OF DIRECTOR: ANTHONY F. EARLEY, JR. Management Against Against MASCO CORPORATION MAS 11-May-2010 1 ELECTION OF DIRECTOR: LISA A. PAYNE Management For For MASCO CORPORATION MAS 11-May-2010 2 PROPOSAL TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT AUDITORS FOR MASCO FOR 2010. Management For For MASCO CORPORATION MAS 11-May-2010 3 PROPOSAL TO AMEND THE 2 Management Against Against MATTEL, INC. MAT 12-May-2010 1 ELECTION OF DIRECTOR: MICHAEL J. DOLAN Management For For MATTEL, INC. MAT 12-May-2010 1 ELECTION OF DIRECTOR: ROBERT A. ECKERT Management For For MATTEL, INC. MAT 12-May-2010 1 ELECTION OF DIRECTOR: DR. FRANCES D. FERGUSSON Management For For MATTEL, INC. MAT 12-May-2010 1 ELECTION OF DIRECTOR: TULLY M. FRIEDMAN Management For For MATTEL, INC. MAT 12-May-2010 1 ELECTION OF DIRECTOR: DOMINIC NG Management For For MATTEL, INC. MAT 12-May-2010 1 ELECTION OF DIRECTOR: VASANT M. PRABHU Management For For MATTEL, INC. MAT 12-May-2010 1 ELECTION OF DIRECTOR: DR. ANDREA L. RICH Management For For MATTEL, INC. MAT 12-May-2010 1 ELECTION OF DIRECTOR: RONALD L. SARGENT Management For For MATTEL, INC. MAT 12-May-2010 1 ELECTION OF DIRECTOR: DEAN A. SCARBOROUGH Management For For MATTEL, INC. MAT 12-May-2010 1 ELECTION OF DIRECTOR: CHRISTOPHER A. SINCLAIR Management For For MATTEL, INC. MAT 12-May-2010 1 ELECTION OF DIRECTOR: G. CRAIG SULLIVAN Management For For MATTEL, INC. MAT 12-May-2010 1 ELECTION OF DIRECTOR: KATHY BRITTAIN WHITE Management For For MATTEL, INC. MAT 12-May-2010 2 APPROVAL OF THE MATTEL, INC. 2-TERM COMPENSATION PLAN. Management For For MATTEL, INC. MAT 12-May-2010 3 RATIFICATION OF THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR. Management For For MCDONALD'S CORPORATION MCD 20-May-2010 1 ELECTION OF DIRECTOR: WALTER E. MASSEY Management For For MCDONALD'S CORPORATION MCD 20-May-2010 1 ELECTION OF DIRECTOR: JOHN W. ROGERS, JR. Management For For MCDONALD'S CORPORATION MCD 20-May-2010 1 ELECTION OF DIRECTOR: ROGER W. STONE Management For For MCDONALD'S CORPORATION MCD 20-May-2010 1 ELECTION OF DIRECTOR: MILES D. WHITE Management For For MCDONALD'S CORPORATION MCD 20-May-2010 2 APPROVAL OF THE APPOINTMENT OF AN INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM TO SERVE AS INDEPENDENT AUDITORS FOR 2010. Management For For MCDONALD'S CORPORATION MCD 20-May-2010 3 SHAREHOLDER PROPOSAL RELATING TO SHAREHOLDER VOTE ON EXECUTIVE COMPENSATION. Shareholder Against For MCDONALD'S CORPORATION MCD 20-May-2010 4 SHAREHOLDER PROPOSAL RELATING TO SIMPLE MAJORITY VOTE. Shareholder For Against MCDONALD'S CORPORATION MCD 20-May-2010 5 SHAREHOLDER PROPOSAL RELATING TO THE USE OF CONTROLLED ATMOSPHERE STUNNING. Shareholder Against For MCDONALD'S CORPORATION MCD 20-May-2010 6 SHAREHOLDER PROPOSAL RELATING TO THE USE OF CAGE-FREE EGGS. Shareholder Against For MCKESSON CORPORATION MCK 58155Q103 22-Jul-2009 1 ELECTION OF DIRECTOR: ANDY D. BRYANT Management For For MCKESSON CORPORATION MCK 58155Q103 22-Jul-2009 1 ELECTION OF DIRECTOR: WAYNE A. BUDD Management For For MCKESSON CORPORATION MCK 58155Q103 22-Jul-2009 1 ELECTION OF DIRECTOR: JOHN H. HAMMERGREN Management For For MCKESSON CORPORATION MCK 58155Q103 22-Jul-2009 1 ELECTION OF DIRECTOR: ALTON F. IRBY III Management Against Against MCKESSON CORPORATION MCK 58155Q103 22-Jul-2009 1 ELECTION OF DIRECTOR: M. CHRISTINE JACOBS Management For For MCKESSON CORPORATION MCK 58155Q103 22-Jul-2009 1 ELECTION OF DIRECTOR: MARIE L. KNOWLES Management For For MCKESSON CORPORATION MCK 58155Q103 22-Jul-2009 1 ELECTION OF DIRECTOR: DAVID M. LAWRENCE, M.D. Management For For MCKESSON CORPORATION MCK 58155Q103 22-Jul-2009 1 ELECTION OF DIRECTOR: EDWARD A. MUELLER Management For For MCKESSON CORPORATION MCK 58155Q103 22-Jul-2009 1 ELECTION OF DIRECTOR: JANE E. SHAW Management For For MCKESSON CORPORATION MCK 58155Q103 22-Jul-2009 2 APPROVAL OF AMENDMENT TO THE COMPANY'S 2,500,000. Management For For MCKESSON CORPORATION MCK 58155Q103 22-Jul-2009 3 RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE INDEPENDENT PUBLIC ACCOUNTING FIRM FOR THE YEAR MARCH 31, 2010. Management For For MCKESSON CORPORATION MCK 58155Q103 22-Jul-2009 4 STOCKHOLDER PROPOSAL ON EXECUTIVE STOCK RETENTION FOR TWO YEARS BEYOND RETIREMENT. Shareholder Against For MCKESSON CORPORATION MCK 58155Q103 22-Jul-2009 5 STOCKHOLDER PROPOSAL ON EXECUTIVE BENEFITS PROVIDED UPON DEATH WHILE IN SERVICE. Shareholder For Against MEDTRONIC, INC. MDT 27-Aug-2009 1 ELECTION OF DIRECTOR: RICHARD H. ANDERSON Management For For MEDTRONIC, INC. MDT 27-Aug-2009 1 ELECTION OF DIRECTOR: VICTOR J. DZAU, M.D. Management For For MEDTRONIC, INC. MDT 27-Aug-2009 1 ELECTION OF DIRECTOR: WILLIAM A. HAWKINS Management For For MEDTRONIC, INC. MDT 27-Aug-2009 1 ELECTION OF DIRECTOR: SHIRLEY A. JACKSON, PHD Management For For MEDTRONIC, INC. MDT 27-Aug-2009 1 ELECTION OF DIRECTOR: DENISE M. O'LEARY Management For For MEDTRONIC, INC. MDT 27-Aug-2009 1 ELECTION OF DIRECTOR: ROBERT C. POZEN Management For For MEDTRONIC, INC. MDT 27-Aug-2009 1 ELECTION OF DIRECTOR: JEAN-PIERRE ROSSO Management For For MEDTRONIC, INC. MDT 27-Aug-2009 1 ELECTION OF DIRECTOR: JACK W. SCHULER Management For For MEDTRONIC, INC. MDT 27-Aug-2009 2 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS MEDTRONIC'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For MEDTRONIC, INC. MDT 27-Aug-2009 3 TO APPROVE AN AMENDMENT TO THE MEDTRONIC, INC. 2,000,,000,000. Management For For MEDTRONIC, INC. MDT 27-Aug-2009 4 TO APPROVE AN AMENDMENT TO THE MEDTRONIC, INC. 2,000,,000,000. Management For For MERCK & CO., INC. MRK 07-Aug-2009 1 PROPOSAL TO APPROVE THE AGREEMENT AND PLAN OF MERGER, DATED AS OF MARCH 8, 2009, BY AND AMONG MERCK & CO., INC., SCHERING-PLOUGH CORPORATION, SP MERGER SUBSIDIARY ONE, INC. (FORMERLY BLUE, INC.) AND SP MERGER SUBSIDIARY TWO, INC. (FORMERLY PURPLE, INC.), AS IT MAY BE AMENDED. Management For For MERCK & CO., INC. MRK 58933Y105 25-May-2010 1 ELECTION OF DIRECTOR: LESLIE A. BRUN Management For For MERCK & CO., INC. MRK 58933Y105 25-May-2010 1 ELECTION OF DIRECTOR: THOMAS R. CECH Management For For MERCK & CO., INC. MRK 58933Y105 25-May-2010 1 ELECTION OF DIRECTOR: RICHARD T. CLARK Management For For MERCK & CO., INC. MRK 58933Y105 25-May-2010 1 ELECTION OF DIRECTOR: THOMAS H. GLOCER Management For For MERCK & CO., INC. MRK 58933Y105 25-May-2010 1 ELECTION OF DIRECTOR: STEVEN F. GOLDSTONE Management For For MERCK & CO., INC. MRK 58933Y105 25-May-2010 1 ELECTION OF DIRECTOR: WILLIAM B. HARRISON, JR. Management For For MERCK & CO., INC. MRK 58933Y105 25-May-2010 1 ELECTION OF DIRECTOR: HARRY R. JACOBSON Management For For MERCK & CO., INC. MRK 58933Y105 25-May-2010 1 ELECTION OF DIRECTOR: WILLIAM N. KELLEY Management For For MERCK & CO., INC. MRK 58933Y105 25-May-2010 1 ELECTION OF DIRECTOR: C. ROBERT KIDDER Management For For MERCK & CO., INC. MRK 58933Y105 25-May-2010 1 ELECTION OF DIRECTOR: ROCHELLE B. LAZARUS Management For For MERCK & CO., INC. MRK 58933Y105 25-May-2010 1 ELECTION OF DIRECTOR: CARLOS E. REPRESAS Management For For MERCK & CO., INC. MRK 58933Y105 25-May-2010 1 ELECTION OF DIRECTOR: PATRICIA F. RUSSO Management For For MERCK & CO., INC. MRK 58933Y105 25-May-2010 1 ELECTION OF DIRECTOR: THOMAS E. SHENK Management For For MERCK & CO., INC. MRK 58933Y105 25-May-2010 1 ELECTION OF DIRECTOR: ANNE M. TATLOCK Management For For MERCK & CO., INC. MRK 58933Y105 25-May-2010 1 ELECTION OF DIRECTOR: CRAIG B. THOMPSON Management For For MERCK & CO., INC. MRK 58933Y105 25-May-2010 1 ELECTION OF DIRECTOR: WENDELL P. WEEKS Management For For MERCK & CO., INC. MRK 58933Y105 25-May-2010 1 ELECTION OF DIRECTOR: PETER C. WENDELL Management For For MERCK & CO., INC. MRK 58933Y105 25-May-2010 2 RATIFICATION OF THE APPOINTMENT OF THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2010. Management For For MERCK & CO., INC. MRK 58933Y105 25-May-2010 3 PROPOSAL TO ADOPT THE 2 Management For For MERCK & CO., INC. MRK 58933Y105 25-May-2010 4 PROPOSAL TO ADOPT THE 2010 NON-EMPLOYEE DIRECTORS STOCK OPTION PLAN. Management For For MICROSOFT CORPORATION MSFT 19-Nov-2009 1 ELECTION OF DIRECTOR: WILLIAM H. GATES III Management For For MICROSOFT CORPORATION MSFT 19-Nov-2009 2 ELECTION OF DIRECTOR: STEVEN A. BALLMER Management For For MICROSOFT CORPORATION MSFT 19-Nov-2009 3 ELECTION OF DIRECTOR: DINA DUBLON Management For For MICROSOFT CORPORATION MSFT 19-Nov-2009 4 ELECTION OF DIRECTOR: RAYMOND V. GILMARTIN Management For For MICROSOFT CORPORATION MSFT 19-Nov-2009 5 ELECTION OF DIRECTOR: REED HASTINGS Management For For MICROSOFT CORPORATION MSFT 19-Nov-2009 6 ELECTION OF DIRECTOR: MARIA KLAWE Management For For MICROSOFT CORPORATION MSFT 19-Nov-2009 7 ELECTION OF DIRECTOR: DAVID F. MARQUARDT Management For For MICROSOFT CORPORATION MSFT 19-Nov-2009 8 ELECTION OF DIRECTOR: CHARLES H. NOSKI Management For For MICROSOFT CORPORATION MSFT 19-Nov-2009 9 ELECTION OF DIRECTOR: HELMUT PANKE Management For For MICROSOFT CORPORATION MSFT 19-Nov-2009 10 RATIFICATION OF THE SELECTION OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT AUDITOR Management For For MICROSOFT CORPORATION MSFT 19-Nov-2009 11 TO APPROVE AMENDMENTS TO AMENDED AND RESTATED ARTICLES OF INCORPORATION Management For For MICROSOFT CORPORATION MSFT 19-Nov-2009 12 ADVISORY VOTE ON EXECUTIVE COMPENSATION Management For For MICROSOFT CORPORATION MSFT 19-Nov-2009 13 SHAREHOLDER PROPOSAL - ADOPTION OF HEALTHCARE REFORM PRINCIPLES Shareholder Against For MICROSOFT CORPORATION MSFT 19-Nov-2009 14 SHAREHOLDER PROPOSAL - DISCLOSURE OF CHARITABLE CONTRIBUTIONS Shareholder Against For MONSANTO COMPANY MON 61166W101 26-Jan-2010 1 ELECTION OF DIRECTOR: FRANK V. ATLEE III Management For For MONSANTO COMPANY MON 61166W101 26-Jan-2010 1 ELECTION OF DIRECTOR: DAVID L. CHICOINE, PH.D Management For For MONSANTO COMPANY MON 61166W101 26-Jan-2010 1 ELECTION OF DIRECTOR: ARTHUR H. HARPER Management For For MONSANTO COMPANY MON 61166W101 26-Jan-2010 1 ELECTION OF DIRECTOR: GWENDOLYN S. KING Management For For MONSANTO COMPANY MON 61166W101 26-Jan-2010 2 RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For MONSANTO COMPANY MON 61166W101 26-Jan-2010 3 APPROVAL OF PERFORMANCE GOALS UNDER THE MONSANTO COMPANY 2005 LONG-TERM INCENTIVE PLAN. Management For For MOODY'S CORPORATION MCO 20-Apr-2010 1 ELECTION OF DIRECTOR: BASIL L. ANDERSON Management For For MOODY'S CORPORATION MCO 20-Apr-2010 1 ELECTION OF DIRECTOR: DARRELL DUFFIE, PH.D. Management For For MOODY'S CORPORATION MCO 20-Apr-2010 1 ELECTION OF DIRECTOR: RAYMOND W. MCDANIEL, JR Management For For MOODY'S CORPORATION MCO 20-Apr-2010 2 APPROVAL OF THE AMENDED AND RESTATED 2001 MOODY'S CORPORATION KEY EMPLOYEES' STOCK INCENTIVE PLAN Management For For MOODY'S CORPORATION MCO 20-Apr-2010 3 APPROVAL OF THE 2004 MOODY'S CORPORATION COVERED EMPLOYEE CASH INCENTIVE PLAN, AS AMENDED Management For For MOODY'S CORPORATION MCO 20-Apr-2010 4 RATIFICATION OF THE APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR 2010 Management For For MOODY'S CORPORATION MCO 20-Apr-2010 5 STOCKHOLDER PROPOSAL TO ADOPT A POLICY THAT THE CHAIRMAN OF THE COMPANY'S BOARD OF DIRECTORS BE AN INDEPENDENT DIRECTOR Shareholder Against For NIKE, INC. NKE 21-Sep-2009 1 ELECTION OF DIRECTOR: JILL K. CONWAY Management For For NIKE, INC. NKE 21-Sep-2009 1 ELECTION OF DIRECTOR: ALAN B. GRAF, JR. Management For For NIKE, INC. NKE 21-Sep-2009 1 ELECTION OF DIRECTOR: JOHN C. LECHLEITER Management For For NIKE, INC. NKE 21-Sep-2009 2 TO APPROVE AN AMENDMENT TO THE NIKE, INC. EMPLOYEE STOCK PURCHASE PLAN. Management For For NIKE, INC. NKE 21-Sep-2009 3 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For NISOURCE INC. NI 65473P105 11-May-2010 1 ELECTION OF DIRECTOR: RICHARD A. ABDOO Management For For NISOURCE INC. NI 65473P105 11-May-2010 1 ELECTION OF DIRECTOR: STEVEN C. BEERING Management For For NISOURCE INC. NI 65473P105 11-May-2010 1 ELECTION OF DIRECTOR: DENNIS E. FOSTER Management For For NISOURCE INC. NI 65473P105 11-May-2010 1 ELECTION OF DIRECTOR: MICHAEL E. JESANIS Management For For NISOURCE INC. NI 65473P105 11-May-2010 1 ELECTION OF DIRECTOR: MARTY R. KITTRELL Management For For NISOURCE INC. NI 65473P105 11-May-2010 1 ELECTION OF DIRECTOR: W. LEE NUTTER Management For For NISOURCE INC. NI 65473P105 11-May-2010 1 ELECTION OF DIRECTOR: DEBORAH S. PARKER Management For For NISOURCE INC. NI 65473P105 11-May-2010 1 ELECTION OF DIRECTOR: IAN M. ROLLAND Management For For NISOURCE INC. NI 65473P105 11-May-2010 1 ELECTION OF DIRECTOR: ROBERT C. SKAGGS, JR. Management For For NISOURCE INC. NI 65473P105 11-May-2010 1 ELECTION OF DIRECTOR: RICHARD L. THOMPSON Management For For NISOURCE INC. NI 65473P105 11-May-2010 1 ELECTION OF DIRECTOR: CAROLYN Y. WOO Management For For NISOURCE INC. NI 65473P105 11-May-2010 2 TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS. Management For For NISOURCE INC. NI 65473P105 11-May-2010 3 TO AMEND THE BY-LAWS TO GIVE STOCKHOLDERS THE POWER TO CALL SPECIAL MEETINGS OF STOCKHOLDERS. Management For For NISOURCE INC. NI 65473P105 11-May-2010 4 TO APPROVE THE NISOURCE INC. 2 Management For For NISOURCE INC. NI 65473P105 11-May-2010 5 TO CONSIDER A STOCKHOLDER PROPOSAL REGARDING A THREE-YEAR POST-TERMINATION STOCK RETENTION POLICY FOR SENIOR EXECUTIVES. Shareholder Against For NORFOLK SOUTHERN CORPORATION NSC 13-May-2010 1 ELECTION OF DIRECTOR: THOMAS D. BELL, JR. Management For For NORFOLK SOUTHERN CORPORATION NSC 13-May-2010 1 ELECTION OF DIRECTOR: ALSTON D. CORRELL Management For For NORFOLK SOUTHERN CORPORATION NSC 13-May-2010 1 ELECTION OF DIRECTOR: LANDON HILLIARD Management For For NORFOLK SOUTHERN CORPORATION NSC 13-May-2010 1 ELECTION OF DIRECTOR: BURTON M. JOYCE Management For For NORFOLK SOUTHERN CORPORATION NSC 13-May-2010 2 RATIFICATION OF THE APPOINTMENT OF KPMG LLP, INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM, AS NORFOLK SOUTHERN'S INDEPENDENT AUDITORS FOR THE YEAR ENDING DECEMBER 31, 2010. Management For For NORFOLK SOUTHERN CORPORATION NSC 13-May-2010 3 APPROVAL OF AMENDMENT TO ARTICLES OF INCORPORATION TO DECLASSIFY THE BOARD OF DIRECTORS. Management For For NORFOLK SOUTHERN CORPORATION NSC 13-May-2010 4 APPROVAL OF THE NORFOLK SOUTHERN CORPORATION LONG-TERM INCENTIVE PLAN, AS AMENDED. Management For For NORFOLK SOUTHERN CORPORATION NSC 13-May-2010 5 APPROVAL OF THE NORFOLK SOUTHERN CORPORATION EXECUTIVE MANAGEMENT INCENTIVE PLAN, AS AMENDED. Management For For NORFOLK SOUTHERN CORPORATION NSC 13-May-2010 6 STOCKHOLDER PROPOSAL CONCERNING CORPORATE POLITICAL CONTRIBUTIONS. Shareholder Against For NORTHROP GRUMMAN CORPORATION NOC 19-May-2010 1 ELECTION OF DIRECTOR: WESLEY G. BUSH Management For For NORTHROP GRUMMAN CORPORATION NOC 19-May-2010 1 ELECTION OF DIRECTOR: LEWIS W. COLEMAN Management For For NORTHROP GRUMMAN CORPORATION NOC 19-May-2010 1 ELECTION OF DIRECTOR: THOMAS B. FARGO Management For For NORTHROP GRUMMAN CORPORATION NOC 19-May-2010 1 ELECTION OF DIRECTOR: VICTOR H. FAZIO Management For For NORTHROP GRUMMAN CORPORATION NOC 19-May-2010 1 ELECTION OF DIRECTOR: DONALD E. FELSINGER Management For For NORTHROP GRUMMAN CORPORATION NOC 19-May-2010 1 ELECTION OF DIRECTOR: STEPHEN E. FRANK Management For For NORTHROP GRUMMAN CORPORATION NOC 19-May-2010 1 ELECTION OF DIRECTOR: BRUCE S. GORDON Management For For NORTHROP GRUMMAN CORPORATION NOC 19-May-2010 1 ELECTION OF DIRECTOR: MADELEINE KLEINER Management For For NORTHROP GRUMMAN CORPORATION NOC 19-May-2010 1 ELECTION OF DIRECTOR: KARL J. KRAPEK Management For For NORTHROP GRUMMAN CORPORATION NOC 19-May-2010 1 ELECTION OF DIRECTOR: RICHARD B. MYERS Management For For NORTHROP GRUMMAN CORPORATION NOC 19-May-2010 1 ELECTION OF DIRECTOR: AULANA L. PETERS Management For For NORTHROP GRUMMAN CORPORATION NOC 19-May-2010 1 ELECTION OF DIRECTOR: KEVIN W. SHARER Management For For NORTHROP GRUMMAN CORPORATION NOC 19-May-2010 2 PROPOSAL TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT AUDITOR. Management For For NORTHROP GRUMMAN CORPORATION NOC 19-May-2010 3 PROPOSAL TO AMEND THE COMPANY'S RESTATED CERTIFICATE OF INCORPORATION RELATING TO SPECIAL SHAREHOLDER MEETINGS AND CERTAIN OTHER PROVISIONS. Management For For NORTHROP GRUMMAN CORPORATION NOC 19-May-2010 4 PROPOSAL TO AMEND THE CERTIFICATE OF INCORPORATION OF NORTHROP GRUMMAN SYSTEMS CORPORATION RELATING TO DELETION OF COMPANY SHAREHOLDER APPROVALS FOR CERTAIN TRANSACTIONS. Management For For NORTHROP GRUMMAN CORPORATION NOC 19-May-2010 5 SHAREHOLDER PROPOSAL REGARDING REINCORPORATION IN NORTH DAKOTA. Shareholder Against For NUCOR CORPORATION NUE 13-May-2010 1 ELECTION OF DIRECTOR: DANIEL R. DIMICCO Management For For NUCOR CORPORATION NUE 13-May-2010 1 ELECTION OF DIRECTOR: JAMES D. HLAVACEK Management For For NUCOR CORPORATION NUE 13-May-2010 1 ELECTION OF DIRECTOR: JOHN H. WALKER Management For For NUCOR CORPORATION NUE 13-May-2010 2 RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS NUCOR'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2010 Management For For NUCOR CORPORATION NUE 13-May-2010 3 APPROVE AMENDMENTS TO NUCOR'S RESTATED CERTIFICATE OF INCORPORATION ELIMINATING THE CLASSIFIED STRUCTURE OF THE BOARD OF DIRECTORS Management For For NUCOR CORPORATION NUE 13-May-2010 4 APPROVE THE 2 Management For For NUCOR CORPORATION NUE 13-May-2010 5 STOCKHOLDER PROPOSAL REGARDING MAJORITY VOTE Shareholder Against For NUCOR CORPORATION NUE 13-May-2010 6 STOCKHOLDER PROPOSAL REGARDING REPORT ON POLITICAL SPENDING Shareholder Against For OCCIDENTAL PETROLEUM CORPORATION OXY 07-May-2010 1 ELECTION OF DIRECTOR: SPENCER ABRAHAM Management For For OCCIDENTAL PETROLEUM CORPORATION OXY 07-May-2010 1 ELECTION OF DIRECTOR: JOHN S. CHALSTY Management For For OCCIDENTAL PETROLEUM CORPORATION OXY 07-May-2010 1 ELECTION OF DIRECTOR: STEPHEN I. CHAZEN Management For For OCCIDENTAL PETROLEUM CORPORATION OXY 07-May-2010 1 ELECTION OF DIRECTOR: EDWARD P. DJEREJIAN Management For For OCCIDENTAL PETROLEUM CORPORATION OXY 07-May-2010 1 ELECTION OF DIRECTOR: JOHN E. FEICK Management For For OCCIDENTAL PETROLEUM CORPORATION OXY 07-May-2010 1 ELECTION OF DIRECTOR: CARLOS M. GUTIERREZ Management For For OCCIDENTAL PETROLEUM CORPORATION OXY 07-May-2010 1 ELECTION OF DIRECTOR: RAY R. IRANI Management For For OCCIDENTAL PETROLEUM CORPORATION OXY 07-May-2010 1 ELECTION OF DIRECTOR: IRVIN W. MALONEY Management For For OCCIDENTAL PETROLEUM CORPORATION OXY 07-May-2010 1 ELECTION OF DIRECTOR: AVEDICK B. POLADIAN Management For For OCCIDENTAL PETROLEUM CORPORATION OXY 07-May-2010 1 ELECTION OF DIRECTOR: RODOLFO SEGOVIA Management For For OCCIDENTAL PETROLEUM CORPORATION OXY 07-May-2010 1 ELECTION OF DIRECTOR: AZIZ D. SYRIANI Management For For OCCIDENTAL PETROLEUM CORPORATION OXY 07-May-2010 1 ELECTION OF DIRECTOR: ROSEMARY TOMICH Management For For OCCIDENTAL PETROLEUM CORPORATION OXY 07-May-2010 1 ELECTION OF DIRECTOR: WALTER L. WEISMAN Management For For OCCIDENTAL PETROLEUM CORPORATION OXY 07-May-2010 2 RATIFICATION OF SELECTION OF KPMG AS INDEPENDENT AUDITORS. Management For For OCCIDENTAL PETROLEUM CORPORATION OXY 07-May-2010 3 RE-APPROVAL OF PERFORMANCE GOALS UNDER INCENTIVE PLAN PURSUANT TO TAX DEDUCTION RULES. Management For For OCCIDENTAL PETROLEUM CORPORATION OXY 07-May-2010 4 ADVISORY VOTE APPROVING EXECUTIVE COMPENSATION PHILOSOPHY AND PRACTICE. Management Against Against OCCIDENTAL PETROLEUM CORPORATION OXY 07-May-2010 5 ELIMINATION OF COMPENSATION OVER $500, Shareholder Against For OCCIDENTAL PETROLEUM CORPORATION OXY 07-May-2010 6 POLICY TO SEPARATE CHAIRMAN AND CHIEF EXECUTIVE OFFICER ROLES. Shareholder Against For OCCIDENTAL PETROLEUM CORPORATION OXY 07-May-2010 7 PERCENTAGE OF STOCKHOLDER OWNERSHIP REQUIRED TO CALL SPECIAL MEETING OF STOCKHOLDERS. Shareholder Against For OCCIDENTAL PETROLEUM CORPORATION OXY 07-May-2010 8 REPORT ON ASSESSMENT OF HOST COUNTRY LAWS. Shareholder Against For OCCIDENTAL PETROLEUM CORPORATION OXY 07-May-2010 9 DIRECTOR ELECTION BY MAJORITY STOCKHOLDER VOTE. Shareholder Against For OCCIDENTAL PETROLEUM CORPORATION OXY 07-May-2010 10 REPORT ON INCREASING INHERENT SECURITY OF CHEMICAL FACILITIES. Shareholder Against For OCCIDENTAL PETROLEUM CORPORATION OXY 07-May-2010 11 POLICY ON ACCELERATED VESTING IN EVENT OF CHANGE IN CONTROL. Shareholder For Against ORACLE CORPORATION ORCL 68389X105 07-Oct-2009 1 ELECTION OF DIRECTOR: JEFFREY S. BERG Management For For ORACLE CORPORATION ORCL 68389X105 07-Oct-2009 1 ELECTION OF DIRECTOR: H. RAYMOND BINGHAM Management For For ORACLE CORPORATION ORCL 68389X105 07-Oct-2009 1 ELECTION OF DIRECTOR: MICHAEL J. BOSKIN Management For For ORACLE CORPORATION ORCL 68389X105 07-Oct-2009 1 ELECTION OF DIRECTOR: SAFRA A. CATZ Management For For ORACLE CORPORATION ORCL 68389X105 07-Oct-2009 1 ELECTION OF DIRECTOR: BRUCE R. CHIZEN Management For For ORACLE CORPORATION ORCL 68389X105 07-Oct-2009 1 ELECTION OF DIRECTOR: GEORGE H. CONRADES Management For For ORACLE CORPORATION ORCL 68389X105 07-Oct-2009 1 ELECTION OF DIRECTOR: LAWRENCE J. ELLISON Management For For ORACLE CORPORATION ORCL 68389X105 07-Oct-2009 1 ELECTION OF DIRECTOR: HECTOR GARCIA-MOLINA Management For For ORACLE CORPORATION ORCL 68389X105 07-Oct-2009 1 ELECTION OF DIRECTOR: JEFFREY O. HENLEY Management For For ORACLE CORPORATION ORCL 68389X105 07-Oct-2009 1 ELECTION OF DIRECTOR: DONALD L. LUCAS Management For For ORACLE CORPORATION ORCL 68389X105 07-Oct-2009 1 ELECTION OF DIRECTOR: CHARLES E. PHILLIPS, JR Management For For ORACLE CORPORATION ORCL 68389X105 07-Oct-2009 1 ELECTION OF DIRECTOR: NAOMI O. SELIGMAN Management For For ORACLE CORPORATION ORCL 68389X105 07-Oct-2009 2 PROPOSAL FOR THE APPROVAL OF THE ADOPTION OF THE FISCAL YEAR 2 Management For For ORACLE CORPORATION ORCL 68389X105 07-Oct-2009 3 PROPOSAL TO RATIFY THE SELECTION OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR THE FISCAL YEAR ENDING MAY 31, 2010. Management For For ORACLE CORPORATION ORCL 68389X105 07-Oct-2009 4 STOCKHOLDER PROPOSAL REGARDING SPECIAL STOCKHOLDER MEETINGS. Shareholder Against For ORACLE CORPORATION ORCL 68389X105 07-Oct-2009 5 STOCKHOLDER PROPOSAL REGARDING ADVISORY VOTE ON EXECUTIVE COMPENSATION. Shareholder Against For ORACLE CORPORATION ORCL 68389X105 07-Oct-2009 6 STOCKHOLDER PROPOSAL REGARDING EQUITY RETENTION POLICY. Shareholder Against For PAYCHEX, INC. PAYX 13-Oct-2009 1 ELECTION OF DIRECTOR: B. THOMAS GOLISANO Management For For PAYCHEX, INC. PAYX 13-Oct-2009 1 ELECTION OF DIRECTOR: DAVID J.S. FLASCHEN Management For For PAYCHEX, INC. PAYX 13-Oct-2009 1 ELECTION OF DIRECTOR: GRANT M. INMAN Management For For PAYCHEX, INC. PAYX 13-Oct-2009 1 ELECTION OF DIRECTOR: PAMELA A. JOSEPH Management For For PAYCHEX, INC. PAYX 13-Oct-2009 1 ELECTION OF DIRECTOR: JONATHAN J. JUDGE Management For For PAYCHEX, INC. PAYX 13-Oct-2009 1 ELECTION OF DIRECTOR: JOSEPH M. TUCCI Management For For PAYCHEX, INC. PAYX 13-Oct-2009 1 ELECTION OF DIRECTOR: JOSEPH M. VELLI Management For For PAYCHEX, INC. PAYX 13-Oct-2009 2 RATIFICATION OF THE AUDIT COMMITTEE'S SELECTION OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For PEPSICO, INC. PEP 05-May-2010 1 ELECTION OF DIRECTOR: S.L. BROWN Management For For PEPSICO, INC. PEP 05-May-2010 1 ELECTION OF DIRECTOR: I.M. COOK Management For For PEPSICO, INC. PEP 05-May-2010 1 ELECTION OF DIRECTOR: D. DUBLON Management For For PEPSICO, INC. PEP 05-May-2010 1 ELECTION OF DIRECTOR: V.J. DZAU Management For For PEPSICO, INC. PEP 05-May-2010 1 ELECTION OF DIRECTOR: R.L. HUNT Management For For PEPSICO, INC. PEP 05-May-2010 1 ELECTION OF DIRECTOR: A. IBARGUEN Management For For PEPSICO, INC. PEP 05-May-2010 1 ELECTION OF DIRECTOR: A.C. MARTINEZ Management For For PEPSICO, INC. PEP 05-May-2010 1 ELECTION OF DIRECTOR: I.K. NOOYI Management For For PEPSICO, INC. PEP 05-May-2010 1 ELECTION OF DIRECTOR: S.P. ROCKEFELLER Management For For PEPSICO, INC. PEP 05-May-2010 1 ELECTION OF DIRECTOR: J.J. SCHIRO Management For For PEPSICO, INC. PEP 05-May-2010 1 ELECTION OF DIRECTOR: L.G. TROTTER Management For For PEPSICO, INC. PEP 05-May-2010 1 ELECTION OF DIRECTOR: D. VASELLA Management For For PEPSICO, INC. PEP 05-May-2010 2 APPROVAL OF INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS. Management For For PEPSICO, INC. PEP 05-May-2010 3 APPROVAL OF AMENDMENT TO PEPSICO, INC. 2007 LONG-TERM INCENTIVE PLAN. Management For For PEPSICO, INC. PEP 05-May-2010 4 SHAREHOLDER PROPOSAL - CHARITABLE CONTRIBUTIONS REPORT (PROXY STATEMENT P. 67) Shareholder Against For PEPSICO, INC. PEP 05-May-2010 5 SHAREHOLDER PROPOSAL - RIGHT TO CALL SPECIAL SHAREHOLDERS MEETING (PROXY STATEMENT P. 68) Shareholder Against For PEPSICO, INC. PEP 05-May-2010 6 SHAREHOLDER PROPOSAL - PUBLIC POLICY REPORT (PROXY STATEMENT P. 70) Shareholder Against For PFIZER INC. PFE 22-Apr-2010 1 ELECTION OF DIRECTOR: DENNIS A. AUSIELLO Management For For PFIZER INC. PFE 22-Apr-2010 1 ELECTION OF DIRECTOR: MICHAEL S. BROWN Management For For PFIZER INC. PFE 22-Apr-2010 1 ELECTION OF DIRECTOR: M. ANTHONY BURNS Management For For PFIZER INC. PFE 22-Apr-2010 1 ELECTION OF DIRECTOR: ROBERT N. BURT Management For For PFIZER INC. PFE 22-Apr-2010 1 ELECTION OF DIRECTOR: W. DON CORNWELL Management For For PFIZER INC. PFE 22-Apr-2010 1 ELECTION OF DIRECTOR: FRANCES D. FERGUSSON Management For For PFIZER INC. PFE 22-Apr-2010 1 ELECTION OF DIRECTOR: WILLIAM H. GRAY III Management For For PFIZER INC. PFE 22-Apr-2010 1 ELECTION OF DIRECTOR: CONSTANCE J. HORNER Management For For PFIZER INC. PFE 22-Apr-2010 1 ELECTION OF DIRECTOR: JAMES M. KILTS Management For For PFIZER INC. PFE 22-Apr-2010 1 ELECTION OF DIRECTOR: JEFFREY B. KINDLER Management For For PFIZER INC. PFE 22-Apr-2010 1 ELECTION OF DIRECTOR: GEORGE A. LORCH Management For For PFIZER INC. PFE 22-Apr-2010 1 ELECTION OF DIRECTOR: JOHN P. MASCOTTE Management For For PFIZER INC. PFE 22-Apr-2010 1 ELECTION OF DIRECTOR: SUZANNE NORA JOHNSON Management For For PFIZER INC. PFE 22-Apr-2010 1 ELECTION OF DIRECTOR: STEPHEN W. SANGER Management For For PFIZER INC. PFE 22-Apr-2010 1 ELECTION OF DIRECTOR: WILLIAM C. STEERE, JR. Management For For PFIZER INC. PFE 22-Apr-2010 2 PROPOSAL TO RATIFY THE SELECTION OF KPMG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2010. Management For For PFIZER INC. PFE 22-Apr-2010 3 ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management Abstain Against PFIZER INC. PFE 22-Apr-2010 4 APPROVAL OF BY-LAW AMENDMENT TO REDUCE THE PERCENTAGE OF SHARES REQUIRED FOR SHAREHOLDERS TO CALL SPECIAL MEETINGS. Management For For PFIZER INC. PFE 22-Apr-2010 5 SHAREHOLDER PROPOSAL REGARDING STOCK OPTIONS. Shareholder Against For PITNEY BOWES INC. PBI 10-May-2010 1 ELECTION OF DIRECTOR: LINDA G. ALVARADO Management For For PITNEY BOWES INC. PBI 10-May-2010 1 ELECTION OF DIRECTOR: ERNIE GREEN Management For For PITNEY BOWES INC. PBI 10-May-2010 1 ELECTION OF DIRECTOR: JOHN S. MCFARLANE Management For For PITNEY BOWES INC. PBI 10-May-2010 1 ELECTION OF DIRECTOR: EDUARDO R. MENASCE Management For For PITNEY BOWES INC. PBI 10-May-2010 2 RATIFICATION OF INDEPENDENT ACCOUNTANTS FOR 2010. Management For For PITNEY BOWES INC. PBI 10-May-2010 3 AMENDMENT OF THE RESTATED CERTIFICATE OF INCORPORATION ("CERTIFICATE") AND AMENDED AND RESTATED BY-LAWS ("BY-LAWS") TO PROVIDE FOR THE ANNUAL ELECTION OF DIRECTORS. Management For For PITNEY BOWES INC. PBI 10-May-2010 4 CONSIDERATION OF A STOCKHOLDER PROPOSAL. Management For For POTASH CORPORATION OF SASKATCHEWAN INC. POT 73755L107 06-May-2010 1 ELECTION OF DIRECTOR: C. M. BURLEY Management For For POTASH CORPORATION OF SASKATCHEWAN INC. POT 73755L107 06-May-2010 1 ELECTION OF DIRECTOR: W. J. DOYLE Management For For POTASH CORPORATION OF SASKATCHEWAN INC. POT 73755L107 06-May-2010 1 ELECTION OF DIRECTOR: J. W. ESTEY Management For For POTASH CORPORATION OF SASKATCHEWAN INC. POT 73755L107 06-May-2010 1 ELECTION OF DIRECTOR: C. S. HOFFMAN Management For For POTASH CORPORATION OF SASKATCHEWAN INC. POT 73755L107 06-May-2010 1 ELECTION OF DIRECTOR: D. J. HOWE Management For For POTASH CORPORATION OF SASKATCHEWAN INC. POT 73755L107 06-May-2010 1 ELECTION OF DIRECTOR: A. D. LABERGE Management For For POTASH CORPORATION OF SASKATCHEWAN INC. POT 73755L107 06-May-2010 1 ELECTION OF DIRECTOR: K. G. MARTELL Management For For POTASH CORPORATION OF SASKATCHEWAN INC. POT 73755L107 06-May-2010 1 ELECTION OF DIRECTOR: J. J. MCCAIG Management For For POTASH CORPORATION OF SASKATCHEWAN INC. POT 73755L107 06-May-2010 1 ELECTION OF DIRECTOR: M. MOGFORD Management For For POTASH CORPORATION OF SASKATCHEWAN INC. POT 73755L107 06-May-2010 1 ELECTION OF DIRECTOR: P. J. SCHOENHALS Management For For POTASH CORPORATION OF SASKATCHEWAN INC. POT 73755L107 06-May-2010 1 ELECTION OF DIRECTOR: E. R. STROMBERG Management For For POTASH CORPORATION OF SASKATCHEWAN INC. POT 73755L107 06-May-2010 1 ELECTION OF DIRECTOR: E. VIYELLA DE PALIZA Management For For POTASH CORPORATION OF SASKATCHEWAN INC. POT 73755L107 06-May-2010 2 THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS AUDITORS OF THE CORPORATION. Management For For POTASH CORPORATION OF SASKATCHEWAN INC. POT 73755L107 06-May-2010 3 THE RESOLUTION (ATTACHED AS APPENDIX B TO THE ACCOMPANYING MANAGEMENT PROXY CIRCULAR) APPROVING THE ADOPTION OF A NEW PERFORMANCE OPTION PLAN, THE FULL TEXT OF WHICH IS ATTACHED AS APPENDIX C TO THE ACCOMPANYING MANAGEMENT PROXY CIRCULAR. Management For For POTASH CORPORATION OF SASKATCHEWAN INC. POT 73755L107 06-May-2010 4 THE ADVISORY RESOLUTION (ATTACHED AS APPENDIX D TO THE ACCOMPANYING MANAGEMENT PROXY CIRCULAR) ACCEPTING THE CORPORATION'S APPROACH TO EXECUTIVE COMPENSATION DISCLOSED IN THE ACCOMPANYING MANAGEMENT PROXY CIRCULAR. Management For For PPG INDUSTRIES, INC. PPG 15-Apr-2010 1 ELECTION OF DIRECTOR: JAMES G. BERGES Management For For PPG INDUSTRIES, INC. PPG 15-Apr-2010 1 ELECTION OF DIRECTOR: VICTORIA F. HAYNES Management For For PPG INDUSTRIES, INC. PPG 15-Apr-2010 1 ELECTION OF DIRECTOR: MARTIN H. RICHENHAGEN Management For For PPG INDUSTRIES, INC. PPG 15-Apr-2010 2 THE ENDORSEMENT OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2010 Management For For PPG INDUSTRIES, INC. PPG 15-Apr-2010 3 SHAREHOLDER PROPOSAL REQUESTING A REPORT ABOUT OUR COMMUNITY ENVIRONMENTAL ACCOUNTABILITY Shareholder Against For PPL CORPORATION PPL 69351T106 19-May-2010 1 ELECTION OF DIRECTOR: STUART E. GRAHAM Management For For PPL CORPORATION PPL 69351T106 19-May-2010 1 ELECTION OF DIRECTOR: STUART HEYDT Management For For PPL CORPORATION PPL 69351T106 19-May-2010 1 ELECTION OF DIRECTOR: CRAIG A. ROGERSON Management For For PPL CORPORATION PPL 69351T106 19-May-2010 2 COMPANY PROPOSAL TO AMEND THE COMPANY'S BYLAWS TO ELIMINATE CLASSIFICATION OF TERMS OF THE BOARD OF DIRECTORS Management For For PPL CORPORATION PPL 69351T106 19-May-2010 3 RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management For For PPL CORPORATION PPL 69351T106 19-May-2010 4 SHAREOWNER PROPOSAL - SPECIAL SHAREOWNER MEETINGS Shareholder Against For PPL CORPORATION PPL 69351T106 19-May-2010 5 SHAREOWNER PROPOSAL - DIRECTOR ELECTION MAJORITY VOTE STANDARD PROPOSAL Shareholder Against For PRAXAIR, INC. PX 74005P104 27-Apr-2010 1 ELECTION OF DIRECTOR: STEPHEN F. ANGEL Management For For PRAXAIR, INC. PX 74005P104 27-Apr-2010 1 ELECTION OF DIRECTOR: NANCE K. DICCIANI Management For For PRAXAIR, INC. PX 74005P104 27-Apr-2010 1 ELECTION OF DIRECTOR: EDWARD G. GALANTE Management For For PRAXAIR, INC. PX 74005P104 27-Apr-2010 1 ELECTION OF DIRECTOR: CLAIRE W. GARGALLI Management For For PRAXAIR, INC. PX 74005P104 27-Apr-2010 1 ELECTION OF DIRECTOR: IRA D. HALL Management For For PRAXAIR, INC. PX 74005P104 27-Apr-2010 1 ELECTION OF DIRECTOR: RAYMOND W. LEBOEUF Management For For PRAXAIR, INC. PX 74005P104 27-Apr-2010 1 ELECTION OF DIRECTOR: LARRY D. MCVAY Management For For PRAXAIR, INC. PX 74005P104 27-Apr-2010 1 ELECTION OF DIRECTOR: WAYNE T. SMITH Management For For PRAXAIR, INC. PX 74005P104 27-Apr-2010 1 ELECTION OF DIRECTOR: ROBERT L. WOOD Management For For PRAXAIR, INC. PX 74005P104 27-Apr-2010 2 PROPOSAL TO RATIFY THE APPOINTMENT OF THE INDEPENDENT AUDITOR. Management For For ROCKWELL AUTOMATION, INC. ROK 02-Feb-2010 1 ELECTION OF DIRECTOR: BARRY C. JOHNSON Management For For ROCKWELL AUTOMATION, INC. ROK 02-Feb-2010 1 ELECTION OF DIRECTOR: W.T. MCCORMICK, JR. Management For For ROCKWELL AUTOMATION, INC. ROK 02-Feb-2010 1 ELECTION OF DIRECTOR: KEITH D. NOSBUSCH Management For For ROCKWELL AUTOMATION, INC. ROK 02-Feb-2010 3 TO APPROVE THE SELECTION OF DELOITTE & TOUCHE LLP AS THE CORPORATION'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For ROCKWELL AUTOMATION, INC. ROK 02-Feb-2010 4 TO APPROVE AMENDMENTS TO THE CORPORATION'S 2008 LONG-TERM INCENTIVES PLAN DESCRIBED IN THE PROXY STATEMENT. Management For For ROYAL DUTCH SHELL PLC RDSA 18-May-2010 1 ADOPTION OF ANNUAL REPORT & ACCOUNTS Management For For ROYAL DUTCH SHELL PLC RDSA 18-May-2010 2 APPROVAL OF REMUNERATION REPORT Management For For ROYAL DUTCH SHELL PLC RDSA 18-May-2010 3 APPOINTMENT OF CHARLES O. HOLLIDAY AS A DIRECTOR Management For For ROYAL DUTCH SHELL PLC RDSA 18-May-2010 4 RE-APPOINTMENT OF JOSEF ACKERMANN AS A DIRECTOR Management For For ROYAL DUTCH SHELL PLC RDSA 18-May-2010 5 RE-APPOINTMENT OF MALCOLM BRINDED AS A DIRECTOR Management For For ROYAL DUTCH SHELL PLC RDSA 18-May-2010 6 RE-APPOINTMENT OF SIMON HENRY AS A DIRECTOR Management For For ROYAL DUTCH SHELL PLC RDSA 18-May-2010 7 RE-APPOINTMENT OF LORD KERR OF KINLOCHARD AS A DIRECTOR Management For For ROYAL DUTCH SHELL PLC RDSA 18-May-2010 8 RE-APPOINTMENT OF WIM KOK AS A DIRECTOR Management For For ROYAL DUTCH SHELL PLC RDSA 18-May-2010 9 RE-APPOINTMENT OF NICK LAND AS A DIRECTOR Management For For ROYAL DUTCH SHELL PLC RDSA 18-May-2010 10 RE-APPOINTMENT OF CHRISTINE MORIN-POSTEL AS A DIRECTOR Management For For ROYAL DUTCH SHELL PLC RDSA 18-May-2010 11 RE-APPOINTMENT OF JORMA OLLILA AS A DIRECTOR Management For For ROYAL DUTCH SHELL PLC RDSA 18-May-2010 12 RE-APPOINTMENT OF JEROEN VAN DER VEER AS A DIRECTOR Management For For ROYAL DUTCH SHELL PLC RDSA 18-May-2010 13 RE-APPOINTMENT OF PETER VOSER AS A DIRECTOR Management For For ROYAL DUTCH SHELL PLC RDSA 18-May-2010 14 RE-APPOINTMENT OF HANS WIJERS AS A DIRECTOR Management For For ROYAL DUTCH SHELL PLC RDSA 18-May-2010 15 RE-APPOINTMENT OF AUDITORS Management For For ROYAL DUTCH SHELL PLC RDSA 18-May-2010 16 REMUNERATION OF AUDITORS Management For For ROYAL DUTCH SHELL PLC RDSA 18-May-2010 17 AUTHORITY TO ALLOT SHARES Management For For ROYAL DUTCH SHELL PLC RDSA 18-May-2010 18 DISAPPLICATION OF PRE-EMPTION RIGHTS Management For For ROYAL DUTCH SHELL PLC RDSA 18-May-2010 19 AUTHORITY TO PURCHASE OWN SHARES Management For For ROYAL DUTCH SHELL PLC RDSA 18-May-2010 20 AUTHORITY FOR SCRIP DIVIDEND SCHEME Management For For ROYAL DUTCH SHELL PLC RDSA 18-May-2010 21 AUTHORITY FOR CERTAIN DONATIONS AND EXPENDITURE Management For For ROYAL DUTCH SHELL PLC RDSA 18-May-2010 22 ADOPTION OF NEW ARTICLES OF ASSOCIATION Management For For ROYAL DUTCH SHELL PLC RDSA 18-May-2010 23 SHAREHOLDER RESOLUTION ON CANADIAN OIL SANDS RISK Shareholder Against For SARA LEE CORPORATION SLE 29-Oct-2009 1 ELECTION OF DIRECTOR: BRENDA C. BARNES Management For For SARA LEE CORPORATION SLE 29-Oct-2009 1 ELECTION OF DIRECTOR: CHRISTOPHER B. BEGLEY Management For For SARA LEE CORPORATION SLE 29-Oct-2009 1 ELECTION OF DIRECTOR: CRANDALL C. BOWLES Management For For SARA LEE CORPORATION SLE 29-Oct-2009 1 ELECTION OF DIRECTOR: VIRGIS W. COLBERT Management For For SARA LEE CORPORATION SLE 29-Oct-2009 1 ELECTION OF DIRECTOR: JAMES S. CROWN Management For For SARA LEE CORPORATION SLE 29-Oct-2009 1 ELECTION OF DIRECTOR: LAURETTE T. KOELLNER Management For For SARA LEE CORPORATION SLE 29-Oct-2009 1 ELECTION OF DIRECTOR: CORNELIS J.A. VAN LEDE Management For For SARA LEE CORPORATION SLE 29-Oct-2009 1 ELECTION OF DIRECTOR: DR. JOHN MCADAM Management For For SARA LEE CORPORATION SLE 29-Oct-2009 1 ELECTION OF DIRECTOR: SIR IAN PROSSER Management For For SARA LEE CORPORATION SLE 29-Oct-2009 1 ELECTION OF DIRECTOR: NORMAN R. SORENSEN Management For For SARA LEE CORPORATION SLE 29-Oct-2009 1 ELECTION OF DIRECTOR: JEFFREY W. UBBEN Management For For SARA LEE CORPORATION SLE 29-Oct-2009 1 ELECTION OF DIRECTOR: JONATHAN P. WARD Management For For SARA LEE CORPORATION SLE 29-Oct-2009 2 RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS SARA LEE'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR FISCAL 2010 Management For For SCHLUMBERGER LIMITED (SCHLUMBERGER N.V.) SLB 07-Apr-2010 1 ELECTION OF DIRECTOR: P. CAMUS Management For For SCHLUMBERGER LIMITED (SCHLUMBERGER N.V.) SLB 07-Apr-2010 1 ELECTION OF DIRECTOR: J.S. GORELICK Management For For SCHLUMBERGER LIMITED (SCHLUMBERGER N.V.) SLB 07-Apr-2010 1 ELECTION OF DIRECTOR: A. GOULD Management For For SCHLUMBERGER LIMITED (SCHLUMBERGER N.V.) SLB 07-Apr-2010 1 ELECTION OF DIRECTOR: T. ISAAC Management For For SCHLUMBERGER LIMITED (SCHLUMBERGER N.V.) SLB 07-Apr-2010 1 ELECTION OF DIRECTOR: N. KUDRYAVTSEV Management For For SCHLUMBERGER LIMITED (SCHLUMBERGER N.V.) SLB 07-Apr-2010 1 ELECTION OF DIRECTOR: A. LAJOUS Management For For SCHLUMBERGER LIMITED (SCHLUMBERGER N.V.) SLB 07-Apr-2010 1 ELECTION OF DIRECTOR: M.E. MARKS Management For For SCHLUMBERGER LIMITED (SCHLUMBERGER N.V.) SLB 07-Apr-2010 1 ELECTION OF DIRECTOR: L.R. REIF Management For For SCHLUMBERGER LIMITED (SCHLUMBERGER N.V.) SLB 07-Apr-2010 1 ELECTION OF DIRECTOR: T.I. SANDVOLD Management For For SCHLUMBERGER LIMITED (SCHLUMBERGER N.V.) SLB 07-Apr-2010 1 ELECTION OF DIRECTOR: H. SEYDOUX Management For For SCHLUMBERGER LIMITED (SCHLUMBERGER N.V.) SLB 07-Apr-2010 1 ELECTION OF DIRECTOR: P. CURRIE Management For For SCHLUMBERGER LIMITED (SCHLUMBERGER N.V.) SLB 07-Apr-2010 1 ELECTION OF DIRECTOR: K.V. KAMATH Management For For SCHLUMBERGER LIMITED (SCHLUMBERGER N.V.) SLB 07-Apr-2010 2 PROPOSAL TO ADOPT AND APPROVE FINANCIALS AND DIVIDENDS. Management For For SCHLUMBERGER LIMITED (SCHLUMBERGER N.V.) SLB 07-Apr-2010 3 PROPOSAL TO APPROVE THE ADOPTION OF THE SCHLUMBERGER 2 Management For For SCHLUMBERGER LIMITED (SCHLUMBERGER N.V.) SLB 07-Apr-2010 4 PROPOSAL TO APPROVE THE ADOPTION OF AN AMENDMENT TO THE SCHLUMBERGER DISCOUNTED STOCK PURCHASE PLAN. Management For For SCHLUMBERGER LIMITED (SCHLUMBERGER N.V.) SLB 07-Apr-2010 5 PROPOSAL TO APPROVE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For SOUTHWEST AIRLINES CO. LUV 19-May-2010 1 ELECTION OF DIRECTOR: DAVID W. BIEGLER Management For For SOUTHWEST AIRLINES CO. LUV 19-May-2010 1 ELECTION OF DIRECTOR: DOUGLAS H. BROOKS Management For For SOUTHWEST AIRLINES CO. LUV 19-May-2010 1 ELECTION OF DIRECTOR: WILLIAM H. CUNNINGHAM Management For For SOUTHWEST AIRLINES CO. LUV 19-May-2010 1 ELECTION OF DIRECTOR: JOHN G. DENISON Management For For SOUTHWEST AIRLINES CO. LUV 19-May-2010 1 ELECTION OF DIRECTOR: TRAVIS C. JOHNSON Management For For SOUTHWEST AIRLINES CO. LUV 19-May-2010 1 ELECTION OF DIRECTOR: GARY C. KELLY Management For For SOUTHWEST AIRLINES CO. LUV 19-May-2010 1 ELECTION OF DIRECTOR: NANCY B. LOEFFLER Management For For SOUTHWEST AIRLINES CO. LUV 19-May-2010 1 ELECTION OF DIRECTOR: JOHN T. MONTFORD Management For For SOUTHWEST AIRLINES CO. LUV 19-May-2010 1 ELECTION OF DIRECTOR: DANIEL D. VILLANUEVA Management For For SOUTHWEST AIRLINES CO. LUV 19-May-2010 2 APPROVAL OF THE SOUTHWEST AIRLINES CO. AMENDED AND RESTATED 2 Management For For SOUTHWEST AIRLINES CO. LUV 19-May-2010 3 RATIFICATION OF THE SELECTION OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2010.BOARD OF DIRECTORS RECOMMENDS A VOTE "AGAINST" PROPOSAL 4 Management For For SOUTHWEST AIRLINES CO. LUV 19-May-2010 4 SHAREHOLDER ACTION BY WRITTEN CONSENT. Shareholder Against For STANLEY BLACK & DECKER, INC SWK 20-May-2010 1 ELECTION OF DIRECTOR: NOLAN D. ARCHIBALD Management For For STANLEY BLACK & DECKER, INC SWK 20-May-2010 1 ELECTION OF DIRECTOR: JOHN G. BREEN Management For For STANLEY BLACK & DECKER, INC SWK 20-May-2010 1 ELECTION OF DIRECTOR: GEORGE W. BUCKLEY Management For For STANLEY BLACK & DECKER, INC SWK 20-May-2010 1 ELECTION OF DIRECTOR: VIRGIS W. COLBERT Management For For STANLEY BLACK & DECKER, INC SWK 20-May-2010 1 ELECTION OF DIRECTOR: MANUEL A. FERNANDEZ Management For For STANLEY BLACK & DECKER, INC SWK 20-May-2010 1 ELECTION OF DIRECTOR: BENJAMIN H GRISWOLD, IV Management For For STANLEY BLACK & DECKER, INC SWK 20-May-2010 1 ELECTION OF DIRECTOR: ANTHONY LUISO Management For For STANLEY BLACK & DECKER, INC SWK 20-May-2010 1 ELECTION OF DIRECTOR: JOHN F. LUNDGREN Management For For STANLEY BLACK & DECKER, INC SWK 20-May-2010 1 ELECTION OF DIRECTOR: ROBERT L. RYAN Management For For STANLEY BLACK & DECKER, INC SWK 20-May-2010 2 TO APPROVE ERNST & YOUNG LLP AS INDEPENDENT AUDITORS FOR THE YEAR 2010. Management For For STRYKER CORPORATION SYK 27-Apr-2010 1 ELECTION OF DIRECTOR: HOWARD E. COX, JR. Management For For STRYKER CORPORATION SYK 27-Apr-2010 1 ELECTION OF DIRECTOR: SRIKANT M. DATAR Management For For STRYKER CORPORATION SYK 27-Apr-2010 1 ELECTION OF DIRECTOR: DONALD M. ENGELMAN Management For For STRYKER CORPORATION SYK 27-Apr-2010 1 ELECTION OF DIRECTOR: LOUISE L. FRANCESCONI Management For For STRYKER CORPORATION SYK 27-Apr-2010 1 ELECTION OF DIRECTOR: HOWARD L. LANCE Management For For STRYKER CORPORATION SYK 27-Apr-2010 1 ELECTION OF DIRECTOR: STEPHEN P. MACMILLAN Management For For STRYKER CORPORATION SYK 27-Apr-2010 1 ELECTION OF DIRECTOR: WILLIAM U. PARFET Management For For STRYKER CORPORATION SYK 27-Apr-2010 1 ELECTION OF DIRECTOR: RONDA E. STRYKER Management For For STRYKER CORPORATION SYK 27-Apr-2010 2 RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2010. Management For For SYSCO CORPORATION SYY 18-Nov-2009 1 ELECTION OF DIRECTOR TO SERVE UNTIL THE ANNUAL MEETING OF STOCKHOLDERS IN 2012: JONATHAN GOLDEN Management For For SYSCO CORPORATION SYY 18-Nov-2009 1 ELECTION OF DIRECTOR TO SERVE UNTIL THE ANNUAL MEETING OF STOCKHOLDERS IN 2012: JOSEPH A. HAFNER. JR. Management For For SYSCO CORPORATION SYY 18-Nov-2009 1 ELECTION OF DIRECTOR TO SERVE UNTIL THE ANNUAL MEETING OF STOCKHOLDERS IN 2012: NANCY S. NEWCOMB Management For For SYSCO CORPORATION SYY 18-Nov-2009 1 ELECTION OF DIRECTOR TO SERVE UNTIL THE ANNUAL MEETING OF STOCKHOLDERS IN 2012: KENNETH F. SPITLER Management For For SYSCO CORPORATION SYY 18-Nov-2009 2 TO APPROVE THE 2009 NON-EMPLOYEE DIRECTORS STOCK PLAN. Management For For SYSCO CORPORATION SYY 18-Nov-2009 3 TO AUTHORIZE AMENDMENTS TO SYSCO'S 2, AS AMENDED. Management For For SYSCO CORPORATION SYY 18-Nov-2009 4 TO APPROVE THE MATERIAL TERMS OF, AND THE PAYMENT OF COMPENSATION TO CERTAIN EXECUTIVE OFFICERS PURSUANT TO, THE 2, SO THAT THE DEDUCTIBILITY OF SUCH COMPENSATION WILL NOT BE LIMITED BY SECTION 162(M) OF THE INTERNAL REVENUE CODE. Management For For SYSCO CORPORATION SYY 18-Nov-2009 5 TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS SYSCO'S INDEPENDENT ACCOUNTANTS FOR FISCAL 2010. Management For For SYSCO CORPORATION SYY 18-Nov-2009 6 TO CONSIDER AND APPROVE AN ADVISORY PROPOSAL RELATING TO THE COMPANY'S EXECUTIVE COMPENSATION PHILOSOPHY, POLICIES AND PROCEDURES. Management For For SYSCO CORPORATION SYY 18-Nov-2009 7 TO CONSIDER A STOCKHOLDER PROPOSAL, IF PRESENTED AT THE MEETING, REQUESTING THAT THE BOARD OF DIRECTORS ADOPT CERTAIN PRINCIPLES FOR HEALTH CARE REFORM. Shareholder Against For TENARIS, S.A. TS 02-Jun-2010 1 CONSIDERATION OF BOARD'S MANAGEMENT REPORT AND CERTIFICATIONS AND THE INDEPENDENT AUDITORS' REPORTS FOR YEARS ENDED DECEMBER 31, 2009, 2, AND THE ANNUAL ACCOUNTS. Management For TENARIS, S.A. TS 02-Jun-2010 2 APPROVAL OF THE COMPANY'S CONSOLIDATED FINANCIAL STATEMENTS FOR THE YEARS ENDED DECEMBER 31, 2009, 2 Management For TENARIS, S.A. TS 02-Jun-2010 3 APPROVAL OF THE COMPANY'S ANNUAL ACCOUNTS AS AT DECEMBER 31, 2009. Management For TENARIS, S.A. TS 02-Jun-2010 4 ALLOCATION OF RESULTS AND APPROVAL OF DIVIDEND PAYMENT FOR THE YEAR ENDED DECEMBER 31, 2009. Management For TENARIS, S.A. TS 02-Jun-2010 5 DISCHARGE OF THE MEMBERS OF THE BOARD OF DIRECTORS FOR THE EXERCISE OF THEIR MANDATE DURING YEAR ENDED DECEMBER 31, 2009. Management For TENARIS, S.A. TS 02-Jun-2010 6 ELECTION OF MEMBERS OF THE BOARD OF DIRECTORS. Management For TENARIS, S.A. TS 02-Jun-2010 7 COMPENSATION OF MEMBERS OF THE BOARD OF DIRECTORS. Management For TENARIS, S.A. TS 02-Jun-2010 8 APPOINTMENT OF THE INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2 Management For TENARIS, S.A. TS 02-Jun-2010 9 AUTHORISATION TO THE COMPANY, OR ANY SUBSIDIARY, TO FROM TIME TO TIME PURCHASE, ACQUIRE OR RECEIVE SHARES OF THE COMPANY. Management For TENARIS, S.A. TS 02-Jun-2010 10 AUTHORISATION TO BOARD TO CAUSE DISTRIBUTION OF ALL SHAREHOLDER COMMUNICATIONS, INCLUDING SHAREHOLDER MEETING & PROXY MATERIALS AND ANNUAL REPORTS TO SHAREHOLDERS, BY ELECTRONIC MEANS. Management For TEXAS INSTRUMENTS INCORPORATED TXN 15-Apr-2010 1 ELECTION OF DIRECTOR: R.W. BABB, JR. Management For For TEXAS INSTRUMENTS INCORPORATED TXN 15-Apr-2010 1 ELECTION OF DIRECTOR: D.L. BOREN Management For For TEXAS INSTRUMENTS INCORPORATED TXN 15-Apr-2010 1 ELECTION OF DIRECTOR: D.A. CARP Management For For TEXAS INSTRUMENTS INCORPORATED TXN 15-Apr-2010 1 ELECTION OF DIRECTOR: C.S. COX Management For For TEXAS INSTRUMENTS INCORPORATED TXN 15-Apr-2010 1 ELECTION OF DIRECTOR: D.R. GOODE Management For For TEXAS INSTRUMENTS INCORPORATED TXN 15-Apr-2010 1 ELECTION OF DIRECTOR: S.P. MACMILLAN Management For For TEXAS INSTRUMENTS INCORPORATED TXN 15-Apr-2010 1 ELECTION OF DIRECTOR: P.H. PATSLEY Management For For TEXAS INSTRUMENTS INCORPORATED TXN 15-Apr-2010 1 ELECTION OF DIRECTOR: W.R. SANDERS Management For For TEXAS INSTRUMENTS INCORPORATED TXN 15-Apr-2010 1 ELECTION OF DIRECTOR: R.J. SIMMONS Management For For TEXAS INSTRUMENTS INCORPORATED TXN 15-Apr-2010 1 ELECTION OF DIRECTOR: R.K. TEMPLETON Management For For TEXAS INSTRUMENTS INCORPORATED TXN 15-Apr-2010 1 ELECTION OF DIRECTOR: C.T. WHITMAN Management For For TEXAS INSTRUMENTS INCORPORATED TXN 15-Apr-2010 2 BOARD PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2010. Management For For THE ALLSTATE CORPORATION ALL 18-May-2010 1 ELECTION OF DIRECTOR: F. DUANE ACKERMAN Management For For THE ALLSTATE CORPORATION ALL 18-May-2010 1 ELECTION OF DIRECTOR: ROBERT D. BEYER Management For For THE ALLSTATE CORPORATION ALL 18-May-2010 1 ELECTION OF DIRECTOR: W. JAMES FARRELL Management For For THE ALLSTATE CORPORATION ALL 18-May-2010 1 ELECTION OF DIRECTOR: JACK M. GREENBERG Management For For THE ALLSTATE CORPORATION ALL 18-May-2010 1 ELECTION OF DIRECTOR: RONALD T. LEMAY Management For For THE ALLSTATE CORPORATION ALL 18-May-2010 1 ELECTION OF DIRECTOR: ANDREA REDMOND Management For For THE ALLSTATE CORPORATION ALL 18-May-2010 1 ELECTION OF DIRECTOR: H. JOHN RILEY, JR. Management For For THE ALLSTATE CORPORATION ALL 18-May-2010 1 ELECTION OF DIRECTOR: JOSHUA I. SMITH Management For For THE ALLSTATE CORPORATION ALL 18-May-2010 1 ELECTION OF DIRECTOR: JUDITH A. SPRIESER Management For For THE ALLSTATE CORPORATION ALL 18-May-2010 1 ELECTION OF DIRECTOR: MARY ALICE TAYLOR Management For For THE ALLSTATE CORPORATION ALL 18-May-2010 1 ELECTION OF DIRECTOR: THOMAS J. WILSON Management For For THE ALLSTATE CORPORATION ALL 18-May-2010 2 RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS ALLSTATE'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANT FOR 2010. Management For For THE ALLSTATE CORPORATION ALL 18-May-2010 3 STOCKHOLDER PROPOSAL SEEKING THE RIGHT TO CALL SPECIAL SHAREOWNER MEETINGS. Shareholder Against For THE ALLSTATE CORPORATION ALL 18-May-2010 4 STOCKHOLDER PROPOSAL SEEKING THE RIGHT FOR STOCKHOLDERS TO ACT BY WRITTEN CONSENT. Shareholder Against For THE ALLSTATE CORPORATION ALL 18-May-2010 5 STOCKHOLDER PROPOSAL SEEKING AN ADVISORY RESOLUTION TO RATIFY THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS. Shareholder Against For THE ALLSTATE CORPORATION ALL 18-May-2010 6 STOCKHOLDER PROPOSAL SEEKING A REVIEW AND REPORT ON EXECUTIVE COMPENSATION. Shareholder Against For THE ALLSTATE CORPORATION ALL 18-May-2010 7 STOCKHOLDER PROPOSAL SEEKING A REPORT ON POLITICAL CONTRIBUTIONS AND PAYMENTS TO TRADE ASSOCIATIONS AND OTHER TAX EXEMPT ORGANIZATIONS. Shareholder Against For THE BOEING COMPANY BA 26-Apr-2010 1 ELECTION OF DIRECTOR: JOHN H. BIGGS Management For For THE BOEING COMPANY BA 26-Apr-2010 1 ELECTION OF DIRECTOR: JOHN E. BRYSON Management For For THE BOEING COMPANY BA 26-Apr-2010 1 ELECTION OF DIRECTOR: DAVID L. CALHOUN Management For For THE BOEING COMPANY BA 26-Apr-2010 1 ELECTION OF DIRECTOR: ARTHUR D. COLLINS, JR. Management For For THE BOEING COMPANY BA 26-Apr-2010 1 ELECTION OF DIRECTOR: LINDA Z. COOK Management For For THE BOEING COMPANY BA 26-Apr-2010 1 ELECTION OF DIRECTOR: WILLIAM M. DALEY Management For For THE BOEING COMPANY BA 26-Apr-2010 1 ELECTION OF DIRECTOR: KENNETH M. DUBERSTEIN Management For For THE BOEING COMPANY BA 26-Apr-2010 1 ELECTION OF DIRECTOR: EDMUND P. GIAMBASTIANI, JR. Management For For THE BOEING COMPANY BA 26-Apr-2010 1 ELECTION OF DIRECTOR: JOHN F. MCDONNELL Management For For THE BOEING COMPANY BA 26-Apr-2010 1 ELECTION OF DIRECTOR: W. JAMES MCNERNEY, JR. Management For For THE BOEING COMPANY BA 26-Apr-2010 1 ELECTION OF DIRECTOR: SUSAN C. SCHWAB Management For For THE BOEING COMPANY BA 26-Apr-2010 1 ELECTION OF DIRECTOR: MIKE S. ZAFIROVSKI Management For For THE BOEING COMPANY BA 26-Apr-2010 2 RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT AUDITOR. Management For For THE BOEING COMPANY BA 26-Apr-2010 3 ETHICAL CRITERIA FOR MILITARY CONTRACTS. Shareholder Against For THE BOEING COMPANY BA 26-Apr-2010 4 ADVISORY VOTE ON NAMED EXECUTIVE OFFICER COMPENSATION. Shareholder Against For THE BOEING COMPANY BA 26-Apr-2010 5 CHANGE OWNERSHIP THRESHOLD TO CALL SPECIAL MEETINGS. Shareholder Against For THE BOEING COMPANY BA 26-Apr-2010 6 INDEPENDENT CHAIRMAN. Shareholder Against For THE BOEING COMPANY BA 26-Apr-2010 7 REPORT ON POLITICAL CONTRIBUTIONS. Shareholder Against For THE CHUBB CORPORATION CB 27-Apr-2010 1 ELECTION OF DIRECTOR: ZOE BAIRD Management For For THE CHUBB CORPORATION CB 27-Apr-2010 1 ELECTION OF DIRECTOR: SHEILA P. BURKE Management For For THE CHUBB CORPORATION CB 27-Apr-2010 1 ELECTION OF DIRECTOR: JAMES I. CASH, JR. Management For For THE CHUBB CORPORATION CB 27-Apr-2010 1 ELECTION OF DIRECTOR: JOHN D. FINNEGAN Management For For THE CHUBB CORPORATION CB 27-Apr-2010 1 ELECTION OF DIRECTOR: MARTIN G. MCGUINN Management For For THE CHUBB CORPORATION CB 27-Apr-2010 1 ELECTION OF DIRECTOR: LAWRENCE M. SMALL Management For For THE CHUBB CORPORATION CB 27-Apr-2010 1 ELECTION OF DIRECTOR: JESS SODERBERG Management For For THE CHUBB CORPORATION CB 27-Apr-2010 1 ELECTION OF DIRECTOR: DANIEL E. SOMERS Management For For THE CHUBB CORPORATION CB 27-Apr-2010 1 ELECTION OF DIRECTOR: KAREN HASTIE WILLIAMS Management For For THE CHUBB CORPORATION CB 27-Apr-2010 1 ELECTION OF DIRECTOR: JAMES M. ZIMMERMAN Management For For THE CHUBB CORPORATION CB 27-Apr-2010 1 ELECTION OF DIRECTOR: ALFRED W. ZOLLAR Management For For THE CHUBB CORPORATION CB 27-Apr-2010 2 TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT AUDITOR. Management For For THE CLOROX COMPANY CLX 18-Nov-2009 1 ELECTION OF DIRECTOR: DANIEL BOGGAN, JR Management For For THE CLOROX COMPANY CLX 18-Nov-2009 1 ELECTION OF DIRECTOR: RICHARD H. CARMONA Management For For THE CLOROX COMPANY CLX 18-Nov-2009 1 ELECTION OF DIRECTOR: TULLY M. FRIEDMAN Management For For THE CLOROX COMPANY CLX 18-Nov-2009 1 ELECTION OF DIRECTOR: GEORGE J. HARAD Management For For THE CLOROX COMPANY CLX 18-Nov-2009 1 ELECTION OF DIRECTOR: DONALD R. KNAUSS Management For For THE CLOROX COMPANY CLX 18-Nov-2009 1 ELECTION OF DIRECTOR: ROBERT W. MATSCHULLAT Management For For THE CLOROX COMPANY CLX 18-Nov-2009 1 ELECTION OF DIRECTOR: GARY G. MICHAEL Management For For THE CLOROX COMPANY CLX 18-Nov-2009 1 ELECTION OF DIRECTOR: EDWARD A. MUELLER Management For For THE CLOROX COMPANY CLX 18-Nov-2009 1 ELECTION OF DIRECTOR: JAN L. MURLEY Management For For THE CLOROX COMPANY CLX 18-Nov-2009 1 ELECTION OF DIRECTOR: PAMELA THOMAS-GRAHAM Management For For THE CLOROX COMPANY CLX 18-Nov-2009 1 ELECTION OF DIRECTOR: CAROLYN M. TICKNOR Management For For THE CLOROX COMPANY CLX 18-Nov-2009 2 RATIFICATION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For THE CLOROX COMPANY CLX 18-Nov-2009 3 STOCKHOLDER PROPOSAL ON INDEPENDENT CHAIRMAN Shareholder Against For THE COCA-COLA COMPANY KO 21-Apr-2010 1 ELECTION OF DIRECTOR: HERBERT A. ALLEN Management For For THE COCA-COLA COMPANY KO 21-Apr-2010 2 ELECTION OF DIRECTOR: RONALD W. ALLEN Management For For THE COCA-COLA COMPANY KO 21-Apr-2010 3 ELECTION OF DIRECTOR: CATHLEEN P. BLACK Management For For THE COCA-COLA COMPANY KO 21-Apr-2010 4 ELECTION OF DIRECTOR: BARRY DILLER Management For For THE COCA-COLA COMPANY KO 21-Apr-2010 5 ELECTION OF DIRECTOR: ALEXIS M. HERMAN Management For For THE COCA-COLA COMPANY KO 21-Apr-2010 6 ELECTION OF DIRECTOR: MUHTAR KENT Management For For THE COCA-COLA COMPANY KO 21-Apr-2010 7 ELECTION OF DIRECTOR: DONALD R. KEOUGH Management For For THE COCA-COLA COMPANY KO 21-Apr-2010 8 ELECTION OF DIRECTOR: MARIA ELENA LAGOMASINO Management For For THE COCA-COLA COMPANY KO 21-Apr-2010 9 ELECTION OF DIRECTOR: DONALD F. MCHENRY Management For For THE COCA-COLA COMPANY KO 21-Apr-2010 10 ELECTION OF DIRECTOR: SAM NUNN Management For For THE COCA-COLA COMPANY KO 21-Apr-2010 11 ELECTION OF DIRECTOR: JAMES D. ROBINSON III Management For For THE COCA-COLA COMPANY KO 21-Apr-2010 12 ELECTION OF DIRECTOR: PETER V. UEBERROTH Management For For THE COCA-COLA COMPANY KO 21-Apr-2010 13 ELECTION OF DIRECTOR: JACOB WALLENBERG Management For For THE COCA-COLA COMPANY KO 21-Apr-2010 14 ELECTION OF DIRECTOR: JAMES B. WILLIAMS Management For For THE COCA-COLA COMPANY KO 21-Apr-2010 15 RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT AUDITORS Management For For THE COCA-COLA COMPANY KO 21-Apr-2010 16 SHAREOWNER PROPOSAL REGARDING AN ADVISORY VOTE ON EXECUTIVE COMPENSATION Shareholder Against For THE COCA-COLA COMPANY KO 21-Apr-2010 17 SHAREOWNER PROPOSAL REGARDING AN INDEPENDENT BOARD CHAIR Shareholder Against For THE COCA-COLA COMPANY KO 21-Apr-2010 18 SHAREOWNER PROPOSAL REGARDING RESTRICTED STOCK Shareholder Against For THE COCA-COLA COMPANY KO 21-Apr-2010 19 SHAREOWNER PROPOSAL REGARDING A REPORT ON BISPHENOL-A Shareholder Against For THE DOW CHEMICAL COMPANY DOW 13-May-2010 1 ELECTION OF DIRECTOR: ARNOLD A. ALLEMANG Management For For THE DOW CHEMICAL COMPANY DOW 13-May-2010 1 ELECTION OF DIRECTOR: JACQUELINE K. BARTON Management For For THE DOW CHEMICAL COMPANY DOW 13-May-2010 1 ELECTION OF DIRECTOR: JAMES A. BELL Management For For THE DOW CHEMICAL COMPANY DOW 13-May-2010 1 ELECTION OF DIRECTOR: JEFF M. FETTIG Management For For THE DOW CHEMICAL COMPANY DOW 13-May-2010 1 ELECTION OF DIRECTOR: BARBARA H. FRANKLIN Management For For THE DOW CHEMICAL COMPANY DOW 13-May-2010 1 ELECTION OF DIRECTOR: JOHN B. HESS Management For For THE DOW CHEMICAL COMPANY DOW 13-May-2010 1 ELECTION OF DIRECTOR: ANDREW N. LIVERIS Management For For THE DOW CHEMICAL COMPANY DOW 13-May-2010 1 ELECTION OF DIRECTOR: PAUL POLMAN Management For For THE DOW CHEMICAL COMPANY DOW 13-May-2010 1 ELECTION OF DIRECTOR: DENNIS H. REILLEY Management For For THE DOW CHEMICAL COMPANY DOW 13-May-2010 1 ELECTION OF DIRECTOR: JAMES M. RINGLER Management For For THE DOW CHEMICAL COMPANY DOW 13-May-2010 1 ELECTION OF DIRECTOR: RUTH G. SHAW Management For For THE DOW CHEMICAL COMPANY DOW 13-May-2010 1 ELECTION OF DIRECTOR: PAUL G. STERN Management For For THE DOW CHEMICAL COMPANY DOW 13-May-2010 2 RATIFICATION OF THE APPOINTMENT OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For THE DOW CHEMICAL COMPANY DOW 13-May-2010 3 AMENDMENT OF THE RESTATED CERTIFICATE OF INCORPORATION REGARDING SPECIAL STOCKHOLDER MEETINGS. Management For For THE DOW CHEMICAL COMPANY DOW 13-May-2010 4 STOCKHOLDER PROPOSAL ON ENVIRONMENTAL REMEDIATION IN THE MIDLAND AREA. Shareholder Against For THE DOW CHEMICAL COMPANY DOW 13-May-2010 5 STOCKHOLDER PROPOSAL ON EXECUTIVE STOCK RETENTION. Shareholder Against For THE DOW CHEMICAL COMPANY DOW 13-May-2010 6 STOCKHOLDER PROPOSAL ON EXECUTIVE COMPENSATION. Shareholder Against For THE HOME DEPOT, INC. HD 20-May-2010 1 ELECTION OF DIRECTOR: F. DUANE ACKERMAN Management For For THE HOME DEPOT, INC. HD 20-May-2010 1 ELECTION OF DIRECTOR: DAVID H. BATCHELDER Management For For THE HOME DEPOT, INC. HD 20-May-2010 1 ELECTION OF DIRECTOR: FRANCIS S. BLAKE Management For For THE HOME DEPOT, INC. HD 20-May-2010 1 ELECTION OF DIRECTOR: ARI BOUSBIB Management For For THE HOME DEPOT, INC. HD 20-May-2010 1 ELECTION OF DIRECTOR: GREGORY D. BRENNEMAN Management For For THE HOME DEPOT, INC. HD 20-May-2010 1 ELECTION OF DIRECTOR: ALBERT P. CAREY Management For For THE HOME DEPOT, INC. HD 20-May-2010 1 ELECTION OF DIRECTOR: ARMANDO CODINA Management For For THE HOME DEPOT, INC. HD 20-May-2010 1 ELECTION OF DIRECTOR: BONNIE G. HILL Management For For THE HOME DEPOT, INC. HD 20-May-2010 1 ELECTION OF DIRECTOR: KAREN L. KATEN Management For For THE HOME DEPOT, INC. HD 20-May-2010 2 PROPOSAL TO RATIFY THE APPOINTMENT OF KPMG LLP Management For For THE HOME DEPOT, INC. HD 20-May-2010 3 PROPOSAL TO APPROVE THE MATERIAL TERMS OF PERFORMANCE GOALS FOR QUALIFIED PERFORMANCE-BASED AWARDS UNDER THE HOME DEPOT, INC. 2 Management For For THE HOME DEPOT, INC. HD 20-May-2010 4 SHAREHOLDER PROPOSAL REGARDING CUMULATIVE VOTING Shareholder Against For THE HOME DEPOT, INC. HD 20-May-2010 5 SHAREHOLDER PROPOSAL REGARDING EXECUTIVE OFFICER COMPENSATION Shareholder Against For THE HOME DEPOT, INC. HD 20-May-2010 6 SHAREHOLDER PROPOSAL REGARDING SPECIAL SHAREHOLDER MEETINGS Shareholder Against For THE HOME DEPOT, INC. HD 20-May-2010 7 SHAREHOLDER PROPOSAL REGARDING SHAREHOLDER ACTION BY WRITTEN CONSENT Shareholder Against For THE HOME DEPOT, INC. HD 20-May-2010 8 SHAREHOLDER PROPOSAL REGARDING INDEPENDENT CHAIRMAN OF THE BOARD Shareholder Against For THE HOME DEPOT, INC. HD 20-May-2010 9 SHAREHOLDER PROPOSAL REGARDING EMPLOYMENT DIVERSITY REPORT Shareholder Against For THE HOME DEPOT, INC. HD 20-May-2010 10 SHAREHOLDER PROPOSAL REGARDING REINCORPORATION IN NORTH DAKOTA Shareholder Against For THE MCGRAW-HILL COMPANIES, INC. MHP 28-Apr-2010 1 ELECTION OF DIRECTOR: PEDRO ASPE Management For For THE MCGRAW-HILL COMPANIES, INC. MHP 28-Apr-2010 1 ELECTION OF DIRECTOR: ROBERT P. MCGRAW Management For For THE MCGRAW-HILL COMPANIES, INC. MHP 28-Apr-2010 1 ELECTION OF DIRECTOR: HILDA OCHOA-BRILLEMBOURG Management For For THE MCGRAW-HILL COMPANIES, INC. MHP 28-Apr-2010 1 ELECTION OF DIRECTOR: EDWARD B. RUST, JR. Management For For THE MCGRAW-HILL COMPANIES, INC. MHP 28-Apr-2010 VOTE TO AMEND THE RESTATED CERTIFICATE OF INCORPORATION TO DECLASSIFY THE BOARD OF DIRECTORS Management For For THE MCGRAW-HILL COMPANIES, INC. MHP 28-Apr-2010 VOTE TO AMEND THE RESTATED CERTIFICATE OF INCORPORATION TO ELIMINATE RELATED SUPERMAJORITY VOTING PROVISIONS Management For For THE MCGRAW-HILL COMPANIES, INC. MHP 28-Apr-2010 VOTE TO AMEND THE RESTATED CERTIFICATE OF INCORPORATION TO ELIMINATE SUPERMAJORITY VOTING FOR MERGER OR CONSOLIDATION Management For For THE MCGRAW-HILL COMPANIES, INC. MHP 28-Apr-2010 VOTE TO AMEND THE RESTATED CERTIFICATE OF INCORPORATION TO ELIMINATE SUPERMAJORITY VOTING FOR SALE, LEASE, EXCHANGE OR OTHER DISPOSITION OF ALL OR SUBSTANTIALLY ALL OF THE COMPANY'S ASSETS OUTSIDE THE ORDINARY COURSE OF BUSINESS Management For For THE MCGRAW-HILL COMPANIES, INC. MHP 28-Apr-2010 VOTE TO AMEND THE RESTATED CERTIFICATE OF INCORPORATION TO ELIMINATE SUPERMAJORITY VOTING FOR PLAN FOR THE EXCHANGE OF SHARES Management For For THE MCGRAW-HILL COMPANIES, INC. MHP 28-Apr-2010 VOTE TO AMEND THE RESTATED CERTIFICATE OF INCORPORATION TO ELIMINATE SUPERMAJORITY VOTING FOR AUTHORIZATION OF DISSOLUTION Management For For THE MCGRAW-HILL COMPANIES, INC. MHP 28-Apr-2010 4 VOTE TO AMEND THE RESTATED CERTIFICATE OF INCORPORATION TO ELIMINATE THE "FAIR PRICE" PROVISION Management For For THE MCGRAW-HILL COMPANIES, INC. MHP 28-Apr-2010 5 VOTE TO APPROVE THE AMENDED AND RESTATED 2 Management For For THE MCGRAW-HILL COMPANIES, INC. MHP 28-Apr-2010 6 VOTE TO RATIFY ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2010 Management For For THE MCGRAW-HILL COMPANIES, INC. MHP 28-Apr-2010 7 SHAREHOLDER PROPOSAL REQUESTING SPECIAL SHAREHOLDER MEETINGS Shareholder Against For THE MCGRAW-HILL COMPANIES, INC. MHP 28-Apr-2010 8 SHAREHOLDER PROPOSAL REQUESTING SHAREHOLDER ACTION BY WRITTEN CONSENT Shareholder Against For THE PNC FINANCIAL SERVICES GROUP, INC. PNC 27-Apr-2010 1 ELECTION OF DIRECTOR: RICHARD O. BERNDT Management For For THE PNC FINANCIAL SERVICES GROUP, INC. PNC 27-Apr-2010 1 ELECTION OF DIRECTOR: CHARLES E. BUNCH Management For For THE PNC FINANCIAL SERVICES GROUP, INC. PNC 27-Apr-2010 1 ELECTION OF DIRECTOR: PAUL W. CHELLGREN Management For For THE PNC FINANCIAL SERVICES GROUP, INC. PNC 27-Apr-2010 1 ELECTION OF DIRECTOR: ROBERT N. CLAY Management For For THE PNC FINANCIAL SERVICES GROUP, INC. PNC 27-Apr-2010 1 ELECTION OF DIRECTOR: KAY COLES JAMES Management For For THE PNC FINANCIAL SERVICES GROUP, INC. PNC 27-Apr-2010 1 ELECTION OF DIRECTOR: RICHARD B. KELSON Management For For THE PNC FINANCIAL SERVICES GROUP, INC. PNC 27-Apr-2010 1 ELECTION OF DIRECTOR: BRUCE C. LINDSAY Management For For THE PNC FINANCIAL SERVICES GROUP, INC. PNC 27-Apr-2010 1 ELECTION OF DIRECTOR: ANTHONY A. MASSARO Management For For THE PNC FINANCIAL SERVICES GROUP, INC. PNC 27-Apr-2010 1 ELECTION OF DIRECTOR: JANE G. PEPPER Management For For THE PNC FINANCIAL SERVICES GROUP, INC. PNC 27-Apr-2010 1 ELECTION OF DIRECTOR: JAMES E. ROHR Management For For THE PNC FINANCIAL SERVICES GROUP, INC. PNC 27-Apr-2010 1 ELECTION OF DIRECTOR: DONALD J. SHEPARD Management For For THE PNC FINANCIAL SERVICES GROUP, INC. PNC 27-Apr-2010 1 ELECTION OF DIRECTOR: LORENE K. STEFFES Management For For THE PNC FINANCIAL SERVICES GROUP, INC. PNC 27-Apr-2010 1 ELECTION OF DIRECTOR: DENNIS F. STRIGL Management For For THE PNC FINANCIAL SERVICES GROUP, INC. PNC 27-Apr-2010 1 ELECTION OF DIRECTOR: STEPHEN G. THIEKE Management For For THE PNC FINANCIAL SERVICES GROUP, INC. PNC 27-Apr-2010 1 ELECTION OF DIRECTOR: THOMAS J. USHER Management For For THE PNC FINANCIAL SERVICES GROUP, INC. PNC 27-Apr-2010 1 ELECTION OF DIRECTOR: GEORGE H. WALLS, JR. Management For For THE PNC FINANCIAL SERVICES GROUP, INC. PNC 27-Apr-2010 1 ELECTION OF DIRECTOR: HELGE H. WEHMEIER Management For For THE PNC FINANCIAL SERVICES GROUP, INC. PNC 27-Apr-2010 2 RATIFICATION OF THE AUDIT COMMITTEE'S SELECTION OF PRICEWATERHOUSECOOPERS LLP AS PNC'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2010. Management For For THE PNC FINANCIAL SERVICES GROUP, INC. PNC 27-Apr-2010 3 APPROVAL OF AN ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management Abstain Against THE PNC FINANCIAL SERVICES GROUP, INC. PNC 27-Apr-2010 4 A SHAREHOLDER PROPOSAL REGARDING APPROVAL OF SEVERANCE AGREEMENTS, IF PROPERLY PRESENTED BEFORE THE MEETING. Shareholder For Against THE PNC FINANCIAL SERVICES GROUP, INC. PNC 27-Apr-2010 5 A SHAREHOLDER PROPOSAL REGARDING A REPORT OF EXECUTIVE COMPENSATION THAT IS NOT TAX DEDUCTIBLE, IF PROPERLY PRESENTED BEFORE THE MEETING. Shareholder Against For THE PROCTER & GAMBLE COMPANY PG 13-Oct-2009 1 ELECTION OF DIRECTOR: KENNETH I. CHENAULT Management For For THE PROCTER & GAMBLE COMPANY PG 13-Oct-2009 1 ELECTION OF DIRECTOR: SCOTT D. COOK Management For For THE PROCTER & GAMBLE COMPANY PG 13-Oct-2009 1 ELECTION OF DIRECTOR: RAJAT K. GUPTA Management For For THE PROCTER & GAMBLE COMPANY PG 13-Oct-2009 1 ELECTION OF DIRECTOR: A.G. LAFLEY Management For For THE PROCTER & GAMBLE COMPANY PG 13-Oct-2009 1 ELECTION OF DIRECTOR: CHARLES R. LEE Management For For THE PROCTER & GAMBLE COMPANY PG 13-Oct-2009 1 ELECTION OF DIRECTOR: LYNN M. MARTIN Management For For THE PROCTER & GAMBLE COMPANY PG 13-Oct-2009 1 ELECTION OF DIRECTOR: ROBERT A. MCDONALD Management For For THE PROCTER & GAMBLE COMPANY PG 13-Oct-2009 1 ELECTION OF DIRECTOR: W. JAMES MCNERNEY, JR. Management For For THE PROCTER & GAMBLE COMPANY PG 13-Oct-2009 1 ELECTION OF DIRECTOR: JOHNATHAN A. RODGERS Management For For THE PROCTER & GAMBLE COMPANY PG 13-Oct-2009 1 ELECTION OF DIRECTOR: RALPH SNYDERMAN, M.D. Management For For THE PROCTER & GAMBLE COMPANY PG 13-Oct-2009 1 ELECTION OF DIRECTOR: MARY AGNES WILDEROTTER Management For For THE PROCTER & GAMBLE COMPANY PG 13-Oct-2009 1 ELECTION OF DIRECTOR: PATRICIA A. WOERTZ Management For For THE PROCTER & GAMBLE COMPANY PG 13-Oct-2009 1 ELECTION OF DIRECTOR: ERNESTO ZEDILLO Management For For THE PROCTER & GAMBLE COMPANY PG 13-Oct-2009 2 RATIFY APPOINTMENT OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management For For THE PROCTER & GAMBLE COMPANY PG 13-Oct-2009 3 AMEND THE COMPANY'S CODE OF REGULATIONS Management For For THE PROCTER & GAMBLE COMPANY PG 13-Oct-2009 4 APPROVE THE PROCTER & GAMBLE 2 Management For For THE PROCTER & GAMBLE COMPANY PG 13-Oct-2009 5 SHAREHOLDER PROPOSAL #1 - CUMULATIVE VOTING Shareholder Against For THE PROCTER & GAMBLE COMPANY PG 13-Oct-2009 6 SHAREHOLDER PROPOSAL #2 - ADVISORY VOTE ON EXECUTIVE COMPENSATION Shareholder Against For THE SOUTHERN COMPANY SO 26-May-2010 1 ELECTION OF DIRECTOR: J.P. BARANCO Management For For THE SOUTHERN COMPANY SO 26-May-2010 1 ELECTION OF DIRECTOR: J.A. BOSCIA Management For For THE SOUTHERN COMPANY SO 26-May-2010 1 ELECTION OF DIRECTOR: H.A. CLARK III Management For For THE SOUTHERN COMPANY SO 26-May-2010 1 ELECTION OF DIRECTOR: H.W. HABERMEYER, JR. Management For For THE SOUTHERN COMPANY SO 26-May-2010 1 ELECTION OF DIRECTOR: V.M. HAGEN Management For For THE SOUTHERN COMPANY SO 26-May-2010 1 ELECTION OF DIRECTOR: W.A. HOOD, JR. Management For For THE SOUTHERN COMPANY SO 26-May-2010 1 ELECTION OF DIRECTOR: D.M. JAMES Management For For THE SOUTHERN COMPANY SO 26-May-2010 1 ELECTION OF DIRECTOR: J.N. PURCELL Management For For THE SOUTHERN COMPANY SO 26-May-2010 1 ELECTION OF DIRECTOR: D.M. RATCLIFFE Management For For THE SOUTHERN COMPANY SO 26-May-2010 1 ELECTION OF DIRECTOR: W.G. SMITH, JR. Management For For THE SOUTHERN COMPANY SO 26-May-2010 1 ELECTION OF DIRECTOR: L.D. THOMPSON Management For For THE SOUTHERN COMPANY SO 26-May-2010 2 RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2010 Management For For THE SOUTHERN COMPANY SO 26-May-2010 3 AMENDMENT OF COMPANY'S BY-LAWS REGARDING MAJORITY VOTING AND CUMULATIVE VOTING Management For For THE SOUTHERN COMPANY SO 26-May-2010 4 AMENDMENT OF COMPANY'S CERTIFICATE OF INCORPORATION REGARDING CUMULATIVE VOTING Management For For THE SOUTHERN COMPANY SO 26-May-2010 5 AMENDMENT OF COMPANY'S CERTIFICATE OF INCORPORATION TO INCREASE NUMBER OF AUTHORIZED SHARES OF COMMON STOCK Management For For THE SOUTHERN COMPANY SO 26-May-2010 6 STOCKHOLDER PROPOSAL ON CLIMATE CHANGE ENVIRONMENTAL REPORT Shareholder Against For THE SOUTHERN COMPANY SO 26-May-2010 7 STOCKHOLDER PROPOSAL ON COAL COMBUSTION BYPRODUCTS ENVIRONMENTAL REPORT Shareholder Against For THE STANLEY WORKS SWK 12-Mar-2010 1 PROPOSAL TO APPROVE THE ISSUANCE OF STANLEY COMMON STOCK IN CONNECTION WITH THE MERGER CONTEMPLATED BY THE AGREEMENT AND PLAN OF MERGER, DATED AS OF NOVEMBER 2, 2009, BY AND AMONG THE BLACK & DECKER CORPORATION, STANLEY AND BLUE JAY ACQUISITION CORP. Management For For THE STANLEY WORKS SWK 12-Mar-2010 2 PROPOSAL TO AMEND THE CERTIFICATE OF INCORPORATION OF STANLEY TO (A) INCREASE THE AUTHORIZED NUMBER OF SHARES OF STANLEY COMMON STOCK FROM 200,000,,000,000 AND (B) CHANGE THE NAME OF STANLEY TO "STANLEY BLACK & DECKER, INC." Management For For THE STANLEY WORKS SWK 12-Mar-2010 3 PROPOSAL TO AMEND THE STANLEY 2009 LONG-TERM INCENTIVE PLAN TO AMONG OTHER THINGS, INCREASE THE NUMBER OF SHARES AVAILABLE TO BE ISSUED UNDER SUCH PLAN. Management For For THE STANLEY WORKS SWK 12-Mar-2010 4 PROPOSAL TO APPROVE AN ADJOURNMENT OF THE STANLEY SPECIAL MEETING (IF NECESSARY OR APPROPRIATE, INCLUDING TO SOLICIT ADDITIONAL PROXIES IF THERE ARE NOT SUFFICIENT VOTES FOR THE APPROVAL OF ANY OF THE FOREGOING PROPOSALS). Management For For THE TORONTO-DOMINION BANK TD 25-Mar-2010 1 ELECTION OF DIRECTOR: WILLIAM E. BENNETT Management For For THE TORONTO-DOMINION BANK TD 25-Mar-2010 1 ELECTION OF DIRECTOR: HUGH J. BOLTON Management For For THE TORONTO-DOMINION BANK TD 25-Mar-2010 1 ELECTION OF DIRECTOR: JOHN L. BRAGG Management For For THE TORONTO-DOMINION BANK TD 25-Mar-2010 1 ELECTION OF DIRECTOR: W. EDMUND CLARK Management For For THE TORONTO-DOMINION BANK TD 25-Mar-2010 1 ELECTION OF DIRECTOR: WENDY K. DOBSON Management For For THE TORONTO-DOMINION BANK TD 25-Mar-2010 1 ELECTION OF DIRECTOR: HENRY H. KETCHAM Management For For THE TORONTO-DOMINION BANK TD 25-Mar-2010 1 ELECTION OF DIRECTOR: PIERRE H. LESSARD Management For For THE TORONTO-DOMINION BANK TD 25-Mar-2010 1 ELECTION OF DIRECTOR: BRIAN M. LEVITT Management For For THE TORONTO-DOMINION BANK TD 25-Mar-2010 1 ELECTION OF DIRECTOR: HAROLD H. MACKAY Management For For THE TORONTO-DOMINION BANK TD 25-Mar-2010 1 ELECTION OF DIRECTOR: IRENE R. MILLER Management For For THE TORONTO-DOMINION BANK TD 25-Mar-2010 1 ELECTION OF DIRECTOR: NADIR H. MOHAMED Management For For THE TORONTO-DOMINION BANK TD 25-Mar-2010 1 ELECTION OF DIRECTOR: WILBUR J. PREZZANO Management For For THE TORONTO-DOMINION BANK TD 25-Mar-2010 1 ELECTION OF DIRECTOR: HELEN K. SINCLAIR Management For For THE TORONTO-DOMINION BANK TD 25-Mar-2010 1 ELECTION OF DIRECTOR: CAROLE S. TAYLOR Management For For THE TORONTO-DOMINION BANK TD 25-Mar-2010 1 ELECTION OF DIRECTOR: JOHN M. THOMPSON Management For For THE TORONTO-DOMINION BANK TD 25-Mar-2010 2 APPOINTMENT OF AUDITOR NAMED IN THE MANAGEMENT PROXY CIRCULAR Management For For THE TORONTO-DOMINION BANK TD 25-Mar-2010 3 APPROACH TO EXECUTIVE COMPENSATION DISCLOSURE IN THE REPORT OF THE MANAGEMENT RESOURCES COMMITTEE AND APPROACH TO COMPENSATION SECTIONS OF THE MANAGEMENT PROXY CIRCULAR. (NOTE - ITEM C ABOVE IS AN ADVISORY VOTE) Management For For THE TORONTO-DOMINION BANK TD 25-Mar-2010 4 SHAREHOLDER PROPOSAL ON GREATER CHOICE IN DIRECTOR ELECTIONS Shareholder Against For THE TORONTO-DOMINION BANK TD 25-Mar-2010 5 SHAREHOLDER PROPOSAL ON RATIFICATION OF EXECUTIVE COMPENSATION. Shareholder Against For TYCO INTERNATIONAL LTD. TYC H89128104 10-Mar-2010 1 ELECTION OF DIRECTOR: EDWARD D. BREEN Management For For TYCO INTERNATIONAL LTD. TYC H89128104 10-Mar-2010 1 ELECTION OF DIRECTOR: MICHAEL E. DANIELS Management For For TYCO INTERNATIONAL LTD. TYC H89128104 10-Mar-2010 1 ELECTION OF DIRECTOR: TIMOTHY M. DONAHUE Management For For TYCO INTERNATIONAL LTD. TYC H89128104 10-Mar-2010 1 ELECTION OF DIRECTOR: BRIAN DUPERREAULT Management For For TYCO INTERNATIONAL LTD. TYC H89128104 10-Mar-2010 1 ELECTION OF DIRECTOR: BRUCE S. GORDON Management For For TYCO INTERNATIONAL LTD. TYC H89128104 10-Mar-2010 1 ELECTION OF DIRECTOR: RAJIV L. GUPTA Management For For TYCO INTERNATIONAL LTD. TYC H89128104 10-Mar-2010 1 ELECTION OF DIRECTOR: JOHN A. KROL Management For For TYCO INTERNATIONAL LTD. TYC H89128104 10-Mar-2010 1 ELECTION OF DIRECTOR: BRENDAN R. O'NEILL Management For For TYCO INTERNATIONAL LTD. TYC H89128104 10-Mar-2010 1 ELECTION OF DIRECTOR: WILLIAM S. STAVROPOULOS Management For For TYCO INTERNATIONAL LTD. TYC H89128104 10-Mar-2010 1 ELECTION OF DIRECTOR: SANDRA S. WIJNBERG Management For For TYCO INTERNATIONAL LTD. TYC H89128104 10-Mar-2010 1 ELECTION OF DIRECTOR: R. DAVID YOST Management For For TYCO INTERNATIONAL LTD. TYC H89128104 10-Mar-2010 1 TO APPROVE THE ANNUAL REPORT, THE PARENT COMPANY FINANCIAL STATEMENTS OF TYCO INTERNATIONAL LTD AND THE CONSOLIDATED FINANCIAL STATEMENTS FOR FISCAL YEAR ENDED SEPTEMBER 25, 2009. Management For For TYCO INTERNATIONAL LTD. TYC H89128104 10-Mar-2010 2 TO DISCHARGE THE BOARD OF DIRECTORS FROM LIABILITY FOR THE FINANCIAL YEAR ENDED SEPTEMBER 25, 2009. Management For For TYCO INTERNATIONAL LTD. TYC H89128104 10-Mar-2010 TO ELECT DELOITTE AG (ZURICH) AS STATUTORY AUDITORS UNTIL OUR NEXT ANNUAL GENERAL MEETING. Management For For TYCO INTERNATIONAL LTD. TYC H89128104 10-Mar-2010 TO RATIFY APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR PURPOSES OF UNITED STATES SECURITIES LAW REPORTING FOR THE YEAR ENDING SEPTEMBER 24, 2010. Management For For TYCO INTERNATIONAL LTD. TYC H89128104 10-Mar-2010 TO ELECT PRICEWATERHOUSECOOPERS AG (ZURICH) AS SPECIAL AUDITORS UNTIL OUR NEXT ANNUAL GENERAL MEETING. Management For For TYCO INTERNATIONAL LTD. TYC H89128104 10-Mar-2010 TO APPROVE THE ALLOCATION OF FISCAL YEAR 2009 RESULTS. Management For For TYCO INTERNATIONAL LTD. TYC H89128104 10-Mar-2010 TO APPROVE THE PAYMENT OF A DIVIDEND IN THE FORM OF A CAPITAL REDUCTION, SUCH PAYMENT TO BE MADE IN FOUR QUARTERLY INSTALLMENTS AT SUCH TIMES DURING THE PERIOD THROUGH THE NEXT ANNUAL GENERAL MEETING AS SHALL BE DETERMINED BY THE BOARD. Management For For TYCO INTERNATIONAL LTD. TYC H89128104 10-Mar-2010 6 AMENDMENT TO OUR ARTICLES OF ASSOCIATION TO PROVIDE FOR PLURALITY VOTING IN THE EVENT THAT NUMBER OF CANDIDATES THAT ARE NOMINATED FOR ELECTION EXCEEDS NUMBER OF POSITIONS AVAILABLE. Management For For TYCO INTERNATIONAL LTD. TYC H89128104 10-Mar-2010 7 TO CONSIDER AND ACT ON SUCH OTHER BUSINESS AS MAY PROPERLY COME BEFORE THE MEETING OR ANY ADJOURNMENT THEREOF. Management Against Against U.S. BANCORP USB 20-Apr-2010 1 ELECTION OF DIRECTOR: DOUGLAS M. BAKER, JR. Management For For U.S. BANCORP USB 20-Apr-2010 1 ELECTION OF DIRECTOR: Y. MARC BELTON Management For For U.S. BANCORP USB 20-Apr-2010 1 ELECTION OF DIRECTOR: VICTORIA BUYNISKI GLUCKMAN Management For For U.S. BANCORP USB 20-Apr-2010 1 ELECTION OF DIRECTOR: ARTHUR D. COLLINS, JR. Management For For U.S. BANCORP USB 20-Apr-2010 1 ELECTION OF DIRECTOR: RICHARD K. DAVIS Management For For U.S. BANCORP USB 20-Apr-2010 1 ELECTION OF DIRECTOR: JOEL W. JOHNSON Management For For U.S. BANCORP USB 20-Apr-2010 1 ELECTION OF DIRECTOR: OLIVIA F. KIRTLEY Management For For U.S. BANCORP USB 20-Apr-2010 1 ELECTION OF DIRECTOR: JERRY W. LEVIN Management For For U.S. BANCORP USB 20-Apr-2010 1 ELECTION OF DIRECTOR: DAVID B. O'MALEY Management For For U.S. BANCORP USB 20-Apr-2010 1 ELECTION OF DIRECTOR: O'DELL M. OWENS, M.D., M.P.H. Management For For U.S. BANCORP USB 20-Apr-2010 1 ELECTION OF DIRECTOR: RICHARD G. REITEN Management For For U.S. BANCORP USB 20-Apr-2010 1 ELECTION OF DIRECTOR: CRAIG D. SCHNUCK Management For For U.S. BANCORP USB 20-Apr-2010 1 ELECTION OF DIRECTOR: PATRICK T. STOKES Management For For U.S. BANCORP USB 20-Apr-2010 2 RATIFICATION OF ERNST & YOUNG LLP AS INDEPENDENT AUDITOR FOR THE 2 Management For For U.S. BANCORP USB 20-Apr-2010 3 APPROVAL OF THE U.S. BANCORP AMENDED AND RESTATED 2 Management For For U.S. BANCORP USB 20-Apr-2010 4 ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION PROGRAM. Management For For UNITED PARCEL SERVICE, INC. UPS 06-May-2010 1 ELECTION OF DIRECTOR: F. DUANE ACKERMAN Management For For UNITED PARCEL SERVICE, INC. UPS 06-May-2010 1 ELECTION OF DIRECTOR: MICHAEL J. BURNS Management For For UNITED PARCEL SERVICE, INC. UPS 06-May-2010 1 ELECTION OF DIRECTOR: D. SCOTT DAVIS Management For For UNITED PARCEL SERVICE, INC. UPS 06-May-2010 1 ELECTION OF DIRECTOR: STUART E. EIZENSTAT Management For For UNITED PARCEL SERVICE, INC. UPS 06-May-2010 1 ELECTION OF DIRECTOR: MICHAEL L. ESKEW Management For For UNITED PARCEL SERVICE, INC. UPS 06-May-2010 1 ELECTION OF DIRECTOR: WILLIAM R. JOHNSON Management For For UNITED PARCEL SERVICE, INC. UPS 06-May-2010 1 ELECTION OF DIRECTOR: ANN M. LIVERMORE Management For For UNITED PARCEL SERVICE, INC. UPS 06-May-2010 1 ELECTION OF DIRECTOR: RUDY MARKHAM Management For For UNITED PARCEL SERVICE, INC. UPS 06-May-2010 1 ELECTION OF DIRECTOR: JOHN W. THOMPSON Management For For UNITED PARCEL SERVICE, INC. UPS 06-May-2010 1 ELECTION OF DIRECTOR: CAROL B. TOME Management For For UNITED PARCEL SERVICE, INC. UPS 06-May-2010 2 RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS UPS'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR THE YEAR ENDING DECEMBER 31, 2010. Management For For UNITED PARCEL SERVICE, INC. UPS 06-May-2010 3 APPROVAL OF A PROPOSAL REMOVING THE VOTING STANDARD FROM THE UPS CERTIFICATE OF INCORPORATION SO THAT THE BOARD MAY PROVIDE FOR MAJORITY VOTING IN UNCONTESTED DIRECTOR ELECTIONS. Management For For UNITED TECHNOLOGIES CORPORATION UTX 14-Apr-2010 1 ELECTION OF DIRECTOR: LOUIS R. CHENEVERT Management For For UNITED TECHNOLOGIES CORPORATION UTX 14-Apr-2010 1 ELECTION OF DIRECTOR: JOHN V. FARACI Management For For UNITED TECHNOLOGIES CORPORATION UTX 14-Apr-2010 1 ELECTION OF DIRECTOR: JEAN-PIERRE GARNIER Management For For UNITED TECHNOLOGIES CORPORATION UTX 14-Apr-2010 1 ELECTION OF DIRECTOR: JAMIE S. GORELICK Management For For UNITED TECHNOLOGIES CORPORATION UTX 14-Apr-2010 1 ELECTION OF DIRECTOR: CARLOS M. GUTIERREZ Management For For UNITED TECHNOLOGIES CORPORATION UTX 14-Apr-2010 1 ELECTION OF DIRECTOR: EDWARD A. KANGAS Management For For UNITED TECHNOLOGIES CORPORATION UTX 14-Apr-2010 1 ELECTION OF DIRECTOR: CHARLES R. LEE Management For For UNITED TECHNOLOGIES CORPORATION UTX 14-Apr-2010 1 ELECTION OF DIRECTOR: RICHARD D. MCCORMICK Management For For UNITED TECHNOLOGIES CORPORATION UTX 14-Apr-2010 1 ELECTION OF DIRECTOR: HAROLD MCGRAW III Management For For UNITED TECHNOLOGIES CORPORATION UTX 14-Apr-2010 1 ELECTION OF DIRECTOR: RICHARD B. MYERS Management For For UNITED TECHNOLOGIES CORPORATION UTX 14-Apr-2010 1 ELECTION OF DIRECTOR: H. PATRICK SWYGERT Management For For UNITED TECHNOLOGIES CORPORATION UTX 14-Apr-2010 1 ELECTION OF DIRECTOR: ANDRE VILLENEUVE Management For For UNITED TECHNOLOGIES CORPORATION UTX 14-Apr-2010 1 ELECTION OF DIRECTOR: CHRISTINE TODD WHITMAN Management For For UNITED TECHNOLOGIES CORPORATION UTX 14-Apr-2010 2 APPOINTMENT OF THE FIRM OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT AUDITOR. Management For For UNITED TECHNOLOGIES CORPORATION UTX 14-Apr-2010 3 SHAREOWNER PROPOSAL: ADVISORY VOTE ON EXECUTIVE COMPENSATION Shareholder Against For UNITEDHEALTH GROUP INCORPORATED UNH 91324P102 24-May-2010 1 ELECTION OF DIRECTOR: WILLIAM C. BALLARD, JR. Management For For UNITEDHEALTH GROUP INCORPORATED UNH 91324P102 24-May-2010 1 ELECTION OF DIRECTOR: RICHARD T. BURKE Management For For UNITEDHEALTH GROUP INCORPORATED UNH 91324P102 24-May-2010 1 ELECTION OF DIRECTOR: ROBERT J. DARRETTA Management For For UNITEDHEALTH GROUP INCORPORATED UNH 91324P102 24-May-2010 1 ELECTION OF DIRECTOR: STEPHEN J. HEMSLEY Management For For UNITEDHEALTH GROUP INCORPORATED UNH 91324P102 24-May-2010 1 ELECTION OF DIRECTOR: MICHELE J. HOOPER Management For For UNITEDHEALTH GROUP INCORPORATED UNH 91324P102 24-May-2010 1 ELECTION OF DIRECTOR: DOUGLAS W. LEATHERDALE Management For For UNITEDHEALTH GROUP INCORPORATED UNH 91324P102 24-May-2010 1 ELECTION OF DIRECTOR: GLENN M. RENWICK Management For For UNITEDHEALTH GROUP INCORPORATED UNH 91324P102 24-May-2010 1 ELECTION OF DIRECTOR: KENNETH I. SHINE M.D. Management For For UNITEDHEALTH GROUP INCORPORATED UNH 91324P102 24-May-2010 1 ELECTION OF DIRECTOR: GAIL R. WILENSKY PH.D. Management For For UNITEDHEALTH GROUP INCORPORATED UNH 91324P102 24-May-2010 2 RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE COMPANY FOR THE FISCAL YEAR ENDING DECEMBER 31, 2010. Management For For UNITEDHEALTH GROUP INCORPORATED UNH 91324P102 24-May-2010 3 SHAREHOLDER PROPOSAL CONCERNING DISCLOSURE OF LOBBYING EXPENSES. Shareholder Against For UNITEDHEALTH GROUP INCORPORATED UNH 91324P102 24-May-2010 4 SHAREHOLDER PROPOSAL CONCERNING ADVISORY VOTE ON EXECUTIVE COMPENSATION. Shareholder Against For VERIZON COMMUNICATIONS INC. VZ 92343V104 06-May-2010 1 ELECTION OF DIRECTOR: RICHARD L. CARRION Management For For VERIZON COMMUNICATIONS INC. VZ 92343V104 06-May-2010 1 ELECTION OF DIRECTOR: M. FRANCES KEETH Management For For VERIZON COMMUNICATIONS INC. VZ 92343V104 06-May-2010 1 ELECTION OF DIRECTOR: ROBERT W. LANE Management For For VERIZON COMMUNICATIONS INC. VZ 92343V104 06-May-2010 1 ELECTION OF DIRECTOR: SANDRA O. MOOSE Management For For VERIZON COMMUNICATIONS INC. VZ 92343V104 06-May-2010 1 ELECTION OF DIRECTOR: JOSEPH NEUBAUER Management For For VERIZON COMMUNICATIONS INC. VZ 92343V104 06-May-2010 1 ELECTION OF DIRECTOR: DONALD T. NICOLAISEN Management For For VERIZON COMMUNICATIONS INC. VZ 92343V104 06-May-2010 1 ELECTION OF DIRECTOR: THOMAS H. O'BRIEN Management For For VERIZON COMMUNICATIONS INC. VZ 92343V104 06-May-2010 1 ELECTION OF DIRECTOR: CLARENCE OTIS, JR. Management For For VERIZON COMMUNICATIONS INC. VZ 92343V104 06-May-2010 1 ELECTION OF DIRECTOR: HUGH B. PRICE Management For For VERIZON COMMUNICATIONS INC. VZ 92343V104 06-May-2010 1 ELECTION OF DIRECTOR: IVAN G. SEIDENBERG Management For For VERIZON COMMUNICATIONS INC. VZ 92343V104 06-May-2010 1 ELECTION OF DIRECTOR: RODNEY E. SLATER Management For For VERIZON COMMUNICATIONS INC. VZ 92343V104 06-May-2010 1 ELECTION OF DIRECTOR: JOHN W. SNOW Management For For VERIZON COMMUNICATIONS INC. VZ 92343V104 06-May-2010 1 ELECTION OF DIRECTOR: JOHN R. STAFFORD Management For For VERIZON COMMUNICATIONS INC. VZ 92343V104 06-May-2010 2 RATIFICATION OF APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management For For VERIZON COMMUNICATIONS INC. VZ 92343V104 06-May-2010 3 ADVISORY VOTE RELATED TO EXECUTIVE COMPENSATION Management Abstain Against VERIZON COMMUNICATIONS INC. VZ 92343V104 06-May-2010 4 PROHIBIT GRANTING STOCK OPTIONS Shareholder Against For VERIZON COMMUNICATIONS INC. VZ 92343V104 06-May-2010 5 GENDER IDENTITY NON-DISCRIMINATION POLICY Shareholder Against For VERIZON COMMUNICATIONS INC. VZ 92343V104 06-May-2010 6 PERFORMANCE STOCK UNIT PERFORMANCE THRESHOLDS Shareholder Against For VERIZON COMMUNICATIONS INC. VZ 92343V104 06-May-2010 7 SHAREHOLDER RIGHT TO CALL A SPECIAL MEETING Shareholder Against For VERIZON COMMUNICATIONS INC. VZ 92343V104 06-May-2010 8 ADOPT AND DISCLOSE SUCCESSION PLANNING POLICY Shareholder Against For VERIZON COMMUNICATIONS INC. VZ 92343V104 06-May-2010 9 SHAREHOLDER APPROVAL OF BENEFITS PAID AFTER DEATH Shareholder For Against VERIZON COMMUNICATIONS INC. VZ 92343V104 06-May-2010 10 EXECUTIVE STOCK RETENTION REQUIREMENTS Shareholder Against For VF CORPORATION VFC 27-Apr-2010 1 ELECTION OF DIRECTOR: RICHARD T. CARUCCI Management For For VF CORPORATION VFC 27-Apr-2010 1 ELECTION OF DIRECTOR: JULIANA L. CHUGG Management For For VF CORPORATION VFC 27-Apr-2010 1 ELECTION OF DIRECTOR: GEORGE FELLOWS Management For For VF CORPORATION VFC 27-Apr-2010 1 ELECTION OF DIRECTOR: CLARENCE OTIS, JR. Management For For VF CORPORATION VFC 27-Apr-2010 2 APPROVAL OF AN AMENDMENT AND RESTATEMENT OF VF'S 1 Management For For VF CORPORATION VFC 27-Apr-2010 3 RATIFICATION OF THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS VF'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2 Management For For WALGREEN CO. WAG 13-Jan-2010 1 ELECTION OF DIRECTOR: STEVEN A. DAVIS Management For For WALGREEN CO. WAG 13-Jan-2010 1 ELECTION OF DIRECTOR: WILLIAM C. FOOTE Management For For WALGREEN CO. WAG 13-Jan-2010 1 ELECTION OF DIRECTOR: MARK P. FRISSORA Management For For WALGREEN CO. WAG 13-Jan-2010 1 ELECTION OF DIRECTOR: ALAN G. MCNALLY Management For For WALGREEN CO. WAG 13-Jan-2010 1 ELECTION OF DIRECTOR: NANCY M. SCHLICHTING Management For For WALGREEN CO. WAG 13-Jan-2010 1 ELECTION OF DIRECTOR: DAVID Y. SCHWARTZ Management For For WALGREEN CO. WAG 13-Jan-2010 1 ELECTION OF DIRECTOR: ALEJANDRO SILVA Management For For WALGREEN CO. WAG 13-Jan-2010 1 ELECTION OF DIRECTOR: JAMES A. SKINNER Management For For WALGREEN CO. WAG 13-Jan-2010 1 ELECTION OF DIRECTOR: GREGORY D. WASSON Management For For WALGREEN CO. WAG 13-Jan-2010 2 RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS WALGREEN CO.'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For WALGREEN CO. WAG 13-Jan-2010 3 AMEND AND RESTATE THE WALGREEN CO. EXECUTIVE STOCK OPTION PLAN. Management For For WALGREEN CO. WAG 13-Jan-2010 4 SHAREHOLDER PROPOSAL ON A POLICY TO CHANGE EACH VOTING REQUIREMENT IN WALGREEN CO.'S CHARTER AND BY-LAWS TO SIMPLE MAJORITY VOTE. Shareholder For Against WALGREEN CO. WAG 13-Jan-2010 5 SHAREHOLDER PROPOSAL ON A POLICY THAT A SIGNIFICANT PORTION OF FUTURE STOCK OPTION GRANTS TO SENIOR EXECUTIVES SHOULD BE PERFORMANCE-BASED. Shareholder Against For WALGREEN CO. WAG 13-Jan-2010 6 SHAREHOLDER PROPOSAL ON A WRITTEN REPORT ON CHARITABLE DONATIONS. Shareholder Against For WAL-MART STORES, INC. WMT 04-Jun-2010 1 ELECTION OF DIRECTOR: AIDA M. ALVAREZ Management For For WAL-MART STORES, INC. WMT 04-Jun-2010 1 ELECTION OF DIRECTOR: JAMES W. BREYER Management For For WAL-MART STORES, INC. WMT 04-Jun-2010 1 ELECTION OF DIRECTOR: M. MICHELE BURNS Management For For WAL-MART STORES, INC. WMT 04-Jun-2010 1 ELECTION OF DIRECTOR: JAMES I. CASH, JR. Management For For WAL-MART STORES, INC. WMT 04-Jun-2010 1 ELECTION OF DIRECTOR: ROGER C. CORBETT Management For For WAL-MART STORES, INC. WMT 04-Jun-2010 1 ELECTION OF DIRECTOR: DOUGLAS N. DAFT Management For For WAL-MART STORES, INC. WMT 04-Jun-2010 1 ELECTION OF DIRECTOR: MICHAEL T. DUKE Management For For WAL-MART STORES, INC. WMT 04-Jun-2010 1 ELECTION OF DIRECTOR: GREGORY B. PENNER Management For For WAL-MART STORES, INC. WMT 04-Jun-2010 1 ELECTION OF DIRECTOR: STEVEN S REINEMUND Management For For WAL-MART STORES, INC. WMT 04-Jun-2010 1 ELECTION OF DIRECTOR: H. LEE SCOTT, JR. Management For For WAL-MART STORES, INC. WMT 04-Jun-2010 1 ELECTION OF DIRECTOR: ARNE M. SORENSON Management For For WAL-MART STORES, INC. WMT 04-Jun-2010 1 ELECTION OF DIRECTOR: JIM C. WALTON Management For For WAL-MART STORES, INC. WMT 04-Jun-2010 1 ELECTION OF DIRECTOR: S. ROBSON WALTON Management For For WAL-MART STORES, INC. WMT 04-Jun-2010 1 ELECTION OF DIRECTOR: CHRISTOPHER J. WILLIAMS Management For For WAL-MART STORES, INC. WMT 04-Jun-2010 1 ELECTION OF DIRECTOR: LINDA S. WOLF Management For For WAL-MART STORES, INC. WMT 04-Jun-2010 2 RATIFICATION OF ERNST & YOUNG LLP AS INDEPENDENT ACCOUNTANTS Management For For WAL-MART STORES, INC. WMT 04-Jun-2010 3 APPROVAL OF THE WAL-MART STORES, INC. STOCK INCENTIVE PLAN OF 2010 Management For For WAL-MART STORES, INC. WMT 04-Jun-2010 4 APPROVAL OF THE ASDA LIMITED SHARESAVE PLAN 2000, AS AMENDED Management For For WAL-MART STORES, INC. WMT 04-Jun-2010 5 GENDER IDENTITY NON-DISCRIMINATION POLICY Shareholder Against For WAL-MART STORES, INC. WMT 04-Jun-2010 6 ADVISORY VOTE ON EXECUTIVE COMPENSATION Shareholder Against For WAL-MART STORES, INC. WMT 04-Jun-2010 7 POLITICAL CONTRIBUTIONS REPORT Shareholder Against For WAL-MART STORES, INC. WMT 04-Jun-2010 8 SPECIAL SHAREOWNER MEETINGS Shareholder Against For WAL-MART STORES, INC. WMT 04-Jun-2010 9 POULTRY SLAUGHTER Shareholder Against For WAL-MART STORES, INC. WMT 04-Jun-2010 10 LOBBYING PRIORITIES REPORT Shareholder Against For WASTE MANAGEMENT, INC. WM 94106L109 11-May-2010 1 ELECTION OF DIRECTOR: PASTORA SAN JUAN CAFFERTY Management For For WASTE MANAGEMENT, INC. WM 94106L109 11-May-2010 1 ELECTION OF DIRECTOR: FRANK M. CLARK, JR. Management For For WASTE MANAGEMENT, INC. WM 94106L109 11-May-2010 1 ELECTION OF DIRECTOR: PATRICK W. GROSS Management For For WASTE MANAGEMENT, INC. WM 94106L109 11-May-2010 1 ELECTION OF DIRECTOR: JOHN C. POPE Management For For WASTE MANAGEMENT, INC. WM 94106L109 11-May-2010 1 ELECTION OF DIRECTOR: W. ROBERT REUM Management For For WASTE MANAGEMENT, INC. WM 94106L109 11-May-2010 1 ELECTION OF DIRECTOR: STEVEN G. ROTHMEIER Management For For WASTE MANAGEMENT, INC. WM 94106L109 11-May-2010 1 ELECTION OF DIRECTOR: DAVID P. STEINER Management For For WASTE MANAGEMENT, INC. WM 94106L109 11-May-2010 1 ELECTION OF DIRECTOR: THOMAS H. WEIDEMEYER Management For For WASTE MANAGEMENT, INC. WM 94106L109 11-May-2010 2 PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2010. Management For For WASTE MANAGEMENT, INC. WM 94106L109 11-May-2010 3 PROPOSAL TO AMEND THE COMPANY'S SECOND RESTATED CERTIFICATE OF INCORPORATION TO ELIMINATE THE SUPERMAJORITY STOCKHOLDER VOTING PROVISIONS. Management For For WASTE MANAGEMENT, INC. WM 94106L109 11-May-2010 4 PROPOSAL RELATING TO DISCLOSURE OF POLITICAL CONTRIBUTIONS, IF PROPERLY PRESENTED AT THE MEETING. Shareholder Against For WASTE MANAGEMENT, INC. WM 94106L109 11-May-2010 5 PROPOSAL RELATING TO THE RIGHT OF STOCKHOLDERS TO CALL SPECIAL STOCKHOLDER MEETINGS, IF PROPERLY PRESENTED AT THE MEETING. Shareholder Against For WELLS FARGO & COMPANY WFC 27-Apr-2010 1 ELECTION OF DIRECTOR: JOHN D. BAKER II Management For For WELLS FARGO & COMPANY WFC 27-Apr-2010 1 ELECTION OF DIRECTOR: JOHN S. CHEN Management For For WELLS FARGO & COMPANY WFC 27-Apr-2010 1 ELECTION OF DIRECTOR: LLOYD H. DEAN Management For For WELLS FARGO & COMPANY WFC 27-Apr-2010 1 ELECTION OF DIRECTOR: SUSAN E. ENGEL Management For For WELLS FARGO & COMPANY WFC 27-Apr-2010 1 ELECTION OF DIRECTOR: ENRIQUE HERNANDEZ, JR. Management For For WELLS FARGO & COMPANY WFC 27-Apr-2010 1 ELECTION OF DIRECTOR: DONALD M. JAMES Management For For WELLS FARGO & COMPANY WFC 27-Apr-2010 1 ELECTION OF DIRECTOR: RICHARD D. MCCORMICK Management For For WELLS FARGO & COMPANY WFC 27-Apr-2010 1 ELECTION OF DIRECTOR: MACKEY J. MCDONALD Management For For WELLS FARGO & COMPANY WFC 27-Apr-2010 1 ELECTION OF DIRECTOR: CYNTHIA H. MILLIGAN Management For For WELLS FARGO & COMPANY WFC 27-Apr-2010 1 ELECTION OF DIRECTOR: NICHOLAS G. MOORE Management For For WELLS FARGO & COMPANY WFC 27-Apr-2010 1 ELECTION OF DIRECTOR: PHILIP J. QUIGLEY Management For For WELLS FARGO & COMPANY WFC 27-Apr-2010 1 ELECTION OF DIRECTOR: JUDITH M. RUNSTAD Management For For WELLS FARGO & COMPANY WFC 27-Apr-2010 1 ELECTION OF DIRECTOR: STEPHEN W. SANGER Management For For WELLS FARGO & COMPANY WFC 27-Apr-2010 1 ELECTION OF DIRECTOR: ROBERT K. STEEL Management For For WELLS FARGO & COMPANY WFC 27-Apr-2010 1 ELECTION OF DIRECTOR: JOHN G. STUMPF Management For For WELLS FARGO & COMPANY WFC 27-Apr-2010 1 ELECTION OF DIRECTOR: SUSAN G. SWENSON Management For For WELLS FARGO & COMPANY WFC 27-Apr-2010 2 PROPOSAL TO APPROVE A NON-BINDING ADVISORY RESOLUTION REGARDING THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVES. Management Abstain Against WELLS FARGO & COMPANY WFC 27-Apr-2010 3 PROPOSAL TO APPROVE AN AMENDMENT TO THE COMPANY'S CERTIFICATE OF INCORPORATION TO INCREASE THE COMPANY'S AUTHORIZED SHARES OF COMMON STOCK FROM 6 BILLION TO 9 BILLION. Management For For WELLS FARGO & COMPANY WFC 27-Apr-2010 4 PROPOSAL TO RATIFY THE APPOINTMENT OF KPMG LLP AS INDEPENDENT AUDITORS FOR 2010. Management For For WELLS FARGO & COMPANY WFC 27-Apr-2010 5 STOCKHOLDER PROPOSAL REGARDING AN ADVISORY VOTE ON EXECUTIVE AND DIRECTOR COMPENSATION. Shareholder Against For WELLS FARGO & COMPANY WFC 27-Apr-2010 6 STOCKHOLDER PROPOSAL REGARDING A POLICY TO REQUIRE AN INDEPENDENT CHAIRMAN. Shareholder Against For WELLS FARGO & COMPANY WFC 27-Apr-2010 7 STOCKHOLDER PROPOSAL REGARDING A REPORT ON CHARITABLE CONTRIBUTIONS. Shareholder Against For WELLS FARGO & COMPANY WFC 27-Apr-2010 8 STOCKHOLDER PROPOSAL REGARDING A REPORT ON POLITICAL CONTRIBUTIONS. Shareholder Against For WEYERHAEUSER COMPANY WY 15-Apr-2010 1 ELECTION OF DIRECTOR: RICHARD H. SINKFIELD Management For For WEYERHAEUSER COMPANY WY 15-Apr-2010 1 ELECTION OF DIRECTOR: D. MICHAEL STEUERT Management For For WEYERHAEUSER COMPANY WY 15-Apr-2010 1 ELECTION OF DIRECTOR: KIM WILLIAMS Management For For WEYERHAEUSER COMPANY WY 15-Apr-2010 2 PROPOSAL TO AMEND THE ARTICLES OF INCORPORATION TO DECLASSIFY THE BOARD AND REMOVE SUPERMAJORITY VOTING PROVISIONS Management For For WEYERHAEUSER COMPANY WY 15-Apr-2010 3 PROPOSAL TO APPROVE THE ISSUANCE OF COMMON SHARES Management For For WEYERHAEUSER COMPANY WY 15-Apr-2010 4 PROPOSAL TO AMEND THE ARTICLES OF INCORPORATION TO INCREASE NUMBER OF AUTHORIZED SHARES Management For For WEYERHAEUSER COMPANY WY 15-Apr-2010 5 PROPOSAL TO AMEND THE ARTICLES OF INCORPORATION TO IMPOSE OWNERSHIP AND TRANSFER RESTRICTIONS Management For For WEYERHAEUSER COMPANY WY 15-Apr-2010 6 SHAREHOLDER PROPOSAL ON THE RIGHT TO CALL SPECIAL MEETINGS Shareholder Against For WEYERHAEUSER COMPANY WY 15-Apr-2010 7 SHAREHOLDER PROPOSAL ON AN FSC CERTIFICATION REPORT Shareholder Against For WEYERHAEUSER COMPANY WY 15-Apr-2010 8 APPROVAL, ON AN ADVISORY BASIS, OF THE APPOINTMENT OF AUDITORS Management For For WYETH WYE 20-Jul-2009 1 VOTE TO ADOPT THE AGREEMENT AND PLAN OF MERGER, DATED AS OF JANUARY 25, 2009, AMONG PFIZER INC., WAGNER ACQUISITION CORP. AND WYETH, AS IT MAY BE AMENDED FROM TIME TO TIME Management For For WYETH WYE 20-Jul-2009 1 ELECTION OF DIRECTOR: ROBERT M. AMEN Management For For WYETH WYE 20-Jul-2009 1 ELECTION OF DIRECTOR: MICHAEL J. CRITELLI Management For For WYETH WYE 20-Jul-2009 1 ELECTION OF DIRECTOR: FRANCES D. FERGUSSON Management For For WYETH WYE 20-Jul-2009 1 ELECTION OF DIRECTOR: VICTOR F. GANZI Management For For WYETH WYE 20-Jul-2009 1 ELECTION OF DIRECTOR: ROBERT LANGER Management For For WYETH WYE 20-Jul-2009 1 ELECTION OF DIRECTOR: JOHN P. MASCOTTE Management For For WYETH WYE 20-Jul-2009 1 ELECTION OF DIRECTOR: RAYMOND J. MCGUIRE Management For For WYETH WYE 20-Jul-2009 1 ELECTION OF DIRECTOR: MARY LAKE POLAN Management For For WYETH WYE 20-Jul-2009 1 ELECTION OF DIRECTOR: BERNARD POUSSOT Management For For WYETH WYE 20-Jul-2009 1 ELECTION OF DIRECTOR: GARY L. ROGERS Management For For WYETH WYE 20-Jul-2009 1 ELECTION OF DIRECTOR: JOHN R. TORELL III Management For For WYETH WYE 20-Jul-2009 2 VOTE TO APPROVE THE ADJOURNMENT OF THE MEETING, IF NECESSARY, TO SOLICIT ADDITIONAL PROXIES IF THERE ARE NOT SUFFICIENT VOTES TO ADOPT THE MERGER AGREEMENT Management For For WYETH WYE 20-Jul-2009 4 VOTE TO RATIFY PRICEWATERHOUSECOOPERS LLP AS WYETH'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2009 Management For For WYETH WYE 20-Jul-2009 5 STOCKHOLDER PROPOSAL REGARDING REPORTING ON WYETH'S POLITICAL CONTRIBUTIONS AND TRADE ASSOCIATION PAYMENTS Shareholder Against For WYETH WYE 20-Jul-2009 6 STOCKHOLDER PROPOSAL REGARDING SPECIAL STOCKHOLDER MEETINGS Shareholder Against For XCEL ENERGY INC. XEL 98389B100 19-May-2010 1 ELECTION OF DIRECTOR: FREDRIC W. CORRIGAN Management For For XCEL ENERGY INC. XEL 98389B100 19-May-2010 1 ELECTION OF DIRECTOR: RICHARD K. DAVIS Management For For XCEL ENERGY INC. XEL 98389B100 19-May-2010 1 ELECTION OF DIRECTOR: BENJAMIN G.S. FOWKE III Management For For XCEL ENERGY INC. XEL 98389B100 19-May-2010 1 ELECTION OF DIRECTOR: RICHARD C. KELLY Management For For XCEL ENERGY INC. XEL 98389B100 19-May-2010 1 ELECTION OF DIRECTOR: ALBERT F. MORENO Management For For XCEL ENERGY INC. XEL 98389B100 19-May-2010 1 ELECTION OF DIRECTOR: CHRISTOPHER J. POLICINSKI Management For For XCEL ENERGY INC. XEL 98389B100 19-May-2010 1 ELECTION OF DIRECTOR: A. PATRICIA SAMPSON Management For For XCEL ENERGY INC. XEL 98389B100 19-May-2010 1 ELECTION OF DIRECTOR: DAVID A. WESTERLUND Management For For XCEL ENERGY INC. XEL 98389B100 19-May-2010 1 ELECTION OF DIRECTOR: KIM WILLIAMS Management For For XCEL ENERGY INC. XEL 98389B100 19-May-2010 1 ELECTION OF DIRECTOR: TIMOTHY V. WOLF Management For For XCEL ENERGY INC. XEL 98389B100 19-May-2010 2 APPROVAL OF THE PERFORMANCE MEASURES AVAILABLE UNDER THE EXECUTIVE ANNUAL INCENTIVE AWARD PLAN, AS AMENDED AND RESTATED. Management For For XCEL ENERGY INC. XEL 98389B100 19-May-2010 3 APPROVAL OF THE PERFORMANCE MEASURES AVAILABLE UNDER THE 2005 LONG-TERM INCENTIVE PLAN. Management For For XCEL ENERGY INC. XEL 98389B100 19-May-2010 4 RATIFY THE APPOINTMENT OF DELOITTE AND TOUCHE LLP AS XCEL ENERGY INC.'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2010. Management For For XCEL ENERGY INC. XEL 98389B100 19-May-2010 5 SHAREHOLDER PROPOSAL REGARDING ANNUAL ADVISORY VOTE ON EXECUTIVE COMPENSATION. Shareholder Against For SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Washington Mutual Investors Fund (Registrant) By/s/ Jeffrey L. Steele President, Director and Principal Executive Officer Date:August 27, 2010
